 



EXHIBIT 10.1

CREDIT AGREEMENT

among

LIFE TIME FITNESS, INC.
as Borrower,

THE BANKS FROM TIME TO TIME PARTY HERETO,

and

U. S. BANK NATIONAL ASSOCIATION,
as Administrative Agent for the Banks
and Lead Arranger

and

J. P. MORGAN SECURITIES INC.,
as Syndication Agent

Dated as of April 15, 2005

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS     1  
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Accounting Terms and Calculations     18  
Section 1.3
  Computation of Time Periods     18  
Section 1.4
  Other Definitional Terms     18  
 
            ARTICLE II TERMS OF THE CREDIT FACILITIES     18  
 
           
Section 2.1
  Lending Commitments     19  
Section 2.2
  Procedure for Loans     19  
Section 2.3
  Revolving Notes     20  
Section 2.4
  Conversions and Continuations     20  
Section 2.5
  Interest Rates, Interest Payments and Default Interest     21  
Section 2.6
  Repayment and Mandatory Prepayment     21  
Section 2.7
  Optional Prepayments     22  
Section 2.8
  Letter of Credit Commitment     22  
Section 2.9
  Procedures for Letters of Credit     22  
Section 2.10
  Terms of Letters of Credit     23  
Section 2.11
  Agreement to Repay Letter of Credit Drawings     23  
Section 2.12
  Obligations Absolute     24  
Section 2.13
  Indemnification by Banks     25  
Section 2.14
  Swingline Loan Commitment     25  
Section 2.15
  Optional Reduction of Revolving Commitment Amounts or        
 
  Termination of Revolving Commitments     28  
Section 2.16
  Fees     28  
Section 2.17
  Revolving Commitment Fees     28  
Section 2.18
  Letter of Credit Fees     28  
Section 2.19
  Computation     29  
Section 2.20
  Payments     29  
Section 2.21
  Use of Loan Proceeds     29  
Section 2.22
  Interest Rate Not Ascertainable, Etc.     30  
Section 2.23
  Increased Cost     30  
Section 2.24
  Illegality     31  
Section 2.25
  Capital Adequacy     31  
Section 2.26
  Funding Losses; Eurodollar Rate Advances     32  
Section 2.27
  Discretion of Bank as to Manner of Funding     32  
Section 2.28
  Taxes     32  
Section 2.29
  Replacement of Bank in Respect of Increased Costs     35  
Section 2.30
  Accordian Feature     35  
 
            ARTICLE III CONDITIONS PRECEDENT     36  

 



--------------------------------------------------------------------------------



 



                      Page  
Section 3.1
  Conditions of Initial Transaction     36  
Section 3.2
  Conditions Precedent to all Loans and Letters of Credit.     39  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES     39  
 
           
Section 4.1
  Organization, Standing, Etc.     40  
Section 4.2
  Authorization and Validity     40  
Section 4.3
  No Conflict; No Default     40  
Section 4.4
  Government Consent     40  
Section 4.5
  Financial Statements and Condition     41  
Section 4.6
  Litigation     41  
Section 4.7
  Environmental, Health and Safety Laws     41  
Section 4.8
  ERISA     41  
Section 4.9
  Federal Reserve Regulations     42  
Section 4.10
  Title to Property; Leases; Liens; Subordination     42  
Section 4.11
  Taxes     42  
Section 4.12
  Trademarks, Patents     42  
Section 4.13
  Force Majeure     43  
Section 4.14
  Investment Company Act     43  
Section 4.15
  Public Utility Holding Company Act     43  
Section 4.16
  Retirement Benefits     43  
Section 4.17
  Full Disclosure     43  
Section 4.18
  Subsidiaries; etc     43  
Section 4.19
  Labor Matters     44  
Section 4.20
  Solvency     44  
Section 4.21
  Insurance     44  
Section 4.22
  Indebtedness     44  
Section 4.23
  Guaranty of Suretyship     44  
Section 4.24
  Related Agreements     44  
 
            ARTICLE V AFFIRMATIVE COVENANTS     45  
 
           
Section 5.1
  Financial Statements and Reports     45  
Section 5.2
  Existence     47  
Section 5.3
  Insurance     47  
Section 5.4
  Payment of Taxes and Claims     47  
Section 5.5
  Inspection     48  
Section 5.6
  Maintenance of Properties     48  
Section 5.7
  Books and Records     48  
Section 5.8
  Compliance     48  
Section 5.9
  ERISA     49  
Section 5.10
  Environmental Matters; Reporting     49  
Section 5.11
  Further Assurances     49  
Section 5.12
  LTF Leases     50  
Section 5.13
  Real Estate     50  
Section 5.14
  Mandatory Distributions     50  
Section 5.15
  Depository Accounts     50  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 5.16
  Subsidiaries     51  
 
            ARTICLE VI NEGATIVE COVENANTS     51  
 
           
Section 6.1
  Merger     51  
Section 6.2
  Disposition of Assets     52  
Section 6.3
  Plans     52  
Section 6.4
  Change in Nature of Business     52  
Section 6.5
  Acquisitions; Subsidiaries, Partnerships and Joint        
 
  Ventures and Ownership     52  
Section 6.6
  Negative Pledges     53  
Section 6.7
  Restricted Payments     53  
Section 6.8
  Transactions with Affiliates     54  
Section 6.9
  Accounting Changes     55  
Section 6.10
  Investments     55  
Section 6.11
  Indebtedness     56  
Section 6.12
  Liens     57  
Section 6.13
  Contingent Liabilities     58  
Section 6.14
  Fixed Charge Coverage Ratio     59  
Section 6.15
  Consolidated Leverage Ratio     59  
Section 6.16
  Senior Secured Operating Company Leverage Ratio     59  
Section 6.17
  Loan Proceeds     59  
Section 6.18
  Sale and Leaseback Transactions     59  
Section 6.19
  Related Agreements     60  
Section 6.20
  Fiscal Year     60  
 
            ARTICLE VII EVENTS OF DEFAULT AND REMEDIES     60  
 
           
Section 7.1
  Events of Default     60  
Section 7.2
  Remedies     62  
Section 7.3
  Offset     63  
 
            ARTICLE VIII THE AGENT     63  
 
           
Section 8.1
  Appointment and Authorization     63  
Section 8.2
  Note Holders     64  
Section 8.3
  Consultation With Counsel     64  
Section 8.4
  Loan Documents     64  
Section 8.5
  USBNA and Affiliates     64  
Section 8.6
  Action by Agent     64  
Section 8.7
  Credit Analysis     64  
Section 8.8
  Notices of Event of Default, Etc.     65  
Section 8.9
  Indemnification     65  
Section 8.10
  Payments and Collections     65  
Section 8.11
  Sharing of Payments     66  
Section 8.12
  Advice to Banks     66  
Section 8.13
  Defaulting Bank     67  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 8.14
  Resignation     68  
 
            ARTICLE IX MISCELLANEOUS     68  
 
           
Section 9.1
  Modifications     68  
Section 9.2
  Expenses     68  
Section 9.3
  Waivers, etc.     69  
Section 9.4
  Notices     69  
Section 9.5
  Successors and Assigns; Participations; Purchasing Banks     69  
Section 9.6
  Confidentiality of Information     71  
Section 9.7
  Governing Law and Construction     72  
Section 9.8
  Consent to Jurisdiction     72  
Section 9.9
  Waiver of Jury Trial     72  
Section 9.10
  Survival of Agreement     72  
Section 9.11
  Indemnification     73  
Section 9.12
  Captions     73  
Section 9.13
  Entire Agreement     74  
Section 9.14
  Counterparts     74  
Section 9.15
  Borrower Acknowledgements     74  
Section 9.16
  Interest Rate Limitation     74  

iv



--------------------------------------------------------------------------------



 



EXECUTION FORM

CREDIT AGREEMENT

     THIS CREDIT AGREEMENT, dated as of April 15, 2005, is by and among LIFE
TIME FITNESS, INC., a corporation organized under the laws of the State of
Minnesota, (the “Borrower”), the banks from time to time party hereto
(individually, a “Bank” and, collectively, the “Banks”), and U. S. BANK NATIONAL
ASSOCIATION, a national banking association, one of the Banks, as Administrative
Agent for the Banks (in such capacity, the “Agent”) and Lead Arranger, and J. P.
MORGAN SECURITIES INC., as Syndication Agent.

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

     Section 1.1 Defined Terms. As used in this Agreement the following terms
shall have the following respective meanings (and such meanings shall be equally
applicable to both the singular and plural form of the terms defined, as the
context may require):

     “Acquisition”: Any transaction or series of transactions by which the
Borrower acquires, either directly or through an Affiliate or otherwise, (a) any
or all of the stock or other securities of any class of any Person if, after
giving effect to such transaction, such Person would be an Affiliate of the
Borrower; or (b) a substantial portion of the assets, or a division, line of
business or publication of any Person.

     “Adjusted Eurodollar Rate”: With respect to each Interest Period applicable
to a Eurodollar Rate Advance, the rate (rounded upward, if necessary, to the
next one hundredth of one percent) determined by dividing the Eurodollar Rate
for such Interest Period by 1.00 minus the Eurodollar Reserve Percentage.

     “Adjusted Net Income”: For any period, the Borrower’s Net Income for such
period but excluding therefrom: (a) non-operating gains and losses (including
extra-ordinary or unusual gains and losses, gains and losses from discontinuance
of operations, gains and losses arising from the sale of assets other than
Inventory and other non-recurring gains and losses) during such period; and
(b) any income attributable to the Borrower’s or any of its Subsidiaries’
Investment in any non-wholly owned Subsidiary which is not distributed in cash
during such period.

     “Advance”: Any portion of the outstanding Revolving Loans by a Bank as to
which one of the available interest rate options and, if pertinent, an Interest
Period, is applicable. An Advance may be a Eurodollar Rate Advance or a Base
Rate Advance.

     “Affected Bank”: As defined in Section 2.29.

     “Affiliate”: When used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person which beneficially owns or holds,
directly or indirectly, ten percent or more of any class of voting Equity
Interests of the Person referred to, (c) each Person, ten percent or more of the
voting Equity Interests (or if such Person is not a corporation, ten percent or
more of

 



--------------------------------------------------------------------------------



 



the equity interest) of which is beneficially owned or held, directly or
indirectly, by the Person referred to, and (d) each of such Person’s officers,
directors, joint venturers and partners. The term control (including the terms
“controlled by” and “under common control with”) means the possession, directly,
of the power to direct or cause the direction of the management and policies of
the Person in question.

     “Agent”: As defined in the opening paragraph hereof.

     “Aggregate Revolving Commitment Amounts”: As of any date, the sum of the
Revolving Commitment Amounts of all the Banks.

     “Applicable Lending Office”: For each Bank and for each type of Advance,
the office of such Bank identified as such Bank’s Applicable Lending Office on
the signature pages hereof or such other domestic or foreign office of such Bank
(or of an Affiliate of such Bank) as such Bank may specify from time to time, by
notice given pursuant to Section 9.4, to the Agent and the Borrower as the
office by which its Advances of such type are to be made and maintained.

     “Applicable Margin”; “Applicable Revolving Commitment Fees Percentage”: At
any date of determination, the percentage indicated below in accordance with the
Consolidated Leverage Ratio at such date:

                                              Revolving                      
Commitment   Consolidated Leverage   Eurodollar Rate     Base Rate     Fees  
Ratio   Advances     Advances     Percentage  
Less than or equal to 1.50:1.00
    1.00 %     0.00 %     0.25 %
Greater than 1.50:1.00 but less than or equal to 2.50:1.00
    1.25 %     0.00 %     0.25 %
Greater than 2.50:1.00 but less than or equal to 3.00:1.00
    1.50 %     0.00 %     0.25 %
Greater than 3.00:1.00 but less than or equal to 3.50:1.00
    1.75 %     0.25 %     0.375 %
Greater than 3.50:1.00
    2.00 %     0.50 %     0.375 %

     The Applicable Margin on the Closing Date is 0.00% with respect to Base
Rate Advances and 1.50% per annum with respect to Eurodollar Rate Advances, and
the Applicable Revolving Commitment Fees Percentage on the Closing Date is
0.25%, and the Applicable Margin and Applicable Revolving Commitment Fees
Percentage shall continue at those percentages until changed in accordance with
the terms of this definition. The Consolidated Leverage Ratio, the Applicable
Margin and the Applicable Revolving Commitment Fees Percentage will be
determined at the end of each fiscal quarter, commencing with the fiscal quarter
ending March

2



--------------------------------------------------------------------------------



 



31, 2005, as calculated from the financial statements and Compliance Certificate
delivered by the Borrower pursuant to Sections 5.1(c) and (d), respectively. Any
increase or decrease in: (a) the Applicable Margin shall apply to all then
existing or thereafter arising Advances; and (b) the Applicable Margin and the
Applicable Revolving Commitment Fees Percentage shall become effective as of the
first day of the first month following the date on which the Borrower delivers
its financial statements and Compliance Certificate to the Agent and the Banks
in accordance with Section 5.1(c) and (d), respectively, showing that the
Consolidated Leverage Ratio for the Measurement Period coinciding with the end
of such fiscal quarter required a change in the Applicable Margin, and shall
continue to be effective until subsequently changed in accordance with this
definition; provided, that, if the financial statements required by
Section 5.1(c) and Compliance Certificate required by Section 5.1(d), are not
delivered in the time periods provided therein, then the Consolidated Leverage
Ratio will be deemed to be greater than 3.50 to 1.0.

     “Bank”: As defined in the opening paragraph hereof.

     “Base Rate”: The greater of (a) rate of interest from time to time publicly
announced by the Agent as its “Prime Rate” and (b) the Federal Funds Rate plus
0.50%. The Agent may lend to its customers at rates that are at, above or below
the Prime Rate. For purposes of determining any interest rate hereunder or under
any other Loan Document which is based on the Base Rate, such interest rate
shall change as and when the Base Rate shall change.

     “Base Rate Advance”: An Advance with respect to which the interest rate is
determined by reference to the Base Rate.

     “Board”: The Board of Governors of the Federal Reserve System or any
successor thereto.

     “Borrower”: As defined in the opening paragraph hereof.

     “BSA”: As defined in Section 5.8.

     “Business Day”: Any day (other than a Saturday, Sunday or legal holiday in
the State of Minnesota) on which banks are permitted to be open in Minneapolis,
Minnesota.

     “Capital Expenditures”: For any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a consolidated statement of cash flows for the Borrower during such
period, in respect of (a) the acquisition, construction, improvement,
replacement or betterment of land, buildings, machinery, equipment or of any
other fixed assets or leaseholds, (b) to the extent related to and not included
in (a) above, materials, contracts and labor (excluding expenditures properly
chargeable to repairs or maintenance in accordance with GAAP), and (c) other
expenditures recorded as capital expenditures in accordance with GAAP.

     “Capitalized Lease”: A lease of (or other agreement conveying the right to
use) real or personal property with respect to which at least a portion of the
rent or other amounts thereon constitute Capitalized Lease Obligations.

3



--------------------------------------------------------------------------------



 



     “Capitalized Lease Obligations”: As to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board), and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP (including such Statement
No. 13).

     “Change of Control”: The occurrence after the Closing Date of any single
transaction or event or any series of transactions or events (whether as the
most recent transaction in a series of transactions) which, individually or in
the aggregate, results in: (a) any Person or two or more Persons acting in
concert acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission (together with any successor agency, the
“SEC”) under the Securities Exchange Act of 1934), directly or indirectly of, or
control over, voting securities or other equity securities of the Borrower
representing 25% or more of the combined voting power of all equity interests of
Borrower entitled to vote in the election of directors; or (b) the election of a
director of Borrower as a result of which at least a majority of Borrower’s
Board of Directors does not consist of Continuing Directors.

     “Charges”: As defined in Section 9.16.

     “Closing Date”: April 15, 2005.

     “Club”: A health club facility that is owned by the Borrower or is leased
by the Borrower pursuant to a LTF Lease.

     “Code”: The Internal Revenue Code of 1986, as amended.

     “Commitments”: The Revolving Commitments for the Banks, the Swingline Loan
Commitment for the Swingline Bank and the Letter of Credit Commitment for USBNA.

     “Consolidated Adjusted Funded Debt”: At any Quarterly Measurement Date, the
sum of: (a) the aggregate outstanding principal amounts of the Revolving Loans
and the Swingline Loans, plus 7 times the Rent Expense for the Measurement
Period ending at such Quarterly Measurement Date; plus (b) the Letter of Credit
Obligations; plus (c) the aggregate outstanding principal amount of the
Borrower’s consolidated Indebtedness for borrowed money including, without
limitation, the balance sheet amount of Capitalized Lease Obligations, other
interest bearing Indebtedness and any Seller Financing; plus (d) the Borrower’s
consolidated Contingent Obligations relating to the same type of Indebtedness as
described in clause (c) above.

     “Consolidated Leverage Ratio”: At any Quarterly Measurement Date, the ratio
of

     (a) the Consolidated Adjusted Funded Debt at such Quarterly Measurement
Date; to

     (b) EBITDAR for the Measurement Period ending on such Quarterly Measurement
Date.

4



--------------------------------------------------------------------------------



 



     “Contingent Obligation”: With respect to any Person at the time of any
determination, without duplication, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or otherwise: (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness or to purchase (or to advance or
supply funds for the purchase of) any direct or indirect security therefore,
(b) to purchase property, securities, Equity Interests or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or otherwise to protect the owner thereof against loss
in respect thereof, or (d) entered into for the purpose of assuring in any
manner the owner of such Indebtedness of the payment of such Indebtedness or to
protect the owner against loss in respect thereof; provided, that the term
“Contingent Obligation” shall not include endorsements for collection or
deposit, in each case in the ordinary course of business.

     “Continuing Directors”: Those directors on Borrower’s Board of Directors as
of the Closing Date (the “Current Board”) or those directors who are recommended
or endorsed for election to the Board of Directors of the Borrower by a majority
of the Current Board or their successors so recommended or endorsed.

     “Current Liabilities”: As of any date, the consolidated current liabilities
of the Borrower, determined in accordance with GAAP.

     “Default”: Any event which, with the giving of notice (whether such notice
is required under Section 7.1, or under some other provision of this Agreement,
or otherwise) or lapse of time, or both, would constitute an Event of Default.

     “Defaulting Bank”: At any time, any Bank that, at such time (a) has failed
to make a Revolving Loan or any Advances thereunder required pursuant to the
terms of this Agreement, including the funding of any participation in
accordance with the terms of this Agreement, (b) has failed to pay to the Agent
or any Bank an amount owed by such Bank pursuant to the terms of this Agreement,
or (c) has been deemed insolvent or has become subject to a bankruptcy,
receivership or insolvency proceeding, or to a receiver, trustee or similar
official.

     “Default Rate”: As defined in Section 2.5(c).

     “Disclosure Schedules”: The Disclosure Schedules separately delivered by
the Borrower to the Agent and the Banks.

     “EBITDA”: For any period of calculation, the sum of: (a) the Adjusted Net
Income for such period; plus (b) the sum of the following amounts deducted in
arriving at Adjusted Net Income (but without duplication for any item):
(i) Interest Expense; (ii) depreciation and amortization expense; and
(iii) federal, state, and local income taxes.

5



--------------------------------------------------------------------------------



 



     “EBITDAR”: For any period of calculation, the sum of: (a) the Adjusted Net
Income for such period; plus (b) the sum of the following amounts deducted in
arriving at Adjusted Net Income  (but without duplication for any item):
(i) Interest Expense; (ii) Rent Expense; (iii) depreciation and amortization
expense; and (iv) federal, state, and local income taxes.

     “Equity Interests”: All shares, interests, participation or other
equivalents, however designated, of or in a corporation or limited liability
company, whether or not voting, including but not limited to common stock,
member interests, warrants, preferred stock, convertible debentures, and all
agreements, instruments and documents convertible, in whole or in part, into any
one or more or all of the foregoing.

     “ERISA”: The Employee Retirement Income Security Act of 1974, as amended.

     “ERISA Affiliate”: Any trade or business (whether or not incorporated) that
is a member of a group of which the Borrower is a member and which is treated as
a single employer under Section 414 of the Code.

     “Eurodollar Business Day”: A Business Day which is also a day for trading
by and between banks in United States dollar deposits in the interbank
Eurodollar market and a day on which banks are open for business in New York
City.

     “Eurodollar Rate”: With respect to each Interest Period applicable to a
Eurodollar Rate Advance, the average offered rate for deposits in United States
dollars (rounded upward, if necessary, to the nearest 1/16 of 1%) for delivery
of such deposits on the first day of such Interest Period, for the number of
days in such Interest Period, which appears on Telerate page 3750 as of
11:00 A.M., Minneapolis time (or such other time as of which such rate appears)
two Eurodollar Business Days prior to the first day of such Interest Period. In
the event that such rate does not appear on Telerate page 3750, then the
Eurodollar Rate shall be determined by the Agent at such time based on such
other comparable available published service of general application as shall be
selected by the Agent for such purpose; provided, that in lieu of determining
the rate in the foregoing manner, the Agent may determine the rate based on
rates at which United States dollar deposits are offered to the Agent in the
interbank Eurodollar market at such time for delivery in Immediately Available
Funds on the first day of such Interest Period in an amount approximately equal
to the Advance by the Agent to which such Interest Period is to apply (rounded
upward, if necessary, to the nearest 1/16 of 1%). “Telerate page 3750” means the
display designated as such on the Telerate reporting system operated by Telerate
System Incorporated (or such other page as may replace page 3750 for the purpose
of displaying London interbank offered rates of major banks for United States
dollar deposits).

     “Eurodollar Rate Advance”: An Advance with respect to which the interest
rate is determined by reference to the Adjusted Eurodollar Rate.

     “Eurodollar Reserve Percentage”: As of any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board for
determining the maximum reserve requirement (including any basic, supplemental
or emergency reserves) for a member bank of the Federal Reserve System, with
deposits comparable in amount to those held by the Agent, in respect of
“Eurocurrency Liabilities” as such term is defined in Regulation D of the Board.
The rate of interest applicable to any outstanding Eurodollar Rate Advances
shall be

6



--------------------------------------------------------------------------------



 



adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

     “Event of Default”: Any event described in Section 7.1.

     “Executive Officer”: Each of the Borrower’s President, Chief Executive
Officer, Chief Operating Officer, any Executive Vice President, the Chief
Financial Officer, the Secretary, and the General Counsel.

     “FCA Construction”: FCA Construction Holdings, LLC, a Delaware limited
liability company.

     “FCA RE”: FCA Real Estate Holdings, LLC, a Delaware limited liability
company.

     “FCA Restaurant Holdings”: FCA Restaurant Holdings, LLC, a Delaware limited
liability company.

     “Federal Funds Rate”: For any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight federal funds transactions, with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.

     “Fixed Charge Coverage Ratio”: At any Quarterly Measurement Date, the ratio
of

     (a) the result of: (i) EBITDAR for the Measurement Period ending at such
Quarterly Measurement Date, minus (ii) the amount of federal, state and local
income taxes paid in cash during such Measurement Period; minus (iii) the
Maintenance Capital Expenditures for such Measurement Period; to

     (b) the sum of: (i) the Interest Expense for such Measurement Period; plus
(ii) the Rent Expense for such Measurement Period; plus (iii) the Mandatory
Principal Payments for such Measurement Period.

     “GAAP”: Generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of any date of determination.

     “Holding Account”: A deposit account belonging to the Agent for the benefit
of the Banks into which the Borrower may be required to make deposits pursuant
to the provisions of this Agreement, such account to be under the sole dominion
and control of the Agent and not subject to withdrawal by the Borrower, with any
amounts therein to be held for application

7



--------------------------------------------------------------------------------



 



toward payment of any outstanding Letters of Credit when drawn upon or applied
as specified in Section 2.10 or 8.10, as the case may be.

     “Immediately Available Funds”: Funds with good value on the day and in the
city in which payment is received.

     “Indebtedness”: With respect to any Person at the time of any
determination, without duplication, all obligations, contingent or otherwise, of
such Person which in accordance with GAAP should be classified upon the balance
sheet of such Person as liabilities, but in any event including: (a) all
obligations of such Person for borrowed money (including non-recourse
obligations), (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) all obligations of such Person upon
which interest charges are customarily paid or accrued, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property purchased by such Person, (e) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, (f) all
obligations of others secured by any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Capitalized Lease Obligations of such Person, (h) the net amount of all
obligations of such Person in respect of interest rate swap agreements, cap or
collar agreements, interest rate futures or option contracts, currency swap
agreements, currency futures or option agreements and other similar contracts,
(i) all obligations of such Person, actual or contingent, as an account party in
respect of letters of credit or bankers’ acceptances, (j) all obligations of any
partnership or joint venture as to which such Person is personally liable, and
(k) all Contingent Obligations of such Person for which such Person would
reserve in accordance with GAAP.

     “Indemnitee”: As defined in Section 9.11.

     “Interest Expense”: For any Measurement Period, the aggregate consolidated
amount, without duplication, of interest expense determined in accordance with
GAAP.

     “Interest Period”: With respect to each Eurodollar Rate Advance, the period
commencing on the date of such Advance or on the last day of the immediately
preceding Interest Period, if any, applicable to an outstanding Advance and
ending one, two, three, or six months thereafter, as the Borrower may elect in
the applicable notice of borrowing, continuation or conversion; provided, that:

     (a) Any Interest Period that would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;

     (b) Any Interest Period that begins on the last Eurodollar Business Day of
a calendar month (or a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

8



--------------------------------------------------------------------------------



 



     (c) Any Interest Period applicable to an Advance on a Revolving Loan that
would otherwise end after the Revolving Loan Termination Date shall end on the
Revolving Loan Termination Date.

For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on the numerically corresponding day
in the next calendar month; provided, that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.

     “Investment”: The acquisition, purchase, making or holding of any Equity
Interests or other security, any loan, advance, contribution to capital,
extension of credit (except for trade and customer accounts receivable for
inventory sold or services rendered in the ordinary course of business and
payable in accordance with customary trade terms), any acquisitions of real or
personal property (other than real and personal property acquired in the
ordinary course of business) and any purchase or commitment or option to
purchase Equity Interests, securities or other debt of or any interest in
another Person or any integral part of any business or the assets comprising
such business or part thereof and the formation of, or entry into, any
partnership as a limited or general partner or the entry into any joint venture.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

     “Letter of Credit”: An irrevocable letter of credit issued by USBNA
pursuant to this Agreement for the account of the Borrower.

     “Letter of Credit Commitment”: With respect to USBNA, the obligation of
USBNA to issue Letters of Credit for the account of the Borrower in an aggregate
principal amount outstanding at any time not to exceed the Letter of Credit
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.

     “Letter of Credit Commitment Amount”: As defined in Section 2.8, but as the
same may be reduced from time to time pursuant to Section 2.15.

     “Letter of Credit Fees”: As defined in Section 2.18.

     “Letter of Credit Obligations”: At any date, the sum of: (a) the aggregate
amount available to be drawn on the Letters of Credit on such date; plus (b) the
aggregate amount owed by the Borrower to USBNA on such date as a result of draws
on the Letters of Credit for which the Borrower has not reimbursed USBNA.

     “Letter of Credit Participations”: At any date, with respect to any Bank,
such Bank’s participations in the Letter of Credit Obligations as set forth in
Section 2.9.

     “Lien”: With respect to any Person, any security interest, mortgage,
pledge, lien, charge, encumbrance, title retention agreement or analogous
instrument or device (including the interest

9



--------------------------------------------------------------------------------



 



of each lessor under any Capitalized Lease), in, of or on any assets or
properties of such Person, now owned or hereafter acquired, whether arising by
agreement or operation of law.

     “Loan”: A Revolving Loan and/or a Swingline Loan.

     “Loan Documents”: This Agreement, the Notes, the Security Documents, and,
if any, the Subsidiary Guaranties and Subsidiary Security Documents.

     “Loan Party”: The Borrower, Holdings and each other Subsidiary of the
Borrower that becomes a party to any Subsidiary Guaranty or any Subsidiary
Security Document.

     “LTF Lease”: A long term lease agreement between a Real Estate Subsidiary,
as lessor, and the Borrower, as lessee, relating to a Club.

     “Maintenance Capital Expenditures”: At any Quarterly Measurement Date, the
sum of: (a) $5,000,000; plus (b) the product of: (i) $3; times (ii) the gross
square feet for each Club that is open and operating at such Quarterly
Measurement Date and as measured from the predominant plane of the exterior
walls of such Club.

     “Mandatory Principal Payments”: For any Measurement Period, the principal
payments (including the portion of any payment on any Capitalized Lease
allocable to principal in accordance with GAAP) regularly scheduled to have been
paid by the Borrower or any of its Subsidiaries during such period on the
Permitted Permanent Loans and the Borrower’s and its Subsidiaries’ Capitalized
Leases and other interest-bearing Indebtedness and/or Seller Financing.

     “Majority Banks”: At any time, Banks other than Defaulting Banks whose
Total Percentages aggregate at least 51% (with Total Percentages being computed
without reference to the Revolving Commitment Amounts or Loan of Defaulting
Banks).

     “Material Adverse Occurrence”: Any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding) which could reasonably
be expected to materially and adversely affect (a) the financial condition or
operations of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform its obligations under Loan Documents, (c) the
validity or enforceability of the material obligations of the Borrower under the
Loan Documents, (d) the rights and remedies of the Banks and the Agent against
the Borrower, or (e) the timely payment of the principal of and interest on the
Loans or other amounts payable by the Borrower hereunder.

     “Maximum Rate”: As defined in Section 9.16.

     “Measurement Period”: At any Quarterly Measurement Date, the four fiscal
quarters ending on such Quarterly Measurement Date.

     “Multiemployer Plan”: A multiemployer plan, as such term is defined in
Section 4001 (a) (3) of ERISA, which is maintained (on the Closing Date, within
the five years preceding the Closing Date, or at any time after the Closing
Date) for employees of the Borrower or any ERISA Affiliate.

10



--------------------------------------------------------------------------------



 



     “Net Income:” For any Measurement Period, the Borrower’s consolidated
after-tax net income for such period determined in accordance with GAAP.

     “Net Proceeds”: With respect to the incurrence of any other Indebtedness
for borrowed money (excluding Purchase Money Indebtedness) or from the
consummation of a sale-leaseback transaction, the cash proceeds received by the
Borrower or such Subsidiary from such transaction less the sum of: (a) the
reasonable costs associated with such transaction; and (b) the amount of any
Indebtedness (other than the Obligations) which is required to be paid in
connection with such transaction.

     “New Bank”: As defined in Section 2.30.

     “Non-Permitted Pre-Closing Indebtedness”: As defined in Section 2.21.

     “Non-U.S. Bank”: As defined in Section 2.28(f).

     “Notes”: The Revolving Notes and the Swingline Note.

     “Obligations”: The Borrower’s obligations in respect of the due and
punctual payment of principal and interest on the Notes and the Letter of Credit
Obligations when and as due, whether by acceleration or otherwise and all fees
(including Revolving Commitment Fees), expenses, indemnities, reimbursements and
other obligations of the Borrower under this Agreement or any other Loan
Document, and the Rate Protection Obligations, in all cases whether now existing
or hereafter arising or incurred.

     “OFAC”: As defined in Section 5.8.

     “Operating Lease”: A lease of (or other agreement conveying the right to
use) real or personal property classified as an operating lease in accordance
with GAAP.

     “Other Taxes”: As defined in Section 2.28(b).

     “Participants”: As defined in Section 9.5(b).

     “PBGC”: The Pension Benefit Guaranty Corporation, established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto or to the functions
thereof.

     “Permitted Acquisitions”: Either: (a) any Acquisition by the Borrower where
(i) the business or division acquired are for use, or the Person acquired is
engaged, in the businesses engaged in by the Borrower on the Closing Date,
(ii) immediately before and after giving effect to such Acquisition, no Event of
Default shall exist, (iii) the total consideration to be paid by the Borrower
for all Acquisitions in any fiscal year does not exceed $20,000,000 in the
aggregate, (iv) in the case of the Acquisition of any Person, the Board of
Directors of such Person has approved such Acquisition, (v) reasonably prior to
such Acquisition, the Agent shall have received drafts that are finalized in all
material respects of each material document, instrument and agreement to be
executed in connection with such Acquisition together with all lien search
reports and lien release letters and other documents as the Agent may require to
evidence the termination of Liens on the assets or business to be acquired,
(vi) consents have been obtained in

11



--------------------------------------------------------------------------------



 



favor of the Agent and the Banks to the collateral assignment of rights and
indemnities under the related acquisition documents and opinions of counsel for
the Borrower and (if delivered to the Borrower) the selling party in favor of
the Agent and the Banks have been delivered, and (vii) the provisions of
Section 6.5 have been satisfied; or (b) any other Acquisition consented to in
writing by the Majority Banks. For purposes of the foregoing, “total
consideration” shall mean, without duplication, cash or other consideration
paid, the fair market value of property or stock exchanged (or the face amount,
if preferred stock) other than common stock of the Borrower, the total amount of
any deferred payments or purchase money debt, all Indebtedness incurred as
seller financing (“Seller Financing”), and the total amount of any Indebtedness
assumed or undertaken in such transactions.

     “Permitted Permanent Loan”: Collectively:

     (a) the Indebtedness of the Real Estate Subsidiaries outstanding on the
Closing Date and described on Schedule 1.1(a) of the Disclosure Schedules;
provided, that any Teachers’ Re-financing shall be subject to clause (b) below;
and

     (b) Indebtedness incurred by a wholly-owned Real Estate Subsidiary
subsequent to the Closing Date to finance the real property and improvements
relating to one or more Clubs that are then open and operating, where:

     (i) immediately before and after giving effect to such Indebtedness, no
Event of Default shall exist;

     (ii) such Indebtedness has an original maturity date of not less than five
(5) years from the date of its incurrence and matures at least six (6) months
after the Revolving Loan Termination Date and shall be amortized through
periodic payments over a period of not less than ten (10) years;

     (iii) the Related Agreements for such Indebtedness do not contain any
financial covenants and do not cross-default to any other Indebtedness of the
Borrower or any other Subsidiary except to other Permitted Permanent Loans that
are held by the holder of the Indebtedness then being incurred;

     (iv) the only Person liable for such Indebtedness is the Real Estate
Subsidiary that owns all of the relevant Clubs securing the Indebtedness then
being incurred and such liability is limited to such Real Estate Subsidiary’s
right, title and interest in and to the collateral securing the Permitted
Permanent Loan then being incurred; subject, however, to the imposition of
personal liability for fraud, misrepresentation, misapplication of rents or
insurance proceeds and other exceptions to limited recourse liability that are
commonly set forth in limited recourse real estate financing transactions (such
limited course liability being “Limited Recourse Liability”); provided that, in
the case of a Teachers’ Re-financing: (A) the Related Agreements evidencing or
securing such Teachers’ Re-financing limits such Real Estate Subsidiary’s
liability on such Teachers’ Re-financing to the Limited Recourse Liability that
existed on the Permitted Permanent Loan then being re-financed; and (B) each
other Real Estate

12



--------------------------------------------------------------------------------



 



Subsidiary that has guarantied the Permitted Permanent Loan then being
re-financed may continue to guaranty the Teachers’ Re-financing so long as such
guaranty limits such Real Estate Subsidiary’s liability to the Limited Recourse
Liability that existed on the guaranty of the re-financed Permitted Permanent
Loan;

     (v) the only security for such Indebtedness are the real property and
improvements relating to such Clubs being financed by such Permitted Permanent
Loan and the LTF Lease relating to such Clubs and such security does not secure
any other Indebtedness of such Real Estate Subsidiary, the Borrower or any other
Subsidiary; provided that, in the case of a Teachers’ Re-financing the
collateral that secured the Permitted Permanent Loan then being re-financed may
continue to secure such Teachers’ Re-financing;

     (vi) the Clubs are leased to the Borrower pursuant to an LTF Lease;
provided, that such LTF Lease shall not require the Borrower to pay more than
the market rate for such Club as of the effective date of such LTF Lease, plus
annual increases not to exceed 2.5% on a compounded basis;

     (vii) the Net Proceeds from such Indebtedness are sufficient to repay at
least 50% of the aggregate costs paid or incurred by the Borrower in connection
with the acquisition and improvement of the Clubs comprising security for such
Indebtedness except that this clause (vii) does not apply to any Teachers’
Re-financing; and

     (viii) reasonably prior to the incurrence of such Indebtedness, the Agent
shall have received drafts that are finalized in all material respects of each
material Related Agreement to be executed in connection with such transaction.

     For purposes of this Agreement, a single Permitted Permanent Loan may be
evidenced by separate notes made by one or more of the relevant Real Estate
Subsidiaries payable to the holder of such Permitted Permanent Loan and such
separate notes may be secured by the real property and improvements relating to
the Clubs respectively owned by such Real Estate Subsidiaries then being
financed by such Permitted Permanent Loan; provided, that the proceeds of such
separate notes are disbursed to the relevant Real Estate Subsidiary on the same
date as part of an integrated financing for all of such Clubs.

     “Person”: Any natural person, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

     “Plan”: Each employee benefit plan (whether in existence on the Closing
Date or thereafter instituted), as such term is defined in Section 3 of ERISA,
maintained for the benefit of employees, officers or directors of the Borrower
or of any ERISA Affiliate.

     “Pledge Agreement”: The Pledge Agreement dated as of even date herewith
made by the Borrower in favor of the Agent and pursuant to which the Borrower
grants a first priority Lien to

13



--------------------------------------------------------------------------------



 



the Agent, for the benefit of the Banks, in the “Collateral” described therein,
but only to the extent that the granting of such Lien does not violate any
restriction on the Borrower’s right to grant such Lien set forth in any Related
Agreement, as the same may be amended, supplemented, extended, restated or
otherwise modified and in effect from time to time.

     “Prohibited Transaction”: The respective meanings assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

     “Purchase Money Indebtedness”: Any Indebtedness described in
Section 6.11(d) that is incurred at the time of the purchase of the relevant
property.

     “Quarterly Measurement Date”: The last day of each quarter of the
Borrower’s fiscal year, commencing on March 31, 2005.

     “Rate Protection Agreement”: Any interest rate swap, cap or option
agreement, or any other agreement pursuant to which the Borrower hedges interest
rate risk with respect to a portion of the Obligations, entered into by the
Borrower with a Rate Protection Provider.

     “Rate Protection Obligations”: The liabilities, indebtedness and
obligations of the Borrower, if any, to any Rate Protection Provider under a
Rate Protection Agreement.

     “Rate Protection Provider”: Any Bank, or any Affiliate of any Bank, that is
the counterparty of the Borrower under any Rate Protection Agreement.

     “Real Estate Subsidiary”: Any Subsidiary that is the obligor on a Permitted
Permanent Loan. The Real Estate Subsidiaries in existence on the Closing Date
are described on Schedule 1.1(a) of the Disclosure Schedules.

     “Regulatory Change”: Any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
any Bank under any federal, state or foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

     “Related Agreement”: The documents establishing, evidencing and/or securing
any Permitted Permanent Loan or any Indebtedness for borrowed money permitted by
Section 6.11(c) or additional Indebtedness permitted by Section 6.11(h) or any
sale-leaseback transaction permitted by Section 6.18. The Related Agreements in
effect on the Closing Date are respectively described on Schedules 1.1(a), 6.11
and 6.18 of the Disclosure Schedules.

     “Rent Expense”: For any Measurement Period, the aggregate consolidated
amount of rent expense as determined in accordance with GAAP.

     “Replacement Bank”: As defined in Section 2.29.

     “Reportable Event”: A reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section, with respect to a Plan,
excluding, however, such events as

14



--------------------------------------------------------------------------------



 



to which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event,
provided, that a failure to meet the minimum funding standard of Section 412 of
the Code and of Section 302 of ERISA shall be a Reportable Event regardless of
the issuance of any waiver in accordance with Section 412(d) of the Code.

     “Restricted Payments”: With respect to the Borrower, collectively, (a) all
dividends or other distributions of any nature (cash, Equity Interests other
than common stock of the Borrower, assets or otherwise), and all payments on any
class of Equity Interests (including warrants, options or rights therefore)
issued by the Borrower, whether such Equity Interests are authorized or
outstanding on the Closing Date or at any time thereafter and any redemption or
purchase of, or distribution in respect of, any of the foregoing, whether
directly or indirectly, (b) any redemption or purchase of, or distribution in
respect of, any of the foregoing, whether directly or indirectly, (c) all
management fees, consulting fees and other similar amounts payable to any
present or former holder of any of the foregoing; and (d) the prepayment of any
Indebtedness of the Borrower or any of Subsidiaries, other than the Obligations.

     “Restricted Subsidiary”: Any Subsidiary that is a “significant subsidiary”
as defined in Regulation S-X promulgated by the SEC, a Real Estate Subsidiary
and/or any Subsidiary that has guarantied the payment of the Obligations and/or
granted a Lien on any of its assets to secure the payment of the Obligations;
provided, that FCA RE shall not be a Restricted Subsidiary so long as it is
winding down and is not actively engaging in business.

     “Revolving Commitment”: With respect to a Bank, the obligation of such Bank
to make Revolving Loans to the Borrower, and to purchase Letter of Credit
Participations and Swingline Loan Participations from USBNA in an aggregate
principal amount outstanding at any time not to exceed such Bank’s Revolving
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.

     “Revolving Commitment Amount”: With respect to any Bank, initially the
amount set opposite such Bank’s name on the signature page hereof as its
Revolving Commitment Amount, but as the same may be reduced from time to time
pursuant to Section 2.15 or increased pursuant to Section 2.30.

     “Revolving Commitment Fees”: As defined in Section 2.17.

     “Revolving Loan”: As defined in Section 2.1.

     “Revolving Loan Date”: The date of the making of any Revolving Loans
hereunder.

     “Revolving Loan Termination Date”: The earliest of (a) April 15, 2010,
(b) the date on which the Revolving Commitment is terminated pursuant to
Section 7.2 hereof or (c) the date on which the Revolving Commitment Amount is
reduced to zero pursuant to Section 2.15 hereof.

15



--------------------------------------------------------------------------------



 



     “Revolving Notes”: The promissory notes of the Borrower in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Revolving Loans, and “Revolving Note” means any one of such promissory notes
issued hereunder without distinction.

     “Revolving Percentage”: With respect to any Bank, the percentage equivalent
of a fraction, the numerator of which is the Revolving Commitment Amount of such
Bank and the denominator of which is the Aggregate Revolving Commitment Amounts.

     “Security Agreement”: The Security Agreement dated as of even date herewith
made by the Borrower in favor of the Agent and pursuant to which the Borrower
grants a first priority Lien to the Agent, for the benefit of the Banks, in the
“Collateral” described therein, as the same may be amended, supplemented,
extended, restated or otherwise modified and in effect from time to time.

     “Security Documents”: The Security Agreement, the Pledge Agreement, the
Upstream Distribution Agreements and any other agreement, document or instrument
made by the Borrower in favor of the Agent and pursuant to which the Agent is
granted a Lien to secure the Obligations, as the same may be amended,
supplemented, extended, restated or otherwise modified and in effect from time
to time.

     “Senior Secured Operating Company Leverage Ratio”: At any Quarterly
Measurement Date, the ratio of:

     (a) the sum of: (i) the aggregate outstanding principal amounts of the
Revolving Loans and the Swingline Loans; plus (ii) the Letter of Credit
Obligations; plus (iii) the aggregate outstanding principal amount of the
Borrower’s (but not any of its Subsidiaries’) Indebtedness for borrowed money
(including, without limitation, the balance sheet amount of Capitalized Lease
Obligations), other interest bearing Indebtedness and any Seller Financing that
is secured by any Lien on any of the Borrower’s assets or by any Lien on any of
its Subsidiaries’ assets that has been granted as a third party Lien; plus
(iv) the Borrower’s (but not any of its Subsidiaries’) Contingent Obligations
relating to Indebtedness for borrowed money (including, without limitation, the
balance sheet amount of Capitalized Lease Obligations), other interest bearing
Indebtedness and any Seller Financing that are secured by any Lien on any of the
Borrower’s assets or by any Lien on any of its Subsidiaries’ assets that has
been granted as a third party Lien; to

     (b) the result of: (i) EBITDA for the Measurement Period ending on such
Quarterly Measurement Date; minus (ii) the Interest Expense for such Measurement
Period other than Interest Expense on any Indebtedness described in subpart
(a) above; minus (iii) the Mandatory Principal Payments for such Measurement
Period other than Mandatory Principal Payments on any Indebtedness described in
subpart (a) above.

     “Subject Bank”: As defined in Section 2.30.

16



--------------------------------------------------------------------------------



 



     “Subsidiary”: Any corporation or other entity of which Equity Interests
having ordinary voting power for the election of a majority of the board of
directors or other Persons performing similar functions are owned by the
Borrower either directly or through one or more Subsidiaries.

     “Subsidiary Guaranty”: Any guaranty made by a Subsidiary in favor of the
Agent and the Banks guaranteeing the payment of the Obligations.

     “Subsidiary Pledge Agreement”: Any pledge agreement made by a Subsidiary in
favor the Agent and pursuant to which such Subsidiary grants a first priority
Lien to the Agent, for the benefit of the Banks, in the “Collateral” described
therein, but only to the extent that the granting of such Lien does not violate
any restriction on such Subsidiary’s right to grant such Lien set forth in any
Related Agreement, as the same may be amended, supplemented, extended, restated
or otherwise modified and in effect from time to time.

     “Subsidiary Security Agreement”: Any security agreement made by a
Subsidiary in favor of the Agent and pursuant to which Subsidiary grants a first
priority Lien to the Agent, for the benefit of the Banks, in the “Collateral”
described therein, as the same may be amended, supplemented, extended, restated
or otherwise modified and in effect from time to time.

     “Subsidiary Security Document”: Any Subsidiary Security Agreement,
Subsidiary Pledge Agreement or other agreement made by a Subsidiary in favor of
the Agent securing the payment of the Obligations, as the same may be amended,
supplemented, extended, restated or otherwise modified and in effect from time
to time.

     “Swingline Bank”: USBNA.

     “Swingline Loan Commitment”: With respect to the Swingline Bank, the
obligation of the Swingline Bank to make Swingline Loans to the Borrower in an
aggregate principal amount outstanding at any time not to exceed the Swingline
Commitment Amount upon the terms and subject to the conditions and limitations
of this Agreement.

     “Swingline Commitment Amount”: As defined in Section 2.14, but as the same
may be reduced from time to time pursuant to Section 2.15.

     “Swingline Loan”: As defined in Section 2.14.

     “Swingline Loan Date”: The date of the making of any Swingline Loan
hereunder.

     “Swingline Note”: The promissory note of the Borrower in the form of
Exhibit B hereto, evidencing the obligation of the Borrower to repay the
Swingline Loans.

     “Teachers’ Re-financing”: Any re-financing by Teachers Insurance and
Annuity Association of America (“Teachers”) of a Permitted Permanent Loan that
is held by Teachers on the Closing Date; provided, that such re-financing is
permitted by Section 6.11(f).

     “Total Percentage”: With respect to any Bank, the percentage equivalent of
a fraction, the numerator of which is the sum of the Revolving Commitment Amount
of such Bank (or, if the Revolving Commitments of such Bank have been
terminated, the Total Revolving

17



--------------------------------------------------------------------------------



 



Outstandings of such Bank) and the denominator of which is the sum of the
Revolving Commitment Amounts (or, if the Revolving Credit Commitments have
terminated, the Total Revolving Outstandings) of all the Banks.

     “Total Revolving Outstandings”: As of any date of determination, the sum of
(a) the aggregate unpaid principal balance of Revolving Loans outstanding on
such date, (b) the Letter of Credit Obligations outstanding on such date and
(c) the aggregate unpaid principal balance of the Swingline Loans outstanding on
such date.

     “Unused Revolving Commitment”: With respect to any Bank as of any date of
determination, the amount by which such Bank’s Revolving Commitment Amount
exceeds such Bank’s Revolving Percentage of the Total Revolving Outstandings on
such date.

     “Upstream Distribution Agreement”: As defined in Section 5.14(b).

     “U.S. Taxes”: As defined in Section 2.28(e).

     “USBNA”: U. S. Bank National Association in its capacity as one of the
Banks hereunder.

     Section 1.2 Accounting Terms and Calculations. Except as may be expressly
provided to the contrary herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with GAAP consistently applied on a consolidated basis for the
Borrower and its consolidated Subsidiaries as used in the preparation of the
audited financial statements described in Section 4.5. To the extent any change
in GAAP affects any computation or determination required to be made pursuant to
this Agreement, such computation or determination shall be made as if such
change in GAAP had not occurred unless the Borrower and the Majority Banks agree
in writing on an adjustment to such computation or determination to account for
such change in GAAP. Other terms defined in this Agreement shall have the
meanings ascribed to them herein.

     Section 1.3 Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
unless otherwise stated the word “from” means “from and including” and the word
“to” or “until” each means “to but excluding”.

     Section 1.4 Other Definitional Terms. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. References to Sections, Exhibits, schedules and like references are
to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” Unless the context in which used herein otherwise clearly requires,
“or” has the inclusive meaning represented by the phrase “and/or.”

ARTICLE II
TERMS OF THE CREDIT FACILITIES

Part A — Terms of Lending

18



--------------------------------------------------------------------------------



 



     Section 2.1 Lending Commitments. On the terms and subject to the conditions
hereof, each Bank severally agrees to make a revolving credit facility available
as loans (each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to
the Borrower on a revolving basis at any time and from time to time from the
Closing Date to the Revolving Loan Termination Date, during which period the
Borrower may borrow, repay and reborrow in accordance with the provisions
hereof; provided, that no Revolving Loan will be made in any amount which, after
giving effect thereto, would cause the Total Revolving Outstandings to exceed
the Aggregate Revolving Commitment Amounts. Revolving Loans hereunder shall be
made by the several Banks ratably in accordance with their respective Revolving
Percentages. Revolving Loans may be obtained and maintained, at the election of
the Borrower but subject to the limitations hereof, as Base Rate Advances or
Eurodollar Rate Advances.

     Section 2.2 Procedure for Loans. Any request by the Borrower for Revolving
Loans hereunder shall be in writing or by telephone and must be given so as to
be received by the Agent not later than 11:00 A.M. (Minneapolis time) two
Eurodollar Business Days prior to the requested Revolving Loan Date if the
Revolving Loans (or any portion thereof) are requested as Eurodollar Rate
Advances and not later than 11:00 A.M. (Minneapolis time) on the requested
Revolving Loan Date if the Revolving Loans are requested as Base Rate Advances.
Each request for Revolving Loans hereunder shall be irrevocable and shall be
deemed a representation by the Borrower that on the requested Revolving Loan
Date and after giving effect to the requested Revolving Loans the applicable
conditions specified in Article III have been and will be satisfied.

     Each request for Revolving Loans hereunder shall specify (a) the requested
Revolving Loan Date, (b) the aggregate amount of the Revolving Loans to be made
on such date which shall be in a minimum amount of $1,000,000 for Base Rate
Advances or $5,000,000 for Eurodollar Rate Advances, (c) whether such Revolving
Loans are to be funded as Base Rate Advances or Eurodollar Rate Advances (and,
if such Revolving Loans are to be made with more than one applicable interest
rate choice, specifying the amount to which each interest rate choice is
applicable) and (d) in the case of Eurodollar Rate Advances, the duration of the
initial Interest Period applicable thereto; provided, that no Revolving Loans
shall be funded as Eurodollar Rate Advances if a Default or Event of Default has
occurred and is continuing. The Agent may rely on any telephone request by the
Borrower for Revolving Loans hereunder which it believes in good faith to be
genuine; and the Borrower hereby waives the right to dispute the Agent’s record
of the terms of such telephone request. The Agent shall promptly notify each
other Bank of the receipt of such request, the matters specified therein, and of
such Bank’s ratable share of the requested Revolving Loans. On the date of the
requested Revolving Loans, each Bank shall provide its share of the requested
Revolving Loans to the Agent in Immediately Available Funds not later than 1:00
P.M. (Minneapolis time).

     Unless the Agent determines that any applicable condition specified in
Article III has not been satisfied, the Agent will make available to the
Borrower at the Agent’s principal office in Minneapolis, Minnesota in
Immediately Available Funds not later than 2:00 P.M. (Minneapolis time) on the
requested Revolving Loan Date the amount of the requested Revolving Loans. If
the Agent has made a Revolving Loan to the Borrower on behalf of a Bank but has
not received the amount of such Revolving Loan from such Bank by the time herein
required, such Bank shall pay interest to the Agent on the amount so advanced at
the overnight Federal Funds rate from the

19



--------------------------------------------------------------------------------



 



date of such Revolving Loan to the date funds are received by the Agent from
such Bank, such interest to be payable with such remittance from such Bank of
the principal amount of such Revolving Loan (provided, that the Agent shall not
make any Revolving Loan on behalf of a Bank if the Agent has received prior
notice from such Bank that it will not make such Revolving Loan). If the Agent
does not receive payment from such Bank by the next Business Day after the date
of any Revolving Loan, the Agent shall be entitled to recover such Revolving
Loan, with interest thereon at the rate (or rates) then applicable to such
Revolving Loan, on demand, from the Borrower, without prejudice to the Agent’s
and the Borrower’s rights against such Bank. If such Bank pays the Agent the
amount herein required with interest at the overnight Federal Funds rate before
the Agent has recovered from the Borrower, such Bank shall be entitled to the
interest payable by the Borrower with respect to the Revolving Loan in question
accruing from the date the Agent made such Revolving Loan.

     Section 2.3 Revolving Notes. The Revolving Loans of each Bank shall be
evidenced by a single Revolving Note payable to the order of such Bank in a
principal amount equal to such Bank’s Revolving Commitment Amount originally in
effect. Upon receipt of each Bank’s Note from the Borrower, the Agent shall mail
such Note to such Bank. Each Bank shall enter in its ledgers and records the
amount of each Revolving Loan, the various Advances made, converted or continued
and the payments made thereon, and each Bank is authorized by the Borrower to
enter on a schedule attached to its Revolving Note a record of such Revolving
Loans, Advances and payments; provided, that the failure by any Bank to make any
such entry or any error in making such entry shall not limit or otherwise affect
the obligation of the Borrower hereunder and on the Revolving Notes, and, in all
events, the principal amounts owing by the Borrower in respect of the Revolving
Notes shall be the aggregate amount of all Revolving Loans made by the Banks
less all payments of principal thereof made by the Borrower.

     Section 2.4 Conversions and Continuations. On the terms and subject to the
limitations hereof, the Borrower shall have the option at any time and from time
to time to convert all or any portion of the Advances into Base Rate Advances or
Eurodollar Rate Advances, or to continue a Eurodollar Rate Advance as such;
provided, that a Eurodollar Rate Advance may be converted or continued only on
the last day of the Interest Period applicable thereto and no Advance may be
converted to or continued as a Eurodollar Rate Advance if a Default or Event of
Default has occurred and is continuing on the proposed date of continuation or
conversion. Advances may be converted to, or continued as, Eurodollar Rate
Advances only in the aggregate minimum amount of the Advances of all Banks so
converted or continued, of $5,000,000. The Borrower shall give the Agent written
notice of any continuation or conversion of any Advances and such notice must be
given so as to be received by the Agent not later than 11:00 A.M. (Minneapolis
time) two Eurodollar Business Days prior to requested date of conversion or
continuation in the case of the continuation of, or conversion to, Eurodollar
Rate Advances and on the date of the requested conversion to Base Rate Advances.
Each such notice shall specify (a) the amount to be continued or converted,
(b) the date for the continuation or conversion (which must be (i) the last day
of the preceding Interest Period for any continuation or conversion of
Eurodollar Rate Advances, and (ii) a Eurodollar Business Day in the case of
continuations as or conversions to Eurodollar Rate Advances and a Business Day
in the case of conversions to Base Rate Advances), and (c) in the case of
conversions to or continuations as Eurodollar Rate Advances, the Interest Period
applicable thereto. Any notice given by the Borrower under this Section shall be
irrevocable. If the Borrower shall fail to notify the Agent of

20



--------------------------------------------------------------------------------



 



the continuation of any Eurodollar Rate Advances within the time required by
this Section, at the option of the Agent, such Advances shall, on the last day
of the Interest Period applicable thereto, (A) automatically be continued as
Eurodollar Rate Advances with the same principal amount and the same Interest
Period or (B) automatically be converted into Base Rate Advances with the same
principal amount. All conversions and continuation of Advances must be made
uniformly and ratably among the Banks. (E.g., when continuing a two-month
Eurodollar Rate Advance of one Bank to a three-month Eurodollar Rate Advance,
the Borrower must simultaneously continue all two-month Eurodollar Rate Advances
of all Banks having Interest Periods ending on the date of continuation as
three-month Eurodollar Rate Advances.)

     Section 2.5 Interest Rates, Interest Payments and Default Interest.
Interest shall accrue and be payable on the Revolving Loans as follows:

     (a) Subject to paragraph (c) below, each Eurodollar Rate Advance shall bear
interest on the unpaid principal amount thereof during the Interest Period
applicable thereto at a rate per annum equal to the sum of (A) the Adjusted
Eurodollar Rate for such Interest Period plus (B) the Applicable Margin.

     (b) Subject to paragraph (c) below, each Base Rate Advance shall bear
interest on the unpaid principal amount thereof at a varying rate per annum
equal to the sum of (A) the Base Rate plus (B) the Applicable Margin.

     (c) Upon the occurrence and during the continuance of any Event of Default,
each Advance shall, at the option of the Agent or at the direction of the
Majority Banks, bear interest until paid in full at a rate equal to 2.00% plus
the rate that would otherwise be applicable to such Advance (the “Default
Rate”).

     (d) Interest shall be payable (i) with respect to each Eurodollar Rate
Advance having an Interest Period of three months or less, on the last day of
the Interest Period applicable thereto; (ii) with respect to any Eurodollar Rate
Advance having an Interest Period greater than three months, on the last day of
the Interest Period applicable thereto and on the last day of each calendar
quarter included in such Interest Period; (iii) with respect to any Base Rate
Advance, on the last day of each month; (iv) with respect to all Advances, upon
any permitted prepayment (on the amount prepaid); and (v) on the Revolving Loan
Termination Date; provided, that interest under paragraph (c) of this Section
shall be payable on demand.

     Section 2.6 Repayment and Mandatory Prepayment.

     (a) The Revolving Loans. The unpaid principal balance of all Revolving
Notes, together with all accrued and unpaid interest thereon, shall be due and
payable on the Revolving Loan Termination Date. If at any time Total Revolving
Outstandings exceed the Aggregate Revolving Commitment Amounts, the Borrower
shall immediately repay to the Agent for the account of the Banks the amount of
such excess. Any such payments shall be applied first against Base Rate Advances
and then to Eurodollar Rate Advances in order starting with the Eurodollar Rate
Advances having the shortest time to the end of the applicable Interest Period.
If, after payment of all outstanding Advances,

21



--------------------------------------------------------------------------------



 



the Total Revolving Outstandings still exceed the Aggregate Revolving Commitment
Amounts, the remaining amount paid by the Borrower shall be placed in the
Holding Account.

     (b) Pay Down of Revolving Loans. In addition to all other payments upon the
Swingline Loans or the Revolving Loans required by this Agreement, the Borrower
shall pay the Swingline Loans and Revolving Loans by the amount of Net Proceeds
received by the Borrower or any Subsidiary from the incurrence of any
Indebtedness for borrowed money permitted by Section 6.11 (other than Purchase
Money Indebtedness) or the consummation of sale-leaseback transactions permitted
by Section 6.18(b); provided, that the Borrower and its Subsidiaries may retain
up to $10,000,000 of such Net Proceeds from each such underlying transaction.
Any such payments shall be applied first against Swingline Loans and then to
Revolving Loans and any payments applied to the Revolving Loans shall be applied
first against Base Rate Advances and then to Eurodollar Rate Advances in order
starting with the Eurodollar Rate Advances having the shortest time to the end
of the applicable Interest Period.

     Section 2.7 Optional Prepayments. The Borrower may prepay Advances, in
whole or in part, at any time, without premium or penalty, except as set forth
below. Each partial prepayment shall be in a minimum amount of $1,000,000. All
partial prepayments of Revolving Loans shall be applied pro rata based on the
unpaid principal balance of the Revolving Loans. Amounts paid (unless following
an acceleration or upon termination of the Revolving Commitments in whole) or
prepaid on the Revolving Loans under this Section 2.7 may be reborrowed upon the
terms and subject to the conditions and limitations of this Agreement.

Part B-Terms of the Letter of Credit Facility

     Section 2.8 Letter of Credit Commitment. Subject to the terms and
conditions hereinafter set forth, USBNA agrees to issue Letters of Credit from
time to time on terms reasonably acceptable to USBNA on any Business Day during
the period from the date hereof and ending on the Revolving Loan Termination
Date; provided, that USBNA shall not issue any Letter of Credit if, after giving
effect to such issuance: (a) the Letter of Credit Obligations would exceed
$20,000,000 (the “Letter of Credit Commitment Amount”); or (ii) the Total
Revolving Outstandings would exceed the Aggregate Revolving Commitment Amounts;
provided, further, that no Letter of Credit will be issued if a Default or Event
of Default has occurred and is continuing. The obligation of USBNA to issue any
Letter of Credit shall terminate on the Revolving Loan Termination Date.

     Section 2.9 Procedures for Letters of Credit. Each request for a Letter of
Credit shall be made by the Borrower in writing, by telex, facsimile
transmission or electronic conveyance received by USBNA by 2:00 P.M.
(Minneapolis time) on a Business Day which is not less than one Business Day
preceding the requested date of issuance (which shall also be a Business Day).
Each request for a Letter of Credit shall be deemed a representation by the
Borrower that on the date of issuance of such Letter of Credit and after giving
effect thereto the applicable conditions specified in Article III have been and
will be satisfied. USBNA may require that such request be made on such letter of
credit application form as USBNA may from time to time specify, along with
satisfactory evidence of the authority and incumbency of the officials of the
Borrower

22



--------------------------------------------------------------------------------



 



making such request. USBNA shall promptly notify the other Banks of the receipt
of the request and the matters specified therein. On the date of each issuance
of a Letter of Credit, USBNA shall send notice to the other Banks of such
issuance, and if requested by a Bank, a copy of the Letter or Letters of Credit
so issued. Concurrently with the issuance of each Letter of Credit pursuant to
this Agreement, USBNA shall be deemed to have sold and transferred to each Bank,
and each Bank shall be deemed irrevocably and unconditionally to have purchased
and received from USBNA, without recourse or warranty, an undivided
participation (a “Letter of Credit Participation”) in each Letter of Credit and
the Letter of Credit Obligations with respect thereto and any security therefor
in the amount of such Bank’s Revolving Percentage of such Letter of Credit
Obligations. USBNA shall retain its individual Letter of Credit Participation in
the amount of its Revolving Percentage in each Letter of Credit and the Letter
of Credit Obligations with respect thereto and any security therefor.

     Section 2.10 Terms of Letters of Credit. Letters of Credit shall be issued
in support of obligations of the Borrower. All Letters of Credit must be issued
no less than 10 days prior to the Revolving Loan Termination Date and all
Letters of Credit must expire no later than 12 months after the Revolving Loan
Termination Date. As to each Letter of Credit which is outstanding as of the
Revolving Loan Termination Date, the Borrower shall provide either (A) cash
collateral in an amount reasonably satisfactory to the Agent (but in no event
less than 105% of the stated undrawn amount of each Letter of Credit) for
deposit into the Holding Account, or (B) one or more irrevocable letters of
credit in form and substance, and issued by a bank, reasonably satisfactory to
the Agent pursuant to which USBNA is entitled to recover the maximum amount at
any time payable under each outstanding Letter of Credit, plus all costs and
fees then or thereafter payable with respect to such Letter of Credit under the
terms of this Agreement, provided further that, in the event the Borrower fails
to provide such cash collateral or one or more letters of credit satisfactory to
the Agent, the Banks shall make Revolving Loans ratably in accordance with their
respective Revolving Percentages of the aggregate amount of Letters of Credit
outstanding on the Revolving Loan Termination Date, and deposit the proceeds of
such Revolving Loans into the Holding Account.

     Section 2.11 Agreement to Repay Letter of Credit Drawings. The Borrower
agrees to pay to USBNA on demand at USBNA’s address shown on the signature page
hereof: (a) the amount of each draft or other request for payment drawn under
any Letter of Credit (whether drawn before, on or after its stated expiry date),
and (b) interest on all amounts referred to in clause (a) above from the date of
such draw until payment in full at a fluctuating rate per annum at all times
equal to the sum of the Base Rate plus the Applicable Margin plus 2.00%;
provided, that so long as the conditions precedent set forth in Section 2.1 and
Article III are satisfied as of the date of any draw under the Letter of Credit,
the Banks will make (and the Borrower does here so authorize each Bank to make)
Revolving Loans in accordance with Section 2.2 to pay any draw under a Letter of
Credit. USBNA shall promptly notify the Borrower and each Bank of each demand
for payment under a Letter of Credit and of the date on which such payment is to
be made and the amount of such Bank’s Revolving Loan to be made pursuant to
Sections 2.1 and 2.11, if any.

     In the event that the Borrower fails to reimburse USBNA for any drawing on
any Letter of Credit on the date of such drawing through Revolving Loans or
otherwise, then, by not later than 1:00 P.M. (Minneapolis time), on such date,
each Bank shall fund its Letter of Credit

23



--------------------------------------------------------------------------------



 



Participation in such Letter of Credit drawing by paying to USBNA, in
Immediately Available Funds, such Bank’s Revolving Percentage of such demand for
payment which the Borrower has not paid to USBNA. Each Bank’s obligation to make
such amounts available to USBNA shall be irrevocable and shall not be subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances except where
the Borrower is not liable to USBNA for payment of a draw on a Letter of Credit
under Section 2.12. If and to the extent any Bank shall not have made such
amount available to USBNA on any such date, such Bank agrees, upon demand, to
pay interest on such amount to USBNA for the account of USBNA for each day from
and including the date on which such payment was to be made to but excluding the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, based upon a year of 360 days. Any Bank’s failure
to make available to USBNA its Revolving Percentage of any demand for payment
under a Letter of Credit shall not relieve any other Bank of its obligation to
make available to USBNA its Revolving Percentage of such demand for payment on
the date such payment is to be made, but no Bank shall be responsible for the
failure of any other Bank to make available to USBNA such other Bank’s Revolving
Percentage of any such payment.

     Whenever, at any time after USBNA has made a payment under any Letter of
Credit and has received from another Bank such other Bank’s Revolving Percentage
of the unreimbursed portion of such payment, USBNA receives any reimbursement on
account of such unreimbursed portion or any payment of interest on account
thereof, USBNA will promptly distribute to such other Bank its pro rata share
thereof in like funds as received in accordance with Section 8.10; provided,
that in the event that USBNA is required to return such reimbursement or such
payment of interest (as the case may be), such other Bank will return to USBNA
any portion thereof previously distributed to it by USBNA in like funds as such
reimbursement or payment is required to be returned by USBNA.

     Section 2.12 Obligations Absolute. The obligation of the Borrower under
Section 2.11 to repay USBNA for any amount drawn on any Letter of Credit and to
repay the Banks for any Revolving Loans made under Section 2.10 or 2.11 shall be
absolute, unconditional and irrevocable, shall continue for so long as any
Letter of Credit is outstanding notwithstanding any termination of this
Agreement, and shall be paid strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including without limitation the
following circumstances:

     (a) Any lack of validity or enforceability of any Letter of Credit;

     (b) The existence of any claim, setoff, defense or other right which the
Borrower may have or claim at any time against any beneficiary, transferee or
holder of any Letter of Credit (or any Person for whom any such beneficiary,
transferee or holder may be acting), USBNA or any Bank or any other Person,
whether in connection with a Letter of Credit, this Agreement, the transactions
contemplated hereby, or any unrelated transaction; or

     (c) Any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever.

24



--------------------------------------------------------------------------------



 



     None of the Agent, USBNA, any other Bank or the officers, directors or
employees thereof shall be liable or responsible for, and the obligations of the
Borrower to USBNA and the Banks shall not be impaired by:

     (i) The use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary, transferee or holder thereof in connection
therewith;

     (ii) The validity, sufficiency or genuineness of documents, or of any
endorsements thereon, even if such documents or endorsements should, in fact,
prove to be in any or all respects invalid, insufficient, fraudulent or forged;

     (iii) The acceptance by USBNA of documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary; or

     (iv) Any other action of USBNA in making or failing to make payment under
any Letter of Credit if in good faith and in conformity with U.S. or foreign
laws, regulations or customs applicable thereto.

     Notwithstanding the foregoing, the Borrower shall have a claim against
USBNA, and USBNA shall be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower prove were caused by USBNA’s willful misconduct or
gross negligence in determining whether documents presented under any Letter of
Credit comply with the terms thereof.

     Section 2.13 Indemnification by Banks. The Banks severally agree to
indemnify USBNA acting in its capacity as issuer of the Letters of Credit, and
each officer, director, employee, agent and affiliate of USBNA (herein
collectively called “LC Issuer Parties” and individually called a “LC Issuer
Party”), ratably according to their respective Revolving Percentages, to the
extent not reimbursed by the Borrower, from and against any and all claims,
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time (including, without limitation, at any time following the payment of
any of the Letter of Credit Obligations) be imposed on, incurred by or asserted
against USBNA in any way relating to or arising out of the issuance of or
payment or failure to pay under the Letter of Credit or the use of proceeds of
any payment made under the Letter of Credit; provided, that no Bank shall be
liable for the payment to USBNA of any portion of such claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever resulting from
USBNA’s gross negligence or willful misconduct. All obligations provided for in
this Section 2.13 shall survive the termination of this Agreement.

Part C-Terms of the Swingline Loan Facility

     Section 2.14 Swingline Loan Commitment.

     (a) Swingline Loan Commitment. On the terms and subject to the conditions
hereof, the Swingline Bank, in its individual capacity agrees to make a
revolving credit facility available as loans (each, a “Swingline Loan” and,
collectively, the “Swingline

25



--------------------------------------------------------------------------------



 



Loans”) to the Borrower on a revolving basis at any time and from time to time
from the Closing Date to the Revolving Loan Termination Date, during which
period the Borrower may borrow, repay and reborrow in accordance with the
provisions hereof; provided, however that no Swingline Loan will be made in any
amount which, after giving effect thereto, would cause the: (i) the aggregate
outstanding principal amount of the Swingline Loans to exceed $20,000,000 (the
“Swingline Commitment Amount”); or (ii) Total Revolving Outstandings to exceed
the Aggregate Revolving Commitment Amounts. Swingline Loans may be obtained and
maintained as Base Rate Advances unless the Swingline Bank agrees to different
interest rate; provided, that: (v) the Swingline Bank may not agree to a
different rate if a Default or Event of Default has occurred and is continuing;
and (vi) upon the occurrence and during the continuance of any Event of Default,
the Swingline Loans shall, at the option of USBNA, bear interest until paid in
full at a rate per annum equal to Default Rate in effect for Base Rate Advances
with respect to any Swingline Loan that has been made as a Base Rate Advance or,
if any Swingline Loan accrues interest at a different rate, at a rate per annum
equal to the sum of such rate plus 2.00%. Accrued interest on Swingline Loans
shall be payable on the last day of each calendar month or, if any Event of
Default has occurred and is continuing, on demand.

     (b) Procedure for Swingline Loans. Any request by the Borrower for
Swingline Loans hereunder shall be in writing or by telephone and must be given
so as to be received by the Swingline Bank not later than 1:00 P.M. (Minneapolis
time) on the requested Swingline Loan Date or, if the requested Swingline Loan
will accrue interest at a rate other than the rate applicable to Base Rate
Advance, as may be required by the Swingline Bank. Each request for Swingline
Loans hereunder shall be irrevocable and shall be deemed a representation by the
Borrower that on the requested Swingline Loan Date and after giving effect to
the requested Swingline Loans the applicable conditions specified in Article III
have been and will be satisfied. Each request for Swingline Loans hereunder
shall specify (i) the requested Swingline Loan Date, and (ii) the aggregate
amount of the Swingline Loans to be made on such date which shall be in a
minimum amount of $100,000. The Swingline Bank may rely on any telephone request
by the Borrower for Swingline Loans hereunder which it believes in good faith to
be genuine; and the Borrower hereby waives the right to dispute the Swingline
Bank’s record of the terms of such telephone request. On the date of the
requested Swingline Loans, the Swingline Bank, unless the Swingline Bank
determines, or has been notified by the Agent that the Agent has determined,
that any applicable condition specified in Article III has not been satisfied,
the Swingline Bank will make available to the Borrower at the Swingline Bank’s
principal office in Minneapolis, Minnesota in Immediately Available Funds not
later than 2:00 P.M. (Minneapolis time) on the requested Swingline Loan Date the
amount of the requested Swingline Loans.

     (c) Swingline Note. The Swingline Loans shall be evidenced by a single
Swingline Note payable to the order of the Swingline Bank in a principal amount
equal to the Swingline Commitment Amount as originally in effect. The Swingline
Bank shall enter in its ledgers and records the amount of each Swingline Loan,
the various Swingline Loans made, the interest on each Swingline Loan and the
payments made thereon, and the Swingline Bank is authorized by the Borrower to
enter on a schedule attached to its

26



--------------------------------------------------------------------------------



 



Swingline Note a record of such Swingline Loans, the interest rate thereon and
payments; provided, that the failure by the Swingline Bank to make any such
entry or any error in making such entry shall not limit or otherwise affect the
obligation of the Borrower hereunder and on the Swingline Note, and, in all
events, the principal amounts owing by the Borrower in respect of the Swingline
Note shall be the aggregate amount of all Swingline Loans made by the Swingline
Bank less all payments of principal thereof made by the Borrower.

     (d) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Revolving Loan Termination Date. The Borrower may prepay
all or a portion of any Swingline Loan at any time without premium or penalty.
The Swingline Bank may, at any time, in its sole discretion, by written notice
to the Borrower, the Agent and the Banks, demand repayment of its Swingline
Loans by way of a Revolving Loan borrowing, in which case the Borrower shall be
deemed to have requested a Revolving Loan borrowing comprised entirely of Base
Rate Advances in the amount of such Swingline Loans; provided, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (i) the Revolving Loan Termination Date,
(ii) the occurrence of any Event of Default described in Section 7.1(f);
(iii) upon acceleration of the Obligations hereunder, whether on account of an
Event of Default described in Section 7.1 or any other Event of Default, and
(iv) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loan borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”).

     Each Bank hereby irrevocably agrees to make such Revolving Loans ratably in
accordance with its Revolving Percentage promptly upon any such request or
deemed request on account of each Mandatory Swingline Borrowing in the amount
and in the manner specified in the preceding sentence and on the same such date
notwithstanding (x) the amount of Mandatory Swingline Borrowing may not comply
with the minimum amount for borrowings of Revolving Loans otherwise required
hereunder, (xi) whether any conditions specified in Section 2.2 are then
satisfied, (xii) whether a Default or an Event of Default then exists,
(xiii) failure of any such request or deemed request for Revolving Loans to be
made by the time otherwise required in Section 2.2, (xiv) the date of such
Mandatory Swingline Borrowing, or (xv) any reduction in the Revolving Commitment
Amounts or termination of the Revolving Commitments immediately prior to such
Mandatory Swingline Borrowing or contemporaneously therewith.

     In the event that any Mandatory Swingline Borrowing cannot for any reason
be made on the date otherwise required above (including, without limitation, as
a result of the commencement of a proceeding under the Bankruptcy Code), then
each Bank hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Swingline Borrowing would otherwise have occurred, but adjusted for
any payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Bank such participations in the outstanding
Swingline Loans as shall be necessary to cause each such Bank to share in such
Swingline Loans ratably based upon its respective Revolving Percentage
(determined before giving effect to any termination of the Revolving

27



--------------------------------------------------------------------------------



 



Commitments pursuant to Section 7.2); provided, that (A) all interest payable on
the Swingline Loans shall be for the account of the Swingline Bank until the
date as of which the respective participation is purchased, and (B) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Bank shall be required to pay to the Swingline Bank interest on the
principal amount of such participation purchased for each day from and including
the day upon which the Mandatory Swingline Borrowing purchase occurs hereunder
to but excluding the date of payment for such participation, at the rate equal
to the Federal Funds Rate.

Part D — General

     Section 2.15 Optional Reduction of Revolving Commitment Amounts or
Termination of Revolving Commitments. The Borrower may, at any time, upon not
less than 5 Business Days prior written notice from the Borrower to the Agent,
reduce the Revolving Commitment Amounts, ratably, with any such reduction in a
minimum aggregate amount for all the Banks of $10,000,000, or, if more, in an
integral multiple of $1,000,000; provided, that the Borrower may not at any time
reduce the Aggregate Revolving Commitment Amounts below the Total Revolving
Outstandings. The Borrower may, at any time when there are no Swingline Loans or
Letter of Credit Obligations outstanding, upon not less than 5 Business Days
prior written notice from the Borrower to the Agent, terminate the Commitments
in their entirety. Upon termination of the Commitments pursuant to this Section,
the Borrower shall pay to the Agent for the account of the Banks the full amount
of all outstanding Advances, all outstanding Swingline Loans, all accrued and
unpaid interest thereon, all unpaid Revolving Commitment Fees accrued to the
date of such termination, any indemnities payable with respect to Advances
pursuant to Section 2.26 and all other unpaid Obligations of the Borrower to the
Agent, the Swingline Bank and the Banks hereunder.

     Section 2.16 Fees. On or before the Closing Date, the Borrower shall pay to
the Agent the fees set forth in the separate letter agreement dated as of the
Closing Date (the “Agent Fee Letter”) between the Agent and the Borrower. Such
fees shall be paid on the Closing Date and at such other times as may be
required pursuant to the terms of such Agent Letter Agreement. The Agent may
separately agree with any Bank to pay a portion of such fees to such Bank, but
shall not be obligated to pay such portion to such Bank unless and until the
same is received from the Borrower.

     Section 2.17 Revolving Commitment Fees. The Borrower shall pay to the
Agent, for the account of each Bank ratably in accordance with its Revolving
Percentage, a fee (the “Revolving Commitment Fees”) in an amount determined by
applying the Applicable Revolving Commitment Fees Percentage to the average
daily average daily Unused Revolving Commitment amount of each Bank. Such
Revolving Commitment Fees shall be payable to the Agent in arrears on the last
day of each calendar quarter, commencing on the first such day following the
date of this Agreement, and on the Revolving Loan Termination Date.

     Section 2.18 Letter of Credit Fees. For each Letter of Credit issued, the
Borrower shall pay to the Agent for the account of the Banks, in arrears,
payable on the last day of each calendar quarter, a fee (a “Letter of Credit
Fee”) in an amount determined by applying a per annum rate equal to the
Applicable Margin for Eurodollar Rate Advances in effect on such date to the

28



--------------------------------------------------------------------------------



 



average daily face amount of such Letter of Credit during such calendar quarter.
In addition to the Letter of Credit Fee, the Borrower shall pay to the Agent, on
demand, all issuance, amendment, drawing and other fees regularly charged by the
Agent to its letter of credit customers and a fronting fee at the per annum rate
of one eighth of one percent (0.125%) of the face amount of each Letter of
Credit for the period from the date of issuance to the scheduled expiration date
of such Letter of Credit, and all out-of-pocket expenses incurred by the Agent
in connection with the issuance, amendment, administration or payment of any
Letter of Credit. Upon the occurrence and during the continuance of an Event of
Default, the rate used for calculating the Letter of Credit Fee shall equal the
rate otherwise applicable thereto plus 2.00%.

     Section 2.19 Computation . Revolving Commitment Fees, Letter of Credit Fee
and interest on the Eurodollar Rate Advances shall be computed on the basis of
actual days elapsed (or, in the case of fronting or similar fees with respect to
Letters of Credit which are paid in advance, actual days to elapse) and a year
of 360 days or, in the case of Base Rate Advances, a year of 365 days.

     Section 2.20 Payments. Payments and prepayments of principal of, and
interest on, the Notes and all fees, expenses and other obligations under this
Agreement payable to the Agent or the Banks shall be made without setoff or
counterclaim in Immediately Available Funds not later than 1:00 P.M.
(Minneapolis time) on the dates called for under this Agreement and the Notes to
the Agent at its main office in Minneapolis, Minnesota. Funds received after
such time shall be deemed to have been received on the next Business Day. The
Agent will promptly distribute in like funds to each Bank its ratable share of
each such payment of principal, interest and fees received by the Agent for the
account of the Banks. Whenever any payment to be made hereunder or on the Notes
shall be stated to be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time, in
the case of a payment of principal, shall be included in the computation of any
interest on such principal payment; provided, however, that if such extension
would cause payment of interest on or principal of a Eurodollar Rate Advance to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

     Section 2.21 Use of Loan Proceeds. The Borrower shall use the proceeds of
the Loans and the Letters of Credit solely as follows:

     (a) to refinance the Borrower’s and its Subsidiaries Indebtedness described
on Schedule 2.21(a) of the Disclosure Schedules (the “Non-Permitted Pre-Closing
Indebtedness”);

     (b) to finance the Borrower’s acquisition, construction and development of
real property, improvements and fixtures for use as Clubs;

     (c) to make improvements to Clubs owned or leased by the Borrower;

     (d) to finance Permitted Acquisitions; and

     (e) to finance the working capital requirements of the Borrower and its
Subsidiaries that arise in the ordinary course of business;

29



--------------------------------------------------------------------------------



 



and, in all events, in a manner that does not conflict with any of the
Borrower’s covenants in this Agreement.

     Section 2.22 Interest Rate Not Ascertainable, Etc. If, on or prior to the
date for determining the Adjusted Eurodollar Rate in respect of the Interest
Period for any Eurodollar Rate Advance, any Bank determines (which determination
shall be conclusive and binding, absent error) that:

     (a) deposits in dollars (in the applicable amount) are not being made
available to such Bank in the relevant market for such Interest Period, or

     (b) the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to such Bank of funding or maintaining Eurodollar Rate Advances for such
Interest Period,

such Bank shall forthwith give notice to the Borrower and the other Banks of
such determination, whereupon the obligation of such Bank to make or continue,
or to convert any Advances to, Eurodollar Rate Advances shall be suspended until
such Bank notifies the Borrower and the Agent that the circumstances giving rise
to such suspension no longer exist. While any such suspension continues, all
further Advances by such Bank shall be made as Base Rate Advances. No such
suspension shall affect the interest rate then in effect during the applicable
Interest Period for any Eurodollar Rate Advance outstanding at the time such
suspension is imposed.

     Section 2.23 Increased Cost.

     If any Regulatory Change:

     (a) shall subject any Bank (or its Applicable Lending Office) to any tax,
duty or other charge with respect to its Eurodollar Rate Advances, its Note or
its obligation to make Eurodollar Rate Advances or shall change the basis of
taxation of payment to any Bank (or its Applicable Lending Office) of the
principal of or interest on Eurodollar Rate Advances or any other amounts due
under this Agreement in respect of Eurodollar Rate Advances or its obligation to
make Eurodollar Rate Advances (except for changes in the rate of tax on the
overall net income of such Bank or its Applicable Lending Office or in the rate
of branch taxes or doing business taxes (in either case, imposed in lieu of net
income taxes)); or

     (b) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board, but excluding with respect to any Eurodollar Rate Advance any such
requirement to the extent included in calculating the applicable Adjusted
Eurodollar Rate) against assets of, deposits with or for the account of, or
credit extended by, any Bank’s Applicable Lending Office or against Letters of
Credit issued by USBNA or shall impose on any Bank (or its Applicable Lending
Office) or the interbank Eurodollar market any other condition affecting its
Eurodollar Rate Advances, its Notes or its obligation to make Eurodollar Rate
Advances or affecting any Letter of Credit;

30



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making or maintaining any Eurodollar Rate
Advance or issuing or maintaining any Letter of Credit, or to reduce the amount
of any sum received or receivable by such Bank (or its Applicable Lending
Office) under this Agreement or under its Note, then, within 30 days after
demand by such Bank (with a copy to the Agent), the Borrower shall pay to such
Bank such additional amount or amounts as will compensate such Bank for such
increased cost or reduction. Each Bank will promptly notify the Borrower and the
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If any Bank
fails to give such notice within 45 days after it obtains knowledge of such an
event, such Bank shall, with respect to compensation payable pursuant to this
Section, only be entitled to payment under this Section for costs incurred from
and after the date 45 days prior to the date that such Bank does give such
notice. A certificate of any Bank claiming compensation under this Section,
setting forth the additional amount or amounts to be paid to it hereunder and
stating in reasonable detail the basis for the charge and the method of
computation, shall be conclusive in the absence of error. In determining such
amount, such Bank may use any reasonable averaging and attribution methods.
Subject to the 45-day limitation set forth above in this Section 2.23, failure
on the part of any Bank to demand compensation for any increased costs or
reduction in amounts received or receivable with respect to any Interest Period
shall not constitute a waiver of such Bank’s rights to demand compensation for
any increased costs or reduction in amounts received or receivable in any
subsequent Interest Period.

     Section 2.24 Illegality.

     If any Regulatory Change shall make it unlawful or impossible for any Bank
to make, maintain or fund any Eurodollar Rate Advances, such Bank shall notify
the Borrower and the Agent, whereupon the obligation of such Bank to make or
continue, or to convert any Advances to, Eurodollar Rate Advances, shall be
suspended until such Bank notifies the Borrower and the Agent that the
circumstances giving rise to such suspension no longer exist. Before giving any
such notice, such Bank shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If any Bank
determines that it may not lawfully continue to maintain any Eurodollar Rate
Advances to the end of the applicable Interest Periods, all of the affected
Advances shall be automatically converted to Base Rate Advances as of the date
of such Bank’s notice, and upon such conversion the Borrower shall indemnify
such Bank in accordance with Section 2.28.

     Section 2.25 Capital Adequacy.

     In the event that any Regulatory Change reduces or shall have the effect of
reducing the rate of return on any Bank’s capital or the capital of its parent
corporation (by an amount such Bank deems material) as a consequence of its
Commitments and/or its Loans and/or any Letters of Credit or any Bank’s
obligations to make Advances to cover Letters of Credit to a level below that
which such Bank or its parent corporation could have achieved but for such
Regulatory Change (taking into account such Bank’s policies and the policies of
its parent corporation with

31



--------------------------------------------------------------------------------



 



respect to capital adequacy), then the Borrower shall, within 30 days after
written notice and demand from such Bank (with a copy to the Agent), pay to such
Bank additional amounts sufficient to compensate such Bank or its parent
corporation for such reduction. If any Bank fails to make such demand within
45 days after it obtains knowledge of such an event, such Bank shall, with
respect to compensation payable pursuant to this Section, only be entitled to
payment under this Section for diminished returns as a result of such reduction
for the period from and after the date 45 days prior to the date that such Bank
does make such demand. Any determination by any Bank under this Section and any
certificate as to the amount of such reduction given to the Borrower by such
Bank shall be final, conclusive and binding for all purposes, absent error.

     Section 2.26 Funding Losses; Eurodollar Rate Advances.

     The Borrower shall compensate each Bank, upon its written request, for all
losses, expenses and liabilities (including any interest paid by such Bank to
lenders of funds borrowed by it to make or carry Eurodollar Rate Advances to the
extent not recovered by such Bank in connection with the re-employment of such
funds, but excluding loss of anticipated profits) which such Bank may sustain:
(a) if for any reason, other than a default by such Bank, a funding of a
Eurodollar Rate Advance does not occur on the date specified therefore in the
Borrower’s request or notice as to such Advance under Section 2.2, or (b) if,
for whatever reason (including, but not limited to, acceleration of the maturity
of Advances following an Event of Default), any repayment of a Eurodollar Rate
Advance, or a conversion pursuant to Section 2.24, occurs on any day other than
the last day of the Interest Period applicable thereto. A Bank’s request for
compensation shall set forth the basis for the amount requested and shall be
final, conclusive and binding, absent error.

     Section 2.27 Discretion of Bank as to Manner of Funding.

     Each Bank shall be entitled to fund and maintain its funding of Eurodollar
Rate Advances in any manner it may elect, it being understood, however, that for
the purposes of this Agreement all determinations hereunder (including, but not
limited to, determinations under Section 2.26) shall be made as if such Bank had
actually funded and maintained each Eurodollar Rate Advances during the Interest
Period for such Advance through the purchase of deposits having a maturity
corresponding to the last day of the Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

     Section 2.28 Taxes.

     (a) Any and all payments by the Borrower hereunder or under the Notes shall
be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and the
Agent, taxes imposed on its overall net income and franchise taxes imposed on it
in lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). Each
Bank will designate a different Applicable Lending Office if such

32



--------------------------------------------------------------------------------



 



designation will avoid the need for, or reduce the amount of, such taxes and
will not, in the judgment of such Bank, be otherwise disadvantageous to such
Bank.

     (b) The Borrower agrees to pay any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies that
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement or the Notes (hereinafter referred to as “Other Taxes”).

     (c) The Borrower shall indemnify each Bank and the Agent for the full
amount of Taxes or Other Taxes imposed on or paid by such Bank and the Agent and
any penalties, interest and expenses with respect thereto. Payments on this
indemnification shall be made within 30 days from the date such Bank or the
Agent makes written demand therefore.

     (d) Within 30 days after the date of any payment of Taxes, the Borrower
shall furnish to the Agent, at its address referred to on the signature page
hereof, a certified copy of a receipt evidencing payment thereof. In the case of
any payment hereunder or under the Notes by or on behalf of the Borrower through
an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determine that no Taxes are payable in respect thereof, the Borrower shall
furnish or shall cause such payor to furnish, to the Agent, at such address, an
opinion of counsel acceptable to the Agent stating that such payment is exempt
from Taxes. For purposes of this subsection (d), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code.

     (e) If the Borrower shall be required by law or regulation to make any
deduction, withholding or backup withholding of any taxes, levies, imposts,
duties, fees, liabilities or similar charges of the United States of America,
any possession or territory of the United States of America (including the
Commonwealth of Puerto Rico) or any area subject to the jurisdiction of the
United States of America (“U.S. Taxes”) from any payments to a Bank pursuant to
any Loan Document in respect of the Obligations that are then, or thereafter
become, payable to such Bank, the Borrower shall make such withholdings or
deductions and pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with applicable law.

     (f) Each Bank that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income (a “Non-U.S. Bank”) shall deliver to the Borrower and the Agent two
copies of each U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or any
subsequent versions thereof or successors thereto, or, in the case of a Non-U.S.
Bank claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a Form
W-8, or any subsequent versions thereof or successors thereto (and, if such
Non-U.S. Bank delivers a Form W-8, a certificate representing that such Non-U.S.
Bank is not a “bank” for purposes of Section 881(c) of the Code, is not a ten
(10%)

33



--------------------------------------------------------------------------------



 



percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
the Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), properly completed and
duly executed by such Non-U.S. Bank claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Bank on or before the date it becomes a party to this
Agreement. In addition, each Non-U.S. Bank shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Bank. Each Non-U.S. Bank shall promptly notify the Borrower and the
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection, a Non-U.S. Bank shall
not be required to deliver any form pursuant to this subsection that such
Non-U.S. Bank is not legally able to deliver.

     (g) The Borrower will not be required to pay any additional amounts in
respect of United States Federal income tax pursuant to Section 2.28 to any Bank
for the account of any Applicable Lending Office of such Bank:

     (i) if the obligation to pay such additional amounts would not have arisen
but for a failure by such Bank to comply with its obligations under subsection
2.28(f) in respect of such Applicable Lending Office;

     (ii) if such Bank shall have delivered to the Borrower a Form W-8BEN and/or
Form W-8ECI (or any subsequent versions thereof or successors thereto) in
respect of such Applicable Lending Office pursuant to subsection 2.28(f), and
such Bank shall not at any time be entitled to exemption from deduction or
withholding of United States Federal income tax in respect of payments by the
Borrower hereunder for the account of such Lending Office for any reason other
than a change in United States law, treaty or regulations or in the official
interpretation of such law or regulations by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law) after the date of delivery of such Form W-8BEN and/or Form W-8ECI
(or any subsequent versions thereof or successors thereto); or

     (iii) if such Bank shall have delivered to the Borrower a Form W-8 (or any
subsequent versions thereof or successors thereto) in respect of such Applicable
Lending Office pursuant to subsection 2.28(f), and such Bank shall not at any
time be entitled to exemption from deduction or withholding of United States
Federal income tax in respect of payments by the Borrower hereunder for the
account of such Applicable Lending Office for any reason other than a change in
the United States law or regulations or any applicable tax treaty or regulations
or in the official interpretation of any such law, treaty or regulations by any
Governmental Authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such Form
W-8 (or subsequent versions thereof or successors thereto).

34



--------------------------------------------------------------------------------



 



     (h) The Agent and the Banks agree to use commercially reasonable efforts,
upon request by the Borrower and at the Borrower’s sole cost and expense, to
assist the Borrower in obtaining a refund that is available to the Borrower of
any Taxes paid by the Borrower hereunder; provided that (i) the Agent or Bank of
which such request is made determines in its reasonable discretion, that such
assistance would not be prejudicial and (ii) if any such refund is subsequently
disallowed, the Borrower shall indemnify the Agent and the Banks for any
liability (including penalties, interest, additions to tax and expenses) arising
therefrom or with respect thereto. In the event that the Agent or any Bank
receives a refund or tax credit when computing its tax payable in the
jurisdiction in which the Agent or such Bank, as the case may be, is organized
or maintains an Applicable Lending Office, in respect of Taxes paid by the
Borrower, the Agent or such Bank shall, to the extent it can do so without
jeopardizing its right to such refund or credit, pay over to the Borrower an
amount that would leave the Agent or such Bank in the same position as if no
such Taxes had been imposed; provided that (i) nothing contained in this
Section 2.28(h) shall interfere with the right of the Agent or such Bank to
arrange its tax affairs in whatever manner it thinks fit, nor require them to
disclose any information relating to their tax affairs or any computations in
respect thereof or to do anything that would prejudice their ability to benefit
from any other credits, relief, remissions or repayments to which any of them
may be entitled and (ii) if any such refund or tax credit is subsequently
disallowed, then the Borrower shall within thirty (30) days of receiving notice
of any such disallowance from the Agent or any Bank, return the amount paid to
the Borrower under this Section 2.28(h) to the Agent or Banks and indemnify the
Agent and Banks for any liability (including penalties, interest, additions to
tax and expenses) arising therefrom or with respect thereto.

     Section 2.29 Replacement of Bank in Respect of Increased Costs.

     Within forty-five (45) days after receipt by the Borrower of written notice
and demand from any Bank (an “Affected Bank”) for payment of additional costs as
provided in Sections 2.23, 2.25 or 2.28, or within forty-five (45) days after
receipt by the Borrower of written notice under Sections 2.22 or 2.24, the
Borrower may, at its option, notify the Agent and such Affected Bank of the
Borrower’s intention to obtain, at the Borrower’s expense, a replacement Bank (a
“Replacement Bank”) for such Affected Bank, which Replacement Bank shall be
reasonably satisfactory to the Agent. In the event the Borrower obtains a
Replacement Bank within ninety (90) days following notice of its intention to do
so, the Affected Bank shall sell and assign its Loans and Commitments, at par,
to such Replacement Bank in accordance with the provisions of Section 9.5
hereof, provided that the Borrower has reimbursed such Affected Bank for its
increased costs for which it is entitled to reimbursement under this Agreement
through the date of such sale and assignment.

     Section 2.30 Accordian Feature. Notwithstanding anything to the contrary,
from time to time and so long as the Borrower is not, or has not been, in
Default, the Borrower may request that (i) a Bank increase its Revolving
Commitment Amount, or (ii) a bank chartered under the laws of the United States
or a commercial finance company or other institutional commercial lender that,
in all cases, is acceptable to the Agent (a “New Bank”) be added as a “Bank ”
under this Agreement with a Revolving Commitment, for the purpose of increasing
the Aggregate Revolving Commitment Amounts; provided, that upon giving effect to
any such new Revolving

35



--------------------------------------------------------------------------------



 



Commitment, the Revolving Commitment Amount of the New Bank shall not be less
than $10,000,000; and provided further, that the Aggregate Revolving Commitment
Amounts, after giving effect to any such increased Commitment and/or new
Commitment, shall not exceed $250,000,000, reduced by the aggregate amount of
the reductions in the Revolving Commitment Amounts pursuant to Section 2.15. The
Borrower and each Bank increasing its Revolving Commitment Amount or New Bank
shall agree on the date as of which the increased Revolving Commitment Amount or
the New Bank’s Revolving Commitment Amount shall become effective, and each New
Bank shall execute and deliver an instrument in the form prescribed by Agent
(which instrument need not be executed by any other Bank in order to be
effective) to evidence its agreement to be bound by this Agreement and the other
Loan Documents and each Bank increasing its Revolving Commitment Amount shall
execute documentation evidencing such increase. Upon the effective date (the
“Increase Date”) of an increase in any Bank’s Revolving Commitment Amount or
inclusion of a New Bank as a Bank under this Agreement (the “Subject Bank”), the
Agent shall deliver to the Borrower and each Bank a notice setting forth the
revised Aggregate Commitment Amounts. Further, upon the Increase Date, the
Subject Bank shall make Revolving Loans and buy Letter of Credit Participations
as calculated by the Agent so that its outstanding Revolving Loans and Letter of
Credit Participations are equal to its respective Revolving Percentage of all
Revolving Loans and Letter of Credit Participations outstanding on such date and
the Agent shall distribute the proceeds of such Revolving Loans to the other
Banks in accordance with their Revolving Percentages of all Revolving Loans
outstanding on the Increase Date, and each Bank’s Letter of Credit
Participations shall be reduced ratably by its Revolving Percentage of the
Letter of Credit Participation purchased by the Subject Bank, in each case after
giving effect to the increase to the Aggregate Revolving Commitment Amounts upon
the Increase Date, but prior to any additional Revolving Loans, Swingline Loans
or Letter of Credits requested by the Borrower to be made on the Increase Date.
Notwithstanding anything to the contrary, no Bank shall be obligated to increase
its Revolving Commitment Amount pursuant to this Section 2.30.

ARTICLE III
CONDITIONS PRECEDENT

     Section 3.1 Conditions of Initial Transaction. The making of the initial
Revolving Loans and Swingline Loans and the issuance of the initial Letter of
Credit shall be subject to the prior or simultaneous fulfillment of the
following conditions:

     (a) Documents. The Agent shall have received the following:

     (i) A Revolving Note drawn to the order of each Bank, and a Swingline Note
drawn to the order of the Swingline Bank, executed by a duly authorized officer
(or officers) of the Borrower and dated the Closing Date.

     (ii) The Security Documents duly executed by the Borrower and the
Subsidiary Guaranty executed by FCA RE and FCA Construction, a Subsidiary Pledge
Agreement executed by LTF Real Estate Holdings, LLC, a Delaware limited
liability company (“Holdings”), and a Subsidiary Security Agreement executed by
FCA Construction.

36



--------------------------------------------------------------------------------



 



     (iii) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of the Borrower dated as of the Closing Date and certifying
to the following:

     (A) A true and accurate copy of the corporate (or other) resolutions of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party contemplated hereby and thereby;

     (B) The incumbency, names, titles and signatures of the officers of the
Borrower authorized to execute the Loan Documents to which the Borrower is a
party and to request Advances;

     (C) A true and accurate copy of the Articles of Incorporation (or the
equivalent) of the Borrower with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of organization as of a
date acceptable to the Agent; and

     (D) A true and accurate copy of the bylaws (or other constituent documents)
for the Borrower.

     (iv) A certificate of good standing for the Borrower in the jurisdiction of
its incorporation or organization and in the jurisdictions where the character
of the properties owned or leased by the Borrower or the business conducted by
the Borrower makes such qualification necessary, certified by the appropriate
governmental officials as of a date acceptable to the Agent.

     (v) A certificate of the Secretary or Assistant Secretary (or other
appropriate officer) of Holdings, FCA RE and FCA Construction, respectively,
dated as of the Closing Date and certifying to the following:

     (A) A true and accurate copy of the company (or other) resolutions of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party contemplated hereby and thereby;

     (B) The incumbency, names, titles and signatures of the officers of such
Loan Party authorized to execute the Loan Documents to which such Loan Party is
a party;

     (C) A true and accurate copy of the Articles of Organization (or the
equivalent) of such Loan Party with all amendments thereto, certified by the
appropriate governmental official of the jurisdiction of organization as of a
date acceptable to the Agent; and

     (D) A true and accurate copy of the operating agreement and member control
agreement (or other constituent documents) for such Loan Party.

37



--------------------------------------------------------------------------------



 



     (vi) A certificate of good standing for Holdings, RCA RE and FCA
Construction in the jurisdiction of such Loan Party’s incorporation or
organization and in the jurisdictions where the character of the properties
owned or leased by such Loan Party or the business conducted by such Loan Party
makes such qualification necessary, certified by the appropriate governmental
officials as of a date acceptable to the Agent.

     (vii) ACORD 27 certificates of insurance with respect to each of the
businesses and real properties of the Borrower in such amounts and with such
carriers as shall be reasonably acceptable to the Agent.

     (viii) A certificate dated the Closing Date of the chief executive officer
or chief financial officer of the Borrower certifying as to the matters set
forth in Sections 3.2 (a) and (b) below.

     (b) Opinion. The Agent shall have received a written legal opinion of
counsel to the Borrower addressing the Loan Documents in form and substance
satisfactory to the Banks.

     (c) Compliance. The Borrower shall have performed and complied with all
agreements, terms and conditions contained in this Agreement required to be
performed or complied with by the Borrower prior to or simultaneously with the
Closing Date.

     (d) Security Documents. All Security Documents or Subsidiary Security
Documents (or financing statements with respect thereto) shall have been
appropriately filed or recorded to the satisfaction of the Agent; any pledged
collateral shall have been duly delivered to the Agent; and the priority and
perfection of the Liens created by the Security Documents or Subsidiary Security
Documents shall have been established to the satisfaction of the Agent and its
counsel.

     (e) Other Matters. All corporate and legal proceedings relating to the
Borrower and all instruments and agreements in connection with the transactions
contemplated by this Agreement shall be satisfactory in scope, form and
substance to the Agent, the Banks and the Agent’s special counsel, and the Agent
shall have received all information and copies of all documents, including
records of corporate proceedings, as any Bank or such special counsel may
reasonably have requested in connection therewith, such documents where
appropriate to be certified by proper corporate or governmental authorities.

     (f) Fees and Expenses. The Agent shall have received for itself and for the
account of the Banks all fees and other amounts due and payable by the Borrower
on or prior to the Closing Date, including the reasonable fees and expenses of
counsel to the Agent payable pursuant to Section 9.2.

     (g) Non-Permitted Pre-Closing Indebtedness. The Agent shall have received
pay-off letters from the holders of the Non-Permitted Pre-Closing Indebtedness
pursuant to which the relevant holder describes the amount required to be paid
to such holders in order to pay such Non-Permitted Pre-Closing Indebtedness in
full and agrees that, upon

38



--------------------------------------------------------------------------------



 



receipt of such payment, the credit facility between the Borrower or its
Subsidiary, on the one hand, and such holder, on the other hand, will be
terminated and all Liens on any of the Borrower’s or any of its Subsidiaries’
property that secured such Non-Permitted Pre-Closing Indebtedness will be
terminated. Contemporaneously with such payment, the Borrower shall cause FCA RE
or any of its other Subsidiaries that owns any Club securing Non-Permitted
Pre-Closing Indebtedness to transfer such Club to the Borrower.

     (h) Compliance Certificate. The Agent shall have received a Compliance
Certificate appropriately completed and duly executed by the Borrower showing
compliance with Sections 6.14, 6.15 and 6.16 as of December 31, 2004.

     Section 3.2 Conditions Precedent to all Loans and Letters of Credit.

     The obligation of the Banks to make any Loans hereunder (including the
initial Revolving Loans and Swingline Loans) and of the Agent to issue each
Letter of Credit (including the initial Letters of Credit) shall be subject to
the fulfillment of the following conditions:

     (a) Representations and Warranties. The representations and warranties
contained in Article IV shall be true and correct on and as of the Closing Date
and on the date of each Revolving Loan and Swingline Loan or the date of
issuance of each Letter of Credit with the same force and effect as if made on
such date (except: (i) to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true and correct
in all material respects as of such earlier date; and (ii) the representations
and warranties set forth in Section 4.5 to the Borrower’s financial statements
shall be deemed to refer to the financial statements then most recently
delivered to the Banks pursuant to Section 5.1(a) or (b), as the case may be;
provided, that the unaudited interim financial statements do not comply with
GAAP because of the absence of footnotes and are subject to immaterial year-end
audit adjustments).

     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date and on the date of each Revolving Loan or each
Swingline Loan or the date of issuance of each Letter of Credit or will exist
after giving effect to the Revolving Loans or Swingline Loans made on such date
or the Letter of Credit so issued.

     (c) Notices and Requests. The Agent shall have received the Borrower’s
request for such Revolving Loans as required under Section 2.2 or such Swingline
Loans as required under Section 2.14 or its application for such Letters of
Credit specified under Section 2.9.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

     To induce the Banks to enter into this Agreement and to make Loans
hereunder and to induce USBNA to issue Letters of Credit, the Borrower
represents and warrants to the Banks and the Agent:

39



--------------------------------------------------------------------------------



 



     Section 4.1 Organization, Standing, Etc. The Borrower and each of its
Subsidiaries is a corporation or limited liability company duly organized and
validly existing and in good standing under the laws of the jurisdiction of its
organization. The Borrower and each of its Subsidiaries have all requisite power
and authority to carry on their respective businesses as now conducted and, in
the case of the Borrower, to enter into this Agreement and to issue the Notes
and to perform its obligations under the Loan Documents. The Borrower and each
of its Subsidiaries: (a) hold all certificates of authority, licenses and
permits necessary to carry on their respective businesses as presently conducted
in each jurisdiction in which such Person is carrying on such business, except
where the failure to hold such certificates, licenses or permits would not
constitute a Material Adverse Occurrence, and (b) are duly qualified and in good
standing as a foreign corporation (or other organization) in each jurisdiction
in which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary and the failure so
to qualify would permanently preclude such Person from enforcing its rights with
respect to any material assets or could reasonably be expected to constitute a
Material Adverse Occurrence.

     Section 4.2 Authorization and Validity. The execution, delivery and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party have been duly authorized by all necessary corporate or company action
by such Loan Party. This Agreement, the Notes and other Loan Documents
constitute, the legal, valid and binding obligations of each Loan Party that is
party thereto, enforceable against such Loan Party in accordance with their
respective terms, subject to limitations as to enforceability which might result
from bankruptcy, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and subject to limitations on the availability of
equitable remedies.

     Section 4.3 No Conflict; No Default. The execution, delivery and
performance by each Loan Party of the Loan Documents to which such Loan Party is
a party will not (a) violate in any material respect any provision of any law,
statute, rule or regulation or any order, writ, judgment, injunction, decree,
determination or award of any court, governmental agency or arbitrator presently
in effect having applicability to such Loan Party, (b) violate or contravene any
provision of the organizational documents of such Loan Party, or (c) result in a
breach of or constitute a default under any indenture, loan, credit agreement or
any Related Agreement or any other material agreement, lease or instrument to
which such Loan Party is a party or by which it or any of its properties may be
bound or result in the creation of any Lien thereunder. Neither the Borrower nor
any of its Subsidiaries is in default under or in violation of any such law,
statute, rule or regulation, order, writ, judgment, injunction, decree,
determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could reasonably be expected to constitute a Material
Adverse Occurrence.

     Section 4.4 Government Consent. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by, any governmental or public body or authority is required on the
part of any Loan Party to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, the Loan Documents, except for any necessary filing
or recordation of or with respect to any of the Security Documents or any of the
Subsidiary Security Documents.

40



--------------------------------------------------------------------------------



 



     Section 4.5 Financial Statements and Condition. The audited consolidated
financial statements for the Borrower and its Subsidiaries as at December 31,
2004, as heretofore furnished to the Banks, have been prepared in accordance
with GAAP on a consistent basis and fairly present the consolidated financial
condition of the Borrower as at such date and the results of its consolidated
operations and changes in financial position for the period then ended. As of
the date of such financial statement, the Borrower did not have any material
obligation, contingent liability, liability for taxes or long-term lease
obligation which is not reflected in such financial statements or in the notes
thereto. Since December 31, 2004, there has been no Material Adverse Occurrence.

     Section 4.6 Litigation. Except as set forth on Schedule 4.6 of the
Disclosure Schedules, there are no actions, suits or proceedings pending or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries. or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which could reasonably be expected to constitute a Material
Adverse Occurrence, and there are no unsatisfied judgments against the Borrower
or any of its Subsidiaries, the satisfaction or payment of which could
reasonably be expected to constitute a Material Adverse Occurrence.

     Section 4.7 Environmental, Health and Safety Laws. There does not exist any
violation by the Borrower or any of its Subsidiaries of any applicable federal,
state or local law, rule or regulation or order of any government, governmental
department, board, agency or other instrumentality relating to environmental,
pollution, health or safety matters which has, will or threatens to impose a
material liability on the Borrower or any of its Subsidiaries or which has
required or would require a material expenditure by the Borrower or any of its
Subsidiaries to cure. Neither the Borrower nor any of its Subsidiaries has
received any notice to the effect that any part of such Person’s operations or
properties is not in material compliance with any such law, rule, regulation or
order or notice that it or its property is the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to any
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to constitute a
Material Adverse Occurrence. Except as set out on Schedule 4.7 of the Disclosure
Schedules, the Borrower does not have knowledge that it, any of its Subsidiaries
or any of their respective property will become subject to environmental laws or
regulations during the term of this Agreement, compliance with which could
reasonably be expected to require significant Capital Expenditures or to
constitute a Material Adverse Occurrence.

     Section 4.8 ERISA. Each Plan is in substantial compliance with all
applicable requirements of ERISA and the Code and with all material applicable
rulings and regulations issued under the provisions of ERISA and the Code
setting forth those requirements. No Reportable Event has occurred and is
continuing with respect to any Plan. All of the minimum funding standards
applicable to such Plans have been satisfied and there exists no event or
condition which would reasonably be expected to result in the institution of
proceedings to terminate any Plan under Section 4042 of ERISA. With respect to
each Plan subject to Title IV of ERISA, as of the most recent valuation date for
such Plan, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and

41



--------------------------------------------------------------------------------



 



previously furnished in writing to the Banks) of such Plan’s projected benefit
obligations did not exceed the fair market value of such Plan’s assets.

     Section 4.9 Federal Reserve Regulations. The Borrower is not engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board). The value of all margin stock owned by the Borrower
or any of its Subsidiaries does not constitute more than 25% of the value of the
consolidated assets of the Borrower.

     Section 4.10 Title to Property; Leases; Liens; Subordination. The Borrower
and each of its Subsidiaries have (a) good and marketable title in fee simple
to, or valid leasehold interests in, their respective real properties and
(b) good and sufficient title to, or valid, subsisting and enforceable leasehold
interest in, their respective other properties, including all other properties
and assets, referred to as owned by the Borrower in the most recent financial
statement referred to in Section 5.1 (other than property disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted hereunder). None of such properties is subject to a Lien,
except as allowed under Section 6.12 or Liens to be discharged on the Closing
Date. Neither the Borrower nor any of its Subsidiaries has subordinated any of
its material rights under any obligation owing to it to the rights of any other
person.

     Section 4.11 Taxes. The Borrower and each of its Subsidiaries have filed
all federal, state and local tax returns required to be filed and has paid or
made provision for the payment of all taxes due and payable pursuant to such
returns and pursuant to any assessments made against any such Person or any of
its property and all other taxes, fees and other charges imposed on it or any of
its property by any governmental authority (other than taxes, fees or charges
the amount or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP have been provided on the books of the Borrower). No material tax Liens
have been filed and no material claims are being asserted with respect to any
such taxes, fees or charges. The charges, accruals and reserves on the books of
the Borrower in respect of taxes and other governmental charges are adequate and
the Borrower does not know of any proposed material tax assessment against it or
any of its Subsidiaries or any basis therefor.

     Section 4.12 Trademarks, Patents. Each of the Borrower and each of its
Subsidiaries licenses to use or otherwise has the right to use, all intellectual
property necessary for the conduct of its business as currently conducted,
except to the extent that the absence of such property could not individually,
or in the aggregate, reasonably be expected to constitute a Material Adverse
Occurrence. As of the date hereof, no claim has been asserted or is pending or,
to the knowledge of the Borrower, has been threatened against the Borrower or
any of its Subsidiaries by any Person challenging or questioning the use by the
Borrower or any of its Subsidiaries of any intellectual property in a manner
that could, individually or in the aggregate, reasonably be expected to
constitute a Material Adverse Occurrence, nor does the Borrower know of any
reason to believe that any such claim would be successful if brought. As of the
date hereof, no claim has been asserted or is pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries by any
Person challenging or questioning the validity or effectiveness of any of the
Borrower’s intellectual property in a manner that could, individually or in the
aggregate, reasonably be expected to constitute a Material Adverse

42



--------------------------------------------------------------------------------



 



Occurrence. The use of intellectual property by the Borrower and its
Subsidiaries does not infringe on the rights of any Person in a manner that
could, individually or in the aggregate, reasonably be expected to constitute a
Material Adverse Occurrence. Schedule 4.12 of the Disclosure Schedules is a
complete list of all such intellectual property that is owned by the Borrower or
any of its Subsidiaries and constitutes a patent issued by, or a trademark or
service mark registered with, the United States Patent and Trademark Office (or,
in either case, applications therefor) or a copyright issued by the United
States Copyright Office (or an application therefor).

     Section 4.13 Force Majeure. Since the date of the most recent financial
statement referred to in Section 5.1, the business, properties and other assets
of the Borrower or any of its Subsidiaries have not been affected as the result
of any fire or other casualty, strike, lockout, or other labor trouble, embargo,
sabotage, confiscation, condemnation, riot, civil disturbance, activity of armed
forces or act of God which could reasonably be expected to constitute a Material
Adverse Occurrence.

     Section 4.14 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
investment company within the meaning of the Investment Company Act of 1940, as
amended.

     Section 4.15 Public Utility Holding Company Act. Neither the Borrower nor
any of its Subsidiaries is a “holding company” or a “subsidiary company” of a
holding company or an “affiliate” of a holding company or of a subsidiary
company of a holding company within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

     Section 4.16 Retirement Benefits. Except as set forth on Schedule 4.16 of
the Disclosure Schedules and except as required under Section 4980B of the Code,
Section 601 of ERISA or applicable state law, neither the Borrower nor any of
its Subsidiaries is obligated to provide post-retirement medical or insurance
benefits with respect to employees or former employees.

     Section 4.17 Full Disclosure. Subject to the following sentence, neither
the financial statements referred to in Section 5.1 nor any other certificate,
written statement, exhibit or report furnished by or on behalf of the Borrower
in connection with or pursuant to this Agreement contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained therein not misleading in light of the
circumstances in which made. Certificates or statements furnished by or on
behalf of the Borrower to the Banks consisting of projections or forecasts of
future results or events have been prepared in good faith and based on good
faith estimates and assumptions of the management of the Borrower, and, as of
the date of delivery, the Borrower has no reason to believe that such
projections or forecasts are not reasonable; provided that Borrower can give no
assurances that such projections will be attained.

     Section 4.18 Subsidiaries; etc. As of the date of this Agreement, neither
the Borrower nor any of its Subsidiaries owns beneficially or of record, any
Equity Interests in, any other Person other than those listed on Schedule 4.18
of the Disclosure Schedules, which sets forth the number and percentage of the
shares of each class of Equity Interests owned beneficially or of

43



--------------------------------------------------------------------------------



 



record by the Borrower or its Subsidiaries, and the jurisdiction of organization
of each Subsidiary or other issuer of Equity Interests.

     Section 4.19 Labor Matters. To the knowledge of the Borrower, there are no
pending or threatened strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries. Neither the Borrower nor any of its Subsidiaries has been
or is in violation in any material respect of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters, which violation could reasonably be expected to cause a Material
Adverse Occurrence. All payments due from the Borrower or any of its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits (in each case, except for de minimus amounts), have been paid or
accrued as a liability on the books of the Borrower. The consummation of the
transactions contemplated under the Loan Documents will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower is bound.

     Section 4.20 Solvency. After the making of any Loan and after giving effect
thereto, (a) the fair value of the assets of the Borrower, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Borrower will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) the Borrower will
be able to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Borrower
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is proposed to be conducted following the
Closing Date.

     Section 4.21 Insurance.Schedule 4.21 of the Disclosure Schedules sets forth
a summary of the property and casualty insurance program carried by the Borrower
and its Subsidiaries on the date hereof, including any self-insurance or risk
assumption agreed to by any such Person or imposed upon any such Person by any
such insurer.

     Section 4.22 Indebtedness. Except for Indebtedness permitted by
Section 6.11, neither the Borrower nor any of its Subsidiaries has any
Indebtedness.

     Section 4.23 Guaranty of Suretyship. Except for Contingent Obligations
described on Schedule 6.13 of the Disclosure Schedules or permitted by
Section 6.13, neither the Borrower nor any of its Subsidiaries is a party to any
contract of guaranty or suretyship and none of its assets is subject to such a
contract.

     Section 4.24 Related Agreements.

     (a) The Borrower has furnished to the Agent a true and correct copy of
Related Agreements in effect on the Closing Date.

     (b) The Borrower, and to the Borrower’s knowledge, each other party to a
Related Agreement, has taken all necessary corporate, company, partnership or
other organizational action to authorize the execution, delivery and performance
of the Related Agreements and the consummation of the transactions contemplated
thereby.

44



--------------------------------------------------------------------------------



 



     (c) All representations and warranties made by the Borrower or any of its
Subsidiaries in any of the Related Agreements or in the certificates delivered
in connection therewith are true and correct in all material respects as of the
date made.

ARTICLE V
AFFIRMATIVE COVENANTS

     Until any obligation of the Banks hereunder to make the Revolving Loans and
of the Swingline Bank to make the Swingline Loans and of USBNA to issue Letters
of Credit shall have expired or been terminated and the Notes and all of the
other Obligations have been paid in full and all outstanding Letters of Credit
shall have expired or the liability of USBNA thereon shall have otherwise been
discharged (including by providing cash collateral or backup letters of credit
in accordance with Section 2.10), unless the Agent and the Majority Banks shall
otherwise consent in writing:

     Section 5.1 Financial Statements and Reports. The Borrower will furnish to
the Agent, on behalf of the Banks:

     (a) As soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the consolidated financial statements of the
Borrower consisting of at least statements of income, cash flow and changes in
stockholders’ equity, and a consolidated balance sheet as at the end of such
year setting forth in each case in comparative form corresponding figures from
the previous annual audit (provided that the electronic filing of the Borrower’s
annual report on Form 10-K shall satisfy the foregoing requirement), certified
without qualification by the Borrower’s existing certificated public accountants
or other independent certified public accountants of recognized national
standing selected by the Borrower and acceptable to the Agent. The Borrower will
also furnish to the Agent the related consolidating financial statements and any
management letters, management reports or other reasonably supplementary
comments or reports to the Borrower or its board of directors furnished by such
accountants.

     (b) As soon as available and in any event within 45 days after the end of
each quarter, unaudited consolidated statements of income and cash flow for the
Borrower for such quarter and for the period from the beginning of such fiscal
year to the end of such quarter, setting forth in comparative form corresponding
period for the preceding fiscal year, a consolidated balance sheet of the
Borrower as at the end of such quarter, together with corresponding figures for
the prior fiscal year (provided that the electronic filing of the Borrower’s
quarterly report on Form 10-Q shall satisfy the foregoing requirements in
respect of each of the first three quarterly periods of each fiscal year of
Borrower and the electronic filing of the Borrower’s quarterly earnings release
(including schedules detailing the unaudited consolidated condensed balance
sheet and related unaudited statement of income of the Borrower for such
quarter) within 60 days after the end of the fourth quarterly period of each
fiscal year of the Borrower shall satisfy the foregoing requirements in respect
of the fourth quarter of each fiscal year of Borrower). The Borrower will also
furnish to the Agent the related consolidating financial statements and a
certificate signed by the chief financial officer of the Borrower, on behalf of
the

45



--------------------------------------------------------------------------------



 



Borrower, stating that such financial statements present fairly the financial
condition of the Borrower and that the same have been prepared in accordance
with GAAP (except for the absence of footnotes and subject to year-end audit
adjustments ).

     (c) With the financial statements delivered to the Agent pursuant to
Section 5.1(b), a Compliance Certificate in the form attached hereto as
Exhibit C signed by the chief financial officer of the Borrower demonstrating in
reasonable detail compliance (or noncompliance, as the case may be) with
Sections 6.14, 6.15 and 6.16, as at the end of such quarter and stating that as
at the end of such quarter there did not exist any Default or Event of Default
or, if such Default or Event of Default existed, specifying the nature and
period of existence thereof and what action the Borrower proposes to take with
respect thereto.

     (d) By not later than December 31 of each year, projections by the Borrower
for the Borrower’s immediately following fiscal year consisting of a balance
sheet as of the end of such following fiscal year and monthly and year to date
income statements together with the assumptions underlying such projections
certified by the Borrower’s chief financial officer or treasurer as being based
on reasonable estimates, information and assumptions and that such officer has
no reason to believe that such projections are not reasonable (provided that no
assurance can be given that such projections will be attained), all in
reasonable detail and reasonably satisfactory in scope to the Agent.

     (e) Immediately upon any Executive Officer of the Borrower becoming aware
of any Default or Event of Default, a notice describing the nature thereof and
what action Borrowers propose to take with respect thereto.

     (f) Immediately upon any Executive Officer of the Borrower becoming aware
of the occurrence, with respect to any Plan, of any Reportable Event or any
Prohibited Transaction, a notice specifying the nature thereof and what action
the Borrower propose to take with respect thereto, and, when received, copies of
any notice from PBGC of intention to terminate or have a trustee appointed for
any Plan.

     (g) Immediately upon any Executive Officer of the Borrower becoming aware
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Occurrence, a notice from the Borrower describing the nature
thereof and what action Borrowers propose to take with respect thereto.

     (h) Immediately upon any Executive Officer of the Borrower becoming aware
of (i) the commencement of any action, suit, investigation, proceeding or
arbitration before any court or arbitrator or any governmental department,
board, agency or other instrumentality affecting the Borrower, any of its
Subsidiaries or any property of such Person, or to which the Borrower or any of
its Subsidiaries is a party (other than litigation where the insurance insures
against the damages claimed and the insurer has assumed defense of the
litigation without reservation) which could reasonably be expected to result in
a Material Adverse Occurrence; or (ii) any adverse development which occurs in
any litigation, arbitration or governmental investigation or proceeding
previously disclosed by the Borrower which could reasonably be expected to
result in a

46



--------------------------------------------------------------------------------



 



Material Adverse Occurrence, a notice from the Borrower describing the nature
and status thereof and what action the Borrower proposes to take with respect
thereto.

     (i) Without duplication of items otherwise delivered pursuant to this
Section 5.1, promptly upon the mailing or filing thereof, copies of all
financial statements, reports and proxy statements mailed to the Borrower’s
shareholders, and copies of all registration statements, periodic reports and
other material documents filed with the SEC or any national securities exchange.

     (j) Immediately upon receipt by the Borrower or any of its Subsidiaries, a
copy of any notice of default on, or acceleration of, any of such Person’s
Indebtedness or waiver of such Person’s non-compliance with the terms of such
Indebtedness; or immediately upon Borrower or any of its Subsidiaries becoming
aware of the occurrence of any event of default (howsoever defined) on any of
such Person’s Indebtedness or of any event which could, with the giving of
notice and/or lapse of time, constitute any such event of default, a notice
describing the nature thereof and what action such Person proposes to take with
respect thereto.

     (k) With each of the financial statements required to be delivered by
Section 5.1(a), the Borrower shall supplement in writing and deliver to the
Agent revisions of and supplements to the Disclosure Schedules related to
Article IV hereto to the extent necessary to disclose new or changed facts or
circumstances after the Closing Date; provided, however, that the delivery and
receipt of such subsequent disclosure shall not constitute a waiver by the Agent
or any Bank or a cure of any Default or Event of Default resulting from the
matters disclosed.

     (l) From time to time, such other information regarding the business,
operation and financial condition of the Borrower or any of its Subsidiaries, as
any Bank may reasonably request.

     Section 5.2 Existence. The Borrower will maintain, and will cause each of
its Subsidiaries to maintain, its existence as a corporation or other entity, as
applicable, in good standing under the laws of its jurisdiction of incorporation
or formation and its qualification to transact business in each jurisdiction
where failure so to qualify would permanently preclude such Person from
enforcing its rights with respect to any material asset or could reasonably be
expected to constitute a Material Adverse Occurrence; provided, however, that
nothing herein shall prohibit the merger or liquidation of any Subsidiary
allowed under Section 6.1.

     Section 5.3 Insurance. The Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, with financially sound and reputable insurance
companies such insurance as may be required by law, any Loan Document or any
Related Agreement and such other insurance in such amounts and against such
hazards as is customary in the case of reputable firms engaged in the same or
similar business and similarly situated.

     Section 5.4 Payment of Taxes and Claims. The Borrower shall file, and shall
cause each of its Subsidiaries to file, all tax returns and reports which are
required by law to be filed by such Person, and will pay, and will cause each of
its Subsidiaries to pay, before they become

47



--------------------------------------------------------------------------------



 



delinquent all taxes, assessments and governmental charges and levies imposed
upon it or its property and all claims or demands of any kind (including but not
limited to those of suppliers, mechanics, carriers, warehouses, landlords and
other like Persons) which, if unpaid, might result in the creation of a Lien
upon the Borrower’s or any of its Subsidiaries’ property; provided that: (a) the
foregoing items need not be paid if they are being contested in good faith by
appropriate proceedings, and as long as the Borrower’s or any of its
Subsidiaries’ title to its property is not materially adversely affected, its
use of such property in the ordinary course of its business is not materially
interfered with and adequate reserves with respect thereto have been set aside
on Borrower’s books in accordance with GAAP; and (b) in all events, the Borrower
and its Subsidiaries shall pay or cause to be paid all such taxes, assessments,
charges or levies forthwith upon the commencement of foreclosure of any Lien
which may have attached as security therefor.

     Section 5.5 Inspection. The Borrower shall permit, and shall cause each of
its Subsidiaries to permit, any Person designated by any Bank or the Agent to
visit and inspect its books and financial records, to examine and to make copies
of its books of accounts and other financial records, and to discuss the
affairs, finances and accounts of the Borrower or Subsidiaries with, and to be
advised as to the same by, its officers at such reasonable times and intervals
as any Bank, or the Agent may designate; provided, that. so long as no Default
or Event of Default has occurred and is continuing, each Bank, the Agent and
their respective representatives shall use their best efforts to co-ordinate
their inspections so that such inspections occur at the same time. So long as no
Event of Default exists at the time of any such visit, inspection or examination
or any such inspection or examination does not reveal significant errors or
discrepancies in the most recent financial and operating statements furnished to
any Bank or the Agent, the expenses of the relevant inspecting Person for such
visits, inspections and examinations shall be at the expense of such inspecting
Person; provided, that: (a) any such visit, inspection, or examination made
while any Event of Default is continuing or which reveals any such significant
error or discrepancy shall be at the expense of Borrower; and/or (b) the
Borrower agrees to pay to the Agent, solely for the Agent’s account, the costs
and expenses incurred by the Agent, or its representative, in connection with
such Person’s review of the Borrower’s and/or its Subsidiaries’ real estate
construction procedures; provided further, that, so long as no Default or Event
of Default has occurred and is continuing, the Borrower shall not be obligated
to pay for more than one such review during any 12 month period.

     Section 5.6 Maintenance of Properties. The Borrower will maintain, and will
cause each of its Subsidiaries to maintain, such Person’s properties used or
desirable in the conduct of its business in good condition, repair and working
order, normal wear and tear excepted, and supplied with all necessary equipment,
and make all necessary repairs, renewals, replacements, betterments and
improvements thereto, all as may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.

     Section 5.7 Books and Records. The Borrower will keep, and will cause each
of its Subsidiaries to keep, adequate and proper records and books of account in
which full and correct entries will be made of such Person’s dealings, business
and affairs.

     Section 5.8 Compliance. The Borrower will comply, and will cause each of
its Subsidiaries to comply, in all material respects with all laws, rules,
regulations, orders, writs,

48



--------------------------------------------------------------------------------



 



judgments, injunctions, decrees or awards to which it may be subject; provided,
that the failure so to comply shall not be a breach of this covenant if such
failure could not reasonably be expected to result in a Material Adverse
Occurrence and the Borrower or its Subsidiary is acting in good faith to cure
such non-compliance. Without limiting the foregoing sentence, the Borrower will
ensure that no person who owns a controlling interest in or otherwise controls
the Borrower is or shall be (a) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation or (b) a
person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (c) without limiting clause (a) above, the Borrower shall
comply, and shall cause each of its Subsidiaries to comply, with all applicable
Bank Secrecy Act (“BSA”) and anti-money laundering laws and regulations.

     Section 5.9 ERISA. The Borrower will maintain, and will cause each of its
ERISA Affiliates to maintain, each Plan in compliance with all material
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code and will
not, and will not permit any of the ERISA Affiliates to (a) engage in any
transaction in connection with which the Borrower or any of the ERISA Affiliates
would be subject to either a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code, in either case in an
amount exceeding $100,000, (b) fail to make full payment when due of all amounts
which, under the provisions of any Plan, the Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any accumulated
funding deficiency (as such term is defined in Section 302 of ERISA and
Section 412 of the Code), whether or not waived, with respect to any Plan in an
aggregate amount exceeding $100,000 or (c) fail to make any payments in an
aggregate amount exceeding $100,000 to any Multiemployer Plan that the Borrower
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.

     Section 5.10 Environmental Matters; Reporting. The Borrower will observe
and comply with, and will cause each of its Subsidiaries to observe and comply
with, all laws, rules, regulations and orders of any government or government
agency relating to health, safety, pollution, hazardous materials or other
environmental matters to the extent non-compliance could result in a material
liability or otherwise could reasonably be expected to result in a Material
Adverse Occurrence. The Borrower will give the Agent prompt written notice of
any violation as to any environmental matter by the Borrower and of the
commencement of any judicial or administrative proceeding relating to health,
safety or environmental matters (a) in which an adverse determination or result
could result in the revocation of or have a material adverse effect on any
operating permits, air emission permits, water discharge permits, hazardous
waste permits or other permits held by the Borrower which are material to the
operations of the Borrower, or (b) which will or threatens to impose a material
liability on the Borrower to any Person or which will require a material
expenditure by the Borrower to cure any alleged problem or violation.

     Section 5.11 Further Assurances. The Borrower shall promptly correct any
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment or

49



--------------------------------------------------------------------------------



 



recordation thereof. Promptly upon request by the Agent or the Majority Banks,
the Borrower also shall execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register, any and all deeds, conveyances, mortgages,
deeds of trust, trust deeds, assignments, estoppel certificates, financing
statements and continuations thereof, notices of assignment, transfers,
certificates, assurances and other instruments as the Agent or the Majority
Banks may reasonably require from time to time in order: (a) to carry out more
effectively the purposes of the Loan Documents; (b) to perfect and maintain the
validity, effectiveness and priority of any security interests intended to be
created by the Loan Documents; and (c) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Banks the rights granted now or
hereafter intended to be granted to the Banks under any Loan Document or under
any other instrument executed in connection with any Loan Document or that the
Borrower may be or become bound to convey, mortgage or assign to the Agent for
the benefit of the Banks in order to carry out the intention or facilitate the
performance of the provisions of any Loan Document.

     Section 5.12 LTF Leases. The Borrower shall comply with its obligations
under each LTF Lease in all respects such that neither the Real Estate
Subsidiary that is the lessor party thereto nor any third party lender whose
Permitted Permanent Loan is secured by such LTF Lease shall have the right to
terminate such LTF Lease by reason of default by the Borrower thereunder.

     Section 5.13 Real Estate. The Borrower shall take all actions necessary to
assure that the Borrower holds in its name fee title to all parcels of real
property in which the Borrower or any Subsidiary has any interest except for
Clubs that are owned by a Real Estate Subsidiary subject to Lien securing a
Permitted Permanent Loan made to such Real Estate Subsidiary.

     Section 5.14 Mandatory Distributions. The Borrower shall cause:

     (a) FCA Restaurant Holdings and each other Subsidiary other than Holdings
and any Real Estate Subsidiary to distribute (not less often than monthly) to
its owners all cash and cash equivalents that come into the possession of FCA
Restaurant Holdings or such other Subsidiary and that are not required by FCA
Restaurant Holdings or such other Subsidiary to satisfy its immediate working
capital requirements.

     (b) Holdings and each Real Estate Subsidiary to enter into an agreement (an
“Upstream Distribution Agreement”) with the Borrower in form and substance
satisfactory to the Agent: (i) requiring Holdings and such Real Estate
Subsidiary to promptly distribute (and not less often than monthly) to the
Borrower all cash and cash equivalents that come into the possession of such
Subsidiary and that are not required by such Subsidiary to satisfy: (A) its
immediate obligations to contractors and vendors entered into in the ordinary
course of business; and (B) its obligations under the Permitted Permanent Loans
made to Holdings or such Real Estate Subsidiary; and (ii) assigning to the Agent
a Lien in all of the Borrower’s right, title and interest in, to and under such
agreement and to all payments required to be made thereunder, and the Borrower
shall cause each Subsidiary to comply with such agreement.

     Section 5.15 Depository Accounts. The Borrower shall maintain, and cause
each of its Subsidiaries to maintain, their depository accounts at: (a) a Bank;
or (b) any other financial

50



--------------------------------------------------------------------------------



 



institution; provided, that, unless the Agent has determined that the amount on
deposit in the relevant depository accounts is immaterial, such financial
institution has entered into a Depository Account Control Agreement with the
Agent that is reasonably acceptable to the Agent.

     Section 5.16 Subsidiaries. Unless otherwise agreed by the Majority Banks,
the Borrower shall: (a) pledge, and shall cause each Subsidiary to pledge, to
the Agent, for the benefit of the Banks, the Equity Interests of each Subsidiary
(other than a Real Estate Subsidiary if the Related Agreements evidencing or
securing a Permitted Permanent Loan made to such Real Estate Subsidiary prohibit
such pledge, but then only so long as such prohibition remains in effect)
organized or acquired by the Borrower or any other Subsidiary after the Closing
Date, subject to no other Liens, except for Liens permitted pursuant to
Section 6.12 hereof; and (b) cause such Subsidiary (other than a Real Estate
Subsidiary) to enter into a Subsidiary Guaranty requested by the Agent to
provide that such Subsidiary shall guaranty the Loans and other amounts payable
under the Loan Documents, and the Subsidiary Security Documents requested by the
Agent to grant to the Agent, for the benefit of the Banks, a first priority
security interest in the assets of such Subsidiary (and to perfect such
interest) subject to no other Liens, except for Liens permitted pursuant to
Section 6.12 hereof. If the prohibition on the pledge of the Equity Interests of
a Real Estate Subsidiary set forth in the Related Agreements evidencing or
securing a Permitted Permanent Loan made to such Real Estate Subsidiary is
terminated, then the Borrower shall also pledge, and shall cause each Subsidiary
to pledge, such Equity Interests to the Agent, for the benefit of the Banks
subject to no other Liens, except for Liens permitted pursuant to Section 6.12
hereof.

ARTICLE VI
NEGATIVE COVENANTS

     Until any obligation of the Banks hereunder to make the Revolving Loans, of
the Swingline Bank to make the Swingline Loans and of USBNA to issue Letters of
Credit shall have expired or been terminated and the Notes and all of the other
Obligations have been paid in full and all outstanding Letters of Credit shall
have expired or the liability of USBNA thereon shall have otherwise been
discharged (including by providing cash collateral or backup letters of credit
in accordance with Section 2.10), unless the Majority Banks shall otherwise
consent in writing:

     Section 6.1 Merger. The Borrower will not merge or consolidate or enter
into any analogous reorganization or transaction with any Person or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) and will
not permit any of its Subsidiaries to do any of the foregoing; provided,
however, that, upon not less than five (5) Business Days prior written notice to
the Agent, any wholly-owned Subsidiary of the Borrower that is not a Real Estate
Subsidiary may be merged with or liquidated into the Borrower or any other
wholly-owned Subsidiary that is not a Real Estate Subsidiary, so long as the
Borrower or such wholly-owned Subsidiary is the surviving corporation or entity.

51



--------------------------------------------------------------------------------



 



     Section 6.2 Disposition of Assets. The Borrower will not directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one transaction or a series of transactions) any property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing and will not permit any of its Subsidiaries
to do any of the foregoing, except:

     (a) dispositions of inventory, or used, to be replaced, worn-out or surplus
equipment or fixtures, all in the ordinary course of business;

     (b) the sale of equipment to the extent that such equipment is exchanged
for credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment;

     (c) the sale or transfer of any of the Borrower’s open and operating Clubs
to a Real Estate Subsidiary made in connection with such Real Estate
Subsidiary’s incurrence of a Permitted Permanent Loan to be secured by such
Clubs;

     (d) the LTF Leases;

     (e) the sale or transfer of the Borrower’s open and operating Clubs in
connection with a sale-leaseback transaction permitted by Section 6.18(b); and

     (f) other dispositions of property that is not material to the operation of
the Borrower or any Subsidiary and with an aggregate net book value not
exceeding $10,000,000 per fiscal year on a consolidated basis.

     Section 6.3 Plans. The Borrower will not permit any event to occur or
condition to exist which would permit any Plan to terminate under any
circumstances which would cause the Lien provided for in Section 4068 of ERISA
to attach to any assets of the Borrower or any of its ERISA Affiliates and will
not permit any of its ERISA Affiliates to do so; and the Borrower will not
permit, as of the most recent valuation date for any Plan subject to Title IV of
ERISA, the present value (determined on the basis of reasonable assumptions
employed by the independent actuary for such Plan and previously furnished in
writing to the Banks) of such Plan’s projected benefit obligations to exceed the
fair market value of such Plan’s assets by more than $100,000 and will not
permit any of its ERISA Affiliates to do so.

     Section 6.4 Change in Nature of Business. The Borrower will not make, and
will not permit any of its Subsidiaries to make, any material change in the
nature of the business of such Person, as carried on at the date hereof.

     Section 6.5 Acquisitions; Subsidiaries, Partnerships and Joint Ventures and
Ownership. The Borrower will not do, and will not permit any of its Subsidiaries
to do, any of the following:

     (a) purchase or lease or otherwise acquire all or substantially all of the
assets of any Person or make any Acquisition except for: (i) LTF Leases;
(ii) transactions permitted by Section 6.2 or 6.19; and/or (iii) Permitted
Acquisitions;

52



--------------------------------------------------------------------------------



 



     (b) form or enter into any partnership as a limited or general partner or
into any joint venture, except for Permitted Acquisitions; or

     (c) take any action which would cause the Borrower’s ownership in any
Subsidiary to decrease in the percentage of the shares of any class of Equity
Interest owned except in connection with the dissolution and winding up of such
Subsidiary.

Unless otherwise agreed by the Majority Banks, immediately upon the closing of a
Permitted Acquisition, (i) the Equity Interests of the acquired Person (other
than a Real Estate Subsidiary if the Related Agreements evidencing or securing a
Permitted Permanent Loan made to such Real Estate Subsidiary prohibit such
pledge, but only so long as such prohibition remains in effect) shall be pledged
to the Agent for the benefit of the Banks, and (ii) such Person shall enter into
documents requested by the Agent to provide that such Person shall guaranty the
Loans and other amounts payable under the Loan Documents, and to grant to the
Agent, for the benefit of the Banks, a first priority security interest in the
assets of such Person (and to perfect such interest) subject to no other Liens,
except for Liens permitted pursuant to Section 6.12 hereof.

     Section 6.6 Negative Pledges. The Borrower will not enter into, and will
not permit any of its Subsidiaries to enter into, any agreement, bond, note or
other instrument with or for the benefit of any Person other than the Banks
which would (a) prohibit such Person from granting, or otherwise limit the
ability of such Person to grant, to the Banks any Lien on any assets or
properties of such Person, except for the Related Agreements evidencing or
securing: (i) a Permitted Permanent Loan so long as such restriction applies
only to the Real Estate Subsidiaries that are bound by the relevant Related
Agreements and terminates upon the payment of such Permitted Permanent Loan; and
(ii) Purchase Money Indebtedness (including Capitalized Leases) which prohibit
the granting of additional Liens on the property securing such Purchase Money
Indebtedness, or (b) require the Borrower or any of its Subsidiaries to grant a
Lien to any other Person if such Person grants any Lien to the Banks.

     Section 6.7 Restricted Payments. The Borrower will not make, and will not
permit any Subsidiary to make, any Restricted Payments, other than so long as no
Event of Default has occurred and is continuing, or would result therefrom,
except for the following:

     (a) the Borrower may repurchase stock of the Borrower owned by an officer,
director, consultant or employee of the Borrower in connection with the
termination of such officer’s, director’s, consultant’s or employee’s employment
or employee’s other relationship with the Borrower, provided the aggregate
amount of such Restricted Payments under this Section 6.7(a) made by the
Borrower in any fiscal year does not exceed $1,000,000;

     (b) any wholly-owned Subsidiary may pay dividends or make distributions to
the Borrower;

     (c) FCA Restaurant Holdings may make distributions to its members in an
amount equal to their federal and state income tax liability arising from their
respective allocable share of that Subsidiary’s taxable income so long as that
Subsidiary is a pass-through tax entity under the Code (such distributions being
the “Tax Distributions”);

53



--------------------------------------------------------------------------------



 



provided, however, that: (i) such members’ federal and state income tax
liability shall be computed on the basis of the highest marginal combined tax
rate for individuals under the Code and Minnesota law; (ii) Tax Distributions
shall be paid in estimated quarterly installments contemporaneously with an
individual’s obligations to pay estimated income taxes based upon FCA Restaurant
Holdings’ annualized income through the end of its fiscal month immediately
preceding such tax installment’s due date and also contemporaneously with any
such members’ filing of its, his or her federal and state income tax returns if
the estimated Tax Distributions paid for any of that Subsidiary’s fiscal years
are not sufficient to pay such members’ actual income tax liability arising from
its, his or her share of that Subsidiary’s actual taxable income for such fiscal
year as disclosed by copies of that Subsidiary’s tax returns and related
Schedules K-1 for such fiscal year delivered to the Agent and the Banks pursuant
to this Agreement; and (iii) if the Tax Distributions actually paid with respect
to any of such Subsidiary’s fiscal years exceed the Tax Distributions permitted
by this Section based upon such Subsidiary’s actual taxable net income as
disclosed by copies of such tax returns and schedules described above, then such
Subsidiary shall immediately recover the excess amount from the recipient and
shall not pay any further Tax Distribution to any person until such excess
amount is recovered; and

     (d) prepayments of: (i) Capitalized Lease Obligations; and/or (ii) other
Indebtedness for borrowed money, other interest bearing Indebtedness, but
excluding Seller Financing, up to the aggregate amount of $1,000,000.00 per
fiscal year determined on a consolidated basis for the Borrower and its
Subsidiaries so long as, in either case, no Default or Event of Default has
occurred and is continuing at the time of such prepayment and such prepayment
does not require the Borrower or any of its Subsidiaries to pay any prepayment
premium or penalty.

     Section 6.8 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to: (a) permit the direct or indirect
transfer, distribution or payment of any of its funds, assets or property to any
Affiliate, except that the Borrower or any of its Subsidiaries may pay: (i) bona
fide employee or director compensation (including benefits) to Affiliates for
services actually rendered to such Person; (ii) expenses incurred by an employee
in the ordinary course of business; and (iii) expenses or rents for services or
property or the use thereof allocated to such Person; provided, that: (A) all
such payments pursuant to subsections (a)(i), (ii) and (iii) shall not exceed
the amount which would be payable in a comparable arm’s length transaction with
a third party who is not a Affiliate; (b) lend or advance money, credit or
property to any Affiliate except as permitted by Sections 6.10 and 6.11;
(c) invest in (by capital contribution or otherwise) or purchase or repurchase
any stock or indebtedness, or any assets or properties, of any Affiliate except
as permitted by Sections 6.7 and 6.10 or otherwise permitted by other
subsections of this Section; or (d) guarantee, assume, endorse or otherwise
become responsible for, or enter into any agreement or instrument for the
purpose of discharging or assuming (directly or indirectly, through the purchase
of goods, supplies or services or otherwise) the indebtedness, performance,
capability, obligations, dividends or agreement for the furnishing of funds of
any Affiliate or any officer, director or employee thereof except for the
Contingent Obligations permitted by Section 6.13.

54



--------------------------------------------------------------------------------



 



     Section 6.9 Accounting Changes. The Borrower will not make, and will not
permit any of its Subsidiaries to make, any significant change in accounting
treatment or reporting practices, except as permitted by GAAP; provided, that,
for purposes of this Agreement, any such change is subject to Section 1.2.

     Section 6.10 Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, acquire for value, make, have or hold any Investments,
except:

     (a) Investments existing on the date of this Agreement and described on
Schedule 6.10 of the Disclosure Schedules.

     (b) Travel advances to management personnel and employees in the ordinary
course of business.

     (c) Investments in readily marketable United States Government Treasury
notes or bills, or in United States Government Agency Securities, including
discount notes that are supported by the full faith and credit of the United
States.

     (d) Certificates of deposit or bankers’ acceptances issued by any Bank or
overnight Eurodollar deposits issued by any Bank or any of its Affiliates.

     (e) Commercial paper with an investment grade rating of A1/P1 or A2/P2;

     (f) Asset backed securities with a credit rating of AAA.

     (g) Repurchase agreements backed by securities listed in clauses (c) or (d)
above; provided, that all such agreements shall require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System.

     (h) Money market mutual funds having a top short term rating.

     (i) Extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale of goods and services in the ordinary course of
business.

     (j) Shares of stock, obligations or other securities received in settlement
of claims arising in the ordinary course of business.

     (k) Investments by the Borrower in a Real Estate Subsidiary that are made
in connection with such Real Estate Subsidiary’s incurrence of a Permitted
Permanent Loan and that are required to be made by the applicable Related
Agreements; provided, that such Investments are made solely by transferring to
such Real Estate Subsidiary the real property and improvements of the open and
operating Clubs that secure such Permitted Permanent Loan.

     (l) Investments by the Borrower in FCA Restaurant Holdings in existence on
the Closing Date.

55



--------------------------------------------------------------------------------



 



     (m) Investments by the Borrower in DuPage LLC in existence on the Closing
Date.

     (n) Investment by the Borrower in its other Subsidiaries in existence on
the Closing Date.

     (o) Additional Investments by the Borrower in Subsidiaries (other than Real
Estate Subsidiaries) in an amount not to exceed $20,000,000 in the aggregate
during any fiscal year; provided, that: (i) such Subsidiaries shall be engaged
in the same businesses as the Borrower is engaged in on the Closing Date; and
(ii) such additional Investments shall correspondingly reduce the amount of
Permitted Acquisitions during the relevant fiscal year.

     (p) Permitted Acquisitions, provided, that the amount of Permitted
Acquisitions shall correspondingly reduce the amount of Investment permitted by
subsection (o) above during the relevant fiscal year.

Any Investments under clauses (c), (d), (e), (f) or (g) above must mature within
one year of the acquisition thereof by the Borrower and the Investments must be
maintained in securities accounts maintained with a Bank or, if not with a Bank,
then with any securities intermediary that has signed a securities account
control agreement with the Agent that is reasonably acceptable to the Agent.

     Section 6.11 Indebtedness. The Borrower will not incur, create, issue,
assume or suffer to exist any Indebtedness, and the Borrower will not permit any
of its Subsidiaries to do any of the foregoing, except:

     (a) The Obligations.

     (b) Current Liabilities, other than for borrowed money, incurred in the
ordinary course of business.

     (c) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 6.11 of the Disclosure Schedules, and any extension or refinancing
thereof; provided, that, subject to clause (f) below, the Indebtedness incurred
in connection with such extension or refinancing, and the Related Agreements
pertaining thereto, do not: (i) increase the principal amount of the extended or
refinanced Indebtedness except for Teachers’ Re-financings subject to clause
(f) below; (ii) contain any financial covenant except, in the case of an
extension, the financial covenants that are contained in the Related Agreements
pertaining to such extended Indebtedness at the time of its extension;
(iii) amend or modify any affirmative or negative covenant (other than the
financial covenants that are permitted by, and subject to, subsection
(ii) above) applicable to such extended or refinanced Indebtedness if the effect
of such amendment or modification is to make such covenant more restrictive on
the Borrower or any of its Subsidiaries than those pertaining to the extended or
refinanced Indebtedness at the time of its extension or refinancing; and
(iv) cross-default to any other Indebtedness of the Borrower or any of its
Subsidiaries except, in the case of: (A) an extension, any cross-default that is
contained in the Related Agreements pertaining to such extended Indebtedness at
the time of its

56



--------------------------------------------------------------------------------



 



extension; or (b) a refinancing, any cross-default to other Indebtedness that is
held by the holder of the refinancing Indebtedness.

     (d) Indebtedness (including, without limitation, Capitalized Lease
Obligations (other than those arising from a sale-leaseback transaction
permitted by Section 6.18(b)) incurred by the Borrower that are secured by Liens
permitted under Section 6.12(i) hereof, not to exceed the sum of: (i)
$10,000,000 during the term of this Agreement; plus (ii) Capitalized Lease
Obligations arising from a sale-leaseback transaction permitted by Section
6.18(b); plus (iii) up to $5,600,000 to be obtained from Associated Bank,
National Association for the purpose of financing the acquisition of an aircraft
by the Borrower or one of its Subsidiaries; provided, that, if the Borrower
subsequently trades such aircraft for another aircraft and incurs incremental
Indebtedness in connection with such transaction, then only such incremental
Indebtedness shall be applied against the $10,000,000 permitted under clause
(i) above.

     (e) Indebtedness consisting of endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business.

     (f) Permitted Permanent Loans; provided, that any Teachers’ Re-financing
must satisfy the requirements of clause (b) of the definition of “Permitted
Permanent Loans” as if it were Indebtedness first being incurred after the
Closing Date.

     (g) Contingent Obligations permitted by Section 6.13.

     (h) Other unsecured Indebtedness incurred by the Borrower; provided, that:
(i) such additional Indebtedness has an original maturity date of not less than
five (5) years from the date of its incurrence and matures at least six
(6) months after the Revolving Loan Termination Date and shall not require any
principal amortization prior to its maturity date; (ii) the Related Agreements
do not contain any financial covenants and do not cross-default to any other
Indebtedness of the Borrower or any of its Subsidiaries except for Indebtedness
that is held by the holder of such additional Indebtedness; and (iii) reasonably
prior to the incurrence of such Indebtedness, the Agent shall have received
drafts that are finalized in all material respects of each material Related
Agreement to be executed in connection with such transaction.

     (i) The Rate Protection Obligations.

     Section 6.12 Liens. The Borrower will not create, incur, assume or suffer
to exist any Lien, or enter into, or make any commitment to enter into, any
arrangement for the acquisition of any property through conditional sale,
lease-purchase or other title retention agreements, with respect to any property
now owned or hereafter acquired by the Borrower and will not permit any of its
Subsidiaries to do any of the foregoing with respect to any property now owned
or hereafter acquired by such Subsidiary, except:

     (a) Liens granted to the Agent and the Banks under the Security Documents
to secure the Obligations.

57



--------------------------------------------------------------------------------



 



     (b) Liens existing on the date of this Agreement and disclosed on
Schedule 6.12 of the Disclosure Schedules.

     (c) Deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of the Borrower or its Subsidiaries.

     (d) Liens for taxes, fees, assessments and governmental charges not
delinquent or to the extent that payment therefor shall not at the time be
required to be made in accordance with the provisions of Section 5.4.

     (e) Liens of carriers, warehousemen, mechanics and materialmen, and other
like Liens arising in the ordinary course of business, for sums not due or to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 5.4; provided, that the Liens of
mechanics and materialmen shall: (i) not exceed the aggregate outstanding amount
of $3,000,000 determined on a consolidated basis for the Borrower and its
Subsidiaries; and (ii) in all events, the Borrower and its Subsidiaries shall
pay or cause to be paid each such Lien forthwith upon the commencement of
foreclosure of such Lien.

     (f) Liens incurred or deposits or pledges made or given in connection with,
or to secure payment of, indemnity, performance or other similar bonds.

     (g) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided, that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restriction against access by the
account holder in excess of those set forth by regulations promulgated by the
Board, and (ii) such deposit account is not intended by the Borrower or any of
its Subsidiaries to provide collateral to the depository institution.

     (h) Encumbrances in the nature of zoning restrictions, easements and rights
or restrictions of record on the use of real property and landlord’s Liens under
leases on the premises rented, which do not materially detract from the value of
such property or impair the use thereof in the business of the Borrower or its
Subsidiary.

     (i) The interest of any lessor under any Capitalized Lease entered into
after the Closing Date or purchase money Liens on property acquired after the
Closing Date; provided, that (i) the Indebtedness secured thereby is permitted
by Section 6.11(d) of this Agreement and (ii) such Liens are limited to the
property acquired and do not secure Indebtedness other than the related
Capitalized Lease Obligations or the purchase price of such property.

     (j) Liens against the real property and improvements and rights as lessor
under leases of a Real Estate Subsidiary securing a Permitted Permanent Loan.

     Section 6.13 Contingent Liabilities. The Borrower will not, and will not
permit any of its Subsidiaries to: (a) endorse, guarantee, contingently agree to
purchase or to provide funds for

58



--------------------------------------------------------------------------------



 



the payment of, or otherwise become contingently liable upon, any obligation of
any other Person, except: (i) by the endorsement of negotiable instruments for
deposit or collection (or similar transactions) in the ordinary course of
business; (ii) for guarantees of the obligations of the Borrower to the Banks or
any Rate Protection Provider and for other Contingent Obligations for the
benefit of the Banks or any Rate Protection Provider; or (iii) Contingent
Obligations existing on the date of this Agreement and described on
Schedule 6.13 of the Disclosure Schedules, including, with limitation,
guaranties that are existing on the Closing Date made by one Real Estate
Subsidiary in favor of Teachers guaranteeing, on a Limited Recourse Liability
basis, the payment of the Permitted Permanent Loans made by Teachers to another
Real Estate Subsidiary that are existing on the Closing Date;, or (b) agree to
maintain the net worth or working capital of, or provide funds to satisfy any
other financial test applicable to, any other Person, or (c) enter into or be a
party to any contract for the purchase or lease of materials, supplies or other
property or services if such contract requires that payment be made by it
regardless of whether or not delivery is ever made of such materials, supplies
or other property or services.

     Section 6.14 Fixed Charge Coverage Ratio. Commencing with the Quarterly
Measurement Date occurring on March 31, 2005, the Borrower will not permit the
Fixed Charge Coverage Ratio, as of the Quarterly Measurement Date for the
Measurement Period ending on that date, to be less than 1.60 to 1.00.

     Section 6.15 Consolidated Leverage Ratio. Commencing with the Quarterly
Measurement Date occurring on March 31, 2005, the Borrower will not permit the
Consolidated Leverage Ratio, as of the Quarterly Measurement Date for the
Measurement Period ending on that date, to be more than 3.75 to 1.00.

     Section 6.16 Senior Secured Operating Company Leverage Ratio. Commencing
with the Quarterly Measurement Date occurring on March 31, 2005, the Borrower
will not permit the Senior Secured Operating Company Leverage Ratio, as of the
Quarterly Measurement Date for the Measurement Period ending on that date, to be
more than 2.25 to 1.00.

     Section 6.17 Loan Proceeds. The Borrower will not use any part of the
proceeds of any Loan or Advances directly or indirectly, and whether
immediately, incidentally or ultimately, (a) to purchase or carry margin stock
(as defined in Regulation U of the Board) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose or (b) for any purpose which entails a
violation of, or which is inconsistent with, the provisions of Regulations U or
X of the Board.

     Section 6.18 Sale and Leaseback Transactions. The Borrower will not enter
into, and will not permit any of its Subsidiaries to enter into, any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, and thereafter lease such property for the same or a
substantially similar purpose or purposes as the property sold or transferred,
except for:

     (a) Sale-leaseback transactions existing on the Closing Date and disclosed
on Schedule 6.18 of the Disclosure Schedules.

59



--------------------------------------------------------------------------------



 



     (b) Sale-leaseback transactions relating to an open and operating Club that
is entered into by the Borrower after the Closing Date; provided, that (i) the
relevant lease has an original lease termination date of not less than five
(5) years from the date of its inception and terminates at least six (6) months
after the Revolving Loan Termination Date; (ii) the Related Agreements do not
contain any financial covenants and do not cross-default to any other
Indebtedness of the Borrower or any of its Subsidiaries except for Indebtedness
that is held by the lessor party to such lease; and (iii) reasonably prior to
the consummation of such transaction, the Agent shall have received drafts that
are finalized in all material respects of each material Related Agreement to be
executed in connection with such transaction.

     Section 6.19 Related Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to amend, modify, or supplement any provision of, or
waive any other party’s compliance with any of the terms of, any Related
Agreement in any manner which:

     (a) increases the principal amount of the Indebtedness subject to the
relevant Related Agreements except for Teachers’ Re-financing permitted by
Section 6.11(f);

     (b) materially changes the economic terms of the transaction covered by
such Related Agreement in any manner; provided, that, reasonably prior to the
date of the proposed change, the Agent shall have received drafts that are
finalized in all material respects of each material Related Agreement to be
executed in connection with such proposed change;

     (c) modifies any affirmative or negative covenant contained therein if the
effect of such modification is to make such covenant materially more restrictive
on the Borrower or any of its Subsidiaries;

     (d) imposes any financial covenant or provides for any cross-default to any
other Indebtedness of the Borrower or any of its Subsidiaries except for
Indebtedness that is held by the holder of the Indebtedness evidenced or secured
by the relevant Related Agreement;

     (e) could reasonably be expected to result in a Material Adverse
Occurrence; or

     (f) is materially adverse to the rights and benefits of the Agent or the
Banks.

     Section 6.20 Fiscal Year. The Borrower shall not change its fiscal year.

ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES

     Section 7.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default:

     (a) The Borrower shall fail to make when due, whether by acceleration or
otherwise, any payment of interest on any Note, any fee or other amount required
to be

60



--------------------------------------------------------------------------------



 



made to the Agent pursuant to the Loan Documents or any payment on any Rate
Protection Obligation, or the Borrower shall fail to make when due, whether by
acceleration or otherwise, any payment of principal on any Note, or any payment
on any Letter of Credit Obligation owed by the Borrower as a result of draws on
Letters of Credit which have not been paid with the proceeds of Revolving Loans
pursuant to Section 2.11.

     (b) Any representation or warranty made by or on behalf of the Borrower in
this Agreement or any other Loan Document or by or on behalf of the Borrower in
any certificate, statement, report or document herewith or hereafter furnished
to any Bank or the Agent pursuant to this Agreement or any other Loan Document
shall prove to have been false or misleading in any material respect on the date
as of which the facts set forth are stated or certified.

     (c) The Borrower shall fail to comply with Sections 5.2 or 5.3 hereof or
any Section of Article VI hereof.

     (d) The Borrower or any Subsidiary shall fail to comply with any other
agreement, covenant, condition, provision or term contained in this Agreement
(other than those hereinabove set forth in this Section 7.1) or any other Loan
Document on its part to be performed and such failure to comply shall continue
for 30 calendar days after whichever of the following dates is the earliest:
(i) the date the Borrower gives notice of such failure to the Banks, (ii) the
date the Borrower should have given notice of such failure to the Agent pursuant
to Section 5.1, or (iii) the date the Agent or any Bank gives notice of such
failure to the Borrower.

     (e) The Borrower or any of its Restricted Subsidiaries shall become
insolvent or shall generally not pay its debts as they mature or shall apply
for, shall consent to, or shall acquiesce in the appointment of a custodian,
trustee or receiver of the Borrower or any of its Restricted Subsidiaries or for
a substantial part of the property thereof or, in the absence of such
application, consent or acquiescence, a custodian, trustee or receiver shall be
appointed for the Borrower or any of its Restricted Subsidiaries or for a
substantial part of the property thereof and shall not be discharged within
30 days, or the Borrower or any of its Restricted Subsidiaries shall make an
assignment for the benefit of creditors.

     (f) Any bankruptcy, reorganization, debt arrangement or other proceedings
under any bankruptcy or insolvency law shall be instituted by or against the
Borrower, or any of its Restricted Subsidiaries, and, if instituted against such
Person, shall have been consented to or acquiesced in by such Person, or shall
remain undismissed for 30 days, or an order for relief shall have been entered
against such Person.

     (g) Any dissolution or liquidation proceeding not permitted by Section 6.1
shall be instituted by or against the Borrower or any of its Restricted
Subsidiaries and, if instituted against such Person, shall be consented to or
acquiesced in by such Person or shall remain for 30 days undismissed.

61



--------------------------------------------------------------------------------



 



     (h) A judgment or judgments for the payment of money in excess of the sum
of $3,000,000 in the aggregate shall be rendered against the Borrower and/or any
of its Subsidiaries and either (i) the judgment creditor executes on such
judgment or (ii) such judgment remains unpaid or undischarged for more than
30 days from the date of entry thereof or such longer period during which
execution of such judgment shall be stayed during an appeal from such judgment.

     (i) The maturity of any Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness under this Agreement or the other Loan
Documents) in excess of the aggregate amount of $1,000,000 for any or all of
such Persons shall be accelerated, or the Borrower or any of its Subsidiaries
shall fail to pay any such Indebtedness when due or, in the case of such
Indebtedness payable on demand, when demanded, or any event shall occur or
condition shall exist and shall continue for more than the period of grace, if
any, applicable thereto and shall have the effect of causing, or permitting (any
required notice having been given and grace period having expired) the holder of
any such Indebtedness or any trustee or other Person acting on behalf of such
holder to cause such Indebtedness to become due prior to its stated maturity or
to realize upon any collateral given as security therefor.

     (j) Any execution or attachment shall be issued whereby any substantial
part of the property of the Borrower or any of its Restricted Subsidiaries shall
be taken or attempted to be taken and the same shall not have been vacated or
stayed within 30 days after the issuance thereof.

     (k) Any Loan Document shall, at any time, cease to be in full force and
effect (except in accordance with its terms or in a transaction permitted
hereby) or shall be judicially declared null and void, or the validity or
enforceability thereof shall be contested by the Borrower or any other Loan
Party, or the Agent or the Banks shall cease to have a valid and perfected first
priority security interest in any of the collateral described therein (other
than by reason of the action or inaction of the Agent or any Bank).

     (l) Any Change of Control shall occur.

     (m) The lessor party to any material operating lease on which the Borrower
or any of its Subsidiaries is the lessee party declares an event of default
(howsoever defined) under such lease and the lessor party has terminated such
lease and/or has accelerated the Borrower’s or any of its Subsidiaries’ payment
obligations thereunder. For purposes of this Event of Default, an operating
lease shall be deemed material if the aggregate rent payable under such
operating lease and all other operating leases between the original lessor party
thereto (without giving effect to any assignment of such original lessor party’s
assignment of its rights under such leases), on the one hand, and the Borrower
or any of its Subsidiaries, on the other hand, are more than $1,000,000.00
during any fiscal year.

     Section 7.2 Remedies. If (a) any Event of Default described in
Sections 7.1(e), (f) or (g) shall occur with respect to the Borrower, the
Commitments shall automatically terminate and

62



--------------------------------------------------------------------------------



 



the Notes and all other Obligations shall automatically become immediately due
and payable, and the Borrower shall without demand pay into the Holding Account
an amount equal to the aggregate face amount of all outstanding Letters of
Credit; or (b) any other Event of Default shall occur and be continuing, then,
upon receipt by the Agent of a request in writing from the Majority Banks, the
Agent shall take any of the following actions so requested: (i) declare the
Commitments terminated, whereupon the Commitments shall terminate, (ii) declare
the outstanding unpaid principal balance of the Notes, the accrued and unpaid
interest thereon and all other Obligations to be forthwith due and payable,
whereupon the Notes, all accrued and unpaid interest thereon and all such
Obligations shall immediately become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in the Notes to the
contrary notwithstanding, and (iii) demand that the Borrower pay into the
Holding Account an amount equal to the aggregate face amount of all outstanding
Letters of Credit. Upon the occurrence of any of the events described in clause
(a) of the preceding sentence, or upon the occurrence of any of the events
described in clause (b) of the preceding sentence when so requested by the
Majority Banks, the Agent may exercise all rights and remedies under any of the
Loan Documents, and enforce all rights and remedies under any applicable law.

     Section 7.3 Offset. In addition to the remedies set forth in Section 7.2,
upon the occurrence of any Event of Default and thereafter while the same be
continuing, the Borrower hereby irrevocably authorizes each Bank or any other
holder of any Note to offset any and all balances, credits, deposits (general or
special, time or demand, provisional or final), accounts (including, without
limitation, any demand deposit, savings or investment account) or monies of the
Borrower then or thereafter with such Bank or such other holder, or any
obligations of such Bank or such other holder of the Note against the
Obligations. The Borrower hereby grants to the Agent for itself and the pro rata
use and benefit of each Bank, each other Note holder and each Rate Protection
Provider a Lien in all such balances, credits, deposits, accounts or monies. The
Borrower and each Bank agree that the Agent has perfected its Lien by “control”
over each such demand deposit, savings or investment account) or monies of the
Borrower then or thereafter with such Bank or other holder of the Notes within
the meaning of Article 8 and Article 9 of the Uniform Commercial Code enacted in
the relevant jurisdiction. Each Bank agrees that, as promptly as is reasonably
possible after the exercise of any such setoff right, it shall notify the
Borrower of its exercise of such setoff right; provided, however, that the
failure of any Bank to provide such notice shall not affect the validity of the
exercise of such setoff rights. Nothing in this Agreement shall be deemed a
waiver or prohibition of or restriction on any Bank to all rights of banker’s
lien, setoff and counterclaim available pursuant to law.

ARTICLE VIII
THE AGENT

     The following provisions shall govern the relationship of the Agent with
the Banks.

     Section 8.1 Appointment and Authorization. Each Bank appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such respective powers under the Loan Documents as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto. Neither the Agent nor any of its directors, officers or employees shall
be liable for any action taken or omitted to be taken by it under or in
connection

63



--------------------------------------------------------------------------------



 



with the Loan Documents, except for its own gross negligence or willful
misconduct. The Agent shall act as an independent contractor in performing its
obligations as Agent hereunder. The duties of the Agent shall be mechanical and
administrative in nature, and nothing herein contained shall be deemed to create
any fiduciary relationship among or between the Agent, the Borrower or the
Banks.

     Section 8.2 Note Holders. The Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with it,
signed by such payee and in form satisfactory to the Agent.

     Section 8.3 Consultation With Counsel. The Agent may consult with legal
counsel selected by it and shall not be liable for any action taken or suffered
in good faith by it in accordance with the advice of such counsel.

     Section 8.4 Loan Documents. The Agent shall not be responsible to any Bank
for any recitals, statements, representations or warranties in any Loan Document
or be under a duty to examine or pass upon the validity, effectiveness,
genuineness or value of any of the Loan Documents or any other instrument or
document furnished pursuant thereto, and the Agent shall be entitled to assume
that the same are valid, effective and genuine and what they purport to be.

     Section 8.5 USBNA and Affiliates. With respect to its Commitments and the
Loans made by it and Letter of Credit Participations retained by it, USBNA shall
have the same rights and powers under the Loan Documents as any other Bank and
may exercise the same as though it were not the Agent consistent with the terms
thereof, and USBNA and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower as if it were not
the Agent.

     Section 8.6 Action by Agent. Except as may otherwise be expressly stated in
this Agreement, the Agent shall be entitled to use its discretion with respect
to exercising or refraining from exercising any rights which may be vested in it
by, or with respect to taking or refraining from taking any action or actions
which it may be able to take under or in respect of, the Loan Documents. The
Agent shall be required to act or to refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the instructions of the
Majority Banks, and such instructions shall be binding upon all holders of
Notes; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to personal liability or which is contrary to the
Loan Documents or applicable law. The Agent shall incur no liability under or in
respect of any of the Loan Documents by acting upon any notice, consent,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties and to be consistent
with the terms of this Agreement.

     Section 8.7 Credit Analysis. Each Bank has made, and shall continue to
make, its own independent investigation or evaluation of the operations,
business, property and condition, financial and otherwise, of the Borrower in
connection with entering into this Agreement and has made its own appraisal of
the creditworthiness of the Borrower. Except as explicitly provided herein, the
Agent has no duty or responsibility, either initially or on a continuing basis,
to provide any Bank with any credit or other information with respect to such
operations, business,

64



--------------------------------------------------------------------------------



 



property, condition or creditworthiness, whether such information comes into its
possession on or before the first Event of Default or at any time thereafter.

     Section 8.8 Notices of Event of Default, Etc. In the event that the Agent
shall have acquired actual knowledge of any Event of Default or Default, the
Agent shall promptly give notice thereof to the Banks. The Agent shall not be
deemed to have knowledge or notice of any Default or Event of Default, except
with respect to actual defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
shall have received written notice from a Bank or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “Notice of Default”.

     Section 8.9 Indemnification. Each Bank agrees to indemnify the Agent, as
Agent (to the extent not reimbursed by the Borrower), ratably according to such
Bank’s share of the aggregate Revolving Commitment Amounts from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on or incurred by the Agent in any way relating
to or arising out of the Loan Documents or any action taken or omitted by the
Agent under the Loan Documents including, without limitation, such Bank’s
ratable share of any indemnity payment (an “Antares LC Indemnity Payment”) made
by the Agent to Antares Capital Corporation (“Antares”) or the “Existing LC
Issuer” described in the pay-off letter dated as of even date with this
Agreement between Antares and the Agent with respect to the “Existing Letters of
Credit” described therein, provided that no Bank shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s
gross negligence or willful misconduct.

     The Borrower hereby authorizes each Bank to make a Revolving Loan in the
amount of such Bank’s Revolving Percentage of any Antares LC Indemnity Payment
and each Bank agrees to make its Revolving Loan so long as the conditions
precedent set forth in Section 2.1 and Article III are satisfied as of the date
of the proposed Revolving Loan. The Agent shall promptly notify the Borrower and
each Bank of each demand by Antares for an Antares LC Indemnity Payment and the
amount of such Bank’s Revolving Loan to be made pursuant to this Section 8.9.

     If and to the extent any Bank shall not have made such amount available to
Agent on the date of the Agent’s request for indemnification, such Bank agrees,
upon demand, to pay interest on such amount to the Agent for the account of the
Agent for each day from and including the date on which such payment was to be
made to but excluding the date such payment is made at a rate per annum equal to
the Federal Funds Rate from time to time in effect, based upon a year of
360 days.

     No payment by any Bank under this Section shall relieve the Borrower of any
of its obligations under this Agreement.

     Section 8.10 Payments and Collections. All funds received by the Agent in
respect of any payments made by the Borrower on the Revolving Notes, Revolving
Commitment Fees or Letter of Credit Fees shall be distributed forthwith by the
Agent among the Banks, in like currency and funds as received, ratably according
to each Bank’s Revolving Percentage. All funds received by the Agent in respect
of any payments made by the Borrower on the Swingline

65



--------------------------------------------------------------------------------



 



Note shall be distributed forthwith by the Agent to the Swingline Lender, in
like currency and funds as received. After any Event of Default has occurred,
all funds received by the Agent, whether as payments by the Borrower or as
realization on collateral or on any guaranties, shall (except as may otherwise
be required by law) be distributed by the Agent in the following order:
(a) first to the Agent or any Bank that has incurred unreimbursed costs of
collection with respect to any Obligations hereunder, ratably to the Agent and
each Bank in the proportion that the costs incurred by the Agent or such Bank
bear to the total of all such costs incurred by the Agent and all Banks;
(b) next to the Agent for the account of the Banks for application on the Notes
(first to unpaid accrued interest and then to principal) and to pay any Rate
Protection Obligations then due and payable, ratably to the Banks and the
holders of such Rate Protection Obligations; provided, that: (i) if no Rate
Protection Obligations are then due and payable, each Bank’s ratable share shall
be based on its Total Percentage; or (ii) if any Rate Protection Obligations are
then due and payable, then: (A) the denominator used in calculating each Bank’s
Total Percentage shall be increased by the amount of such then due and payable
Rate Protection Obligations; and (B) each Rate Protection Provider’s ratable
share shall be calculated as the percentage equivalent of a fraction, the
numerator of which are the Rate Protection Obligations then due and payable to
such Rate Protection Provider and the denominator of which is the sum of the
Revolving Commitment Amounts (or, if the Revolving Credit Commitments have
terminated, the Total Revolving Outstandings) of all Banks and all Rate
Protection Obligations then due and payable; (c) next to the Agent for the
account of the Banks (in accordance with their respective Revolving Percentages)
for any unpaid Revolving Commitment Fees or Letter of Credit Fees owing by the
Borrower hereunder; (d) next to the Agent to be held in the Holding Account to
cover any outstanding Letters of Credit and upon the termination or expiration
to the Letters of Credit without a drawing thereon, in the order of application
set forth in subparts (a), (b) and (c) above and (e) below; and (e) last to the
Agent to pay or satisfy all other Obligations then due and payable.

     Section 8.11 Sharing of Payments. If any Bank shall receive and retain any
payment, voluntary or involuntary, whether by setoff, application of deposit
balance or security, or otherwise, in respect of Indebtedness under this
Agreement or the Notes in excess of such Bank’s share thereof as determined
under this Agreement, then such Bank shall purchase from the other Banks for
cash and at face value and without recourse, such participation in the Notes
held by such other Banks as shall be necessary to cause such excess payment to
be shared ratably as aforesaid with such other Banks; provided, that if such
excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Subject to the participation purchase
obligation above, each Bank agrees to exercise any and all rights of setoff,
counterclaim or banker’s lien first fully against any Notes and participations
therein held by such Bank, next to any other Indebtedness of the Borrower to
such Bank arising under or pursuant to this Agreement and to any participations
held by such Bank in Indebtedness of the Borrower arising under or pursuant to
this Agreement, and only then to any other Indebtedness of the Borrower to such
Bank.

     Section 8.12 Advice to Banks. The Agent shall forward to the Banks copies
of all notices, financial reports and other communications received hereunder
from the Borrower by it as Agent, excluding, however, notices, reports and
communications which by the terms hereof are to be furnished by the Borrower
directly to each Bank.

66



--------------------------------------------------------------------------------



 



     Section 8.13 Defaulting Bank.

     (a) Remedies Against a Defaulting Bank. In addition to the rights and
remedies that may be available to the Agent or the Borrower under this Agreement
or applicable law, if at any time a Bank is a Defaulting Bank such Defaulting
Bank’s right to participate in the administration of the Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Majority Banks, shall be
suspended while such Bank remains a Defaulting Bank. If a Bank is a Defaulting
Bank because it has failed to make timely payment to the Agent of any amount
required to be paid to the Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which the Agent or
the Borrower may have under the immediately preceding provisions or otherwise,
the Agent shall be entitled (i) to collect interest from such Defaulting Bank on
such delinquent payment for the period from the date on which the payment was
due until the date on which the payment is made at the overnight Federal Funds
rate, (ii) to withhold or setoff and to apply in satisfaction of the defaulted
payment and any related interest, any amounts otherwise payable to such
Defaulting Bank under this Agreement or any other Loan Document until such
defaulted payment and related interest has been paid in full and such default no
longer exists and (iii) to bring an action or suit against such Defaulting Bank
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. Any amounts received by the Agent in respect of a Defaulting
Bank’s Loans shall not be paid to such Defaulting Bank and shall be held
uninvested by the Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Bank upon
the default of such Defaulting Bank being cured.

     (b) Purchase from Defaulting Bank. Any Bank that is not a Defaulting Bank
shall have the right, but not the obligation, in its sole discretion, to acquire
all of a Defaulting Bank’s Commitments. If more than one Bank exercises such
right, each such Bank shall have the right to acquire such proportion of such
Defaulting Bank’s Commitments on a pro rata basis. Upon any such purchase, the
Defaulting Bank’s interest in its Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Bank shall
promptly execute all documents reasonably requested to surrender and transfer
such interest to the purchaser thereof subject to and in accordance with the
requirements set forth in 9.5, including an Assignment in form acceptable to the
Agent. The purchase price for the Commitments of a Defaulting Bank shall be
equal to the amount of the principal balance of the Loans outstanding and owed
by the Borrower to the Defaulting Bank. The purchaser shall pay to the
Defaulting Bank in Immediately Available Funds on the date of such purchase the
principal of and accrued and unpaid interest and fees on the Loans made by such
Defaulting Bank hereunder (it being understood that such accrued and unpaid
interest and fees may be paid pro rata to the purchasing Bank and the Defaulting
Bank by the Agent at a subsequent date upon receipt of payment of such amounts
from the Borrower). Prior to payment of such purchase price to a Defaulting
Bank, the Agent shall apply against such purchase price any

67



--------------------------------------------------------------------------------



 



amounts retained by the Agent pursuant to the last sentence of the immediately
preceding subsection (a). The Defaulting Bank shall be entitled to receive
amounts owed to it by the Borrower under the Loan Documents which accrued prior
to the date of the default by the Defaulting Bank, to the extent the same are
received by the Agent from or on behalf of the Borrower. There shall be no
recourse against any Bank or the Agent for the payment of such sums except to
the extent of the receipt of payments from any other party or in respect of the
Loans.

     Section 8.14 Resignation. If at any time USBNA shall deem it advisable, in
its sole discretion, it may submit to each of the Banks and the Borrower a
written notification of its resignation as Agent under this Agreement, such
resignation to be effective upon the appointment of a successor Agent, but in no
event later than 30 days from the date of such notice. Upon submission of such
notice, the Majority Banks may appoint a successor Agent.

ARTICLE IX
MISCELLANEOUS

     Section 9.1 Modifications. Notwithstanding any provisions to the contrary
herein, any term of this Agreement may be amended with the written consent of
the Borrower; provided that no amendment, modification or waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such amendment, modification, waiver
or consent shall be effective only in the specific instance and for the purpose
for which given except that the consent of all Banks shall be required to:
(a) extend or increase the amount of the Revolving Commitment Amounts except as
permitted by Section 2.30; (b) forgive or extend the maturity of any principal
or any installment of principal payable under any Note or any Letter of Credit
Obligation; (c) reduce the rate of interest payable with respect to any Note or
Letter of Credit Obligation or extend the date of the payment thereof;
(d) reduce the fees or any other payment obligations of the Borrower hereunder
or under any other Loan Document or extend the date of the payment thereof;
(e) release any material Collateral or any material guarantor of any of the
Obligations except as otherwise expressly permitted by the terms of the Loan
Documents; (f) change the definition of Majority Banks; or (g) amend, modify,
supplement, or grant any waiver or consent, under this Section. Notwithstanding
any other provisions of this Agreement, no amendment, modification or waiver
shall be made with respect to the provisions of any Loan Document which affects
the rights and obligations of the Agent without the consent of the Agent or
which affects the rights and obligations of the Swingline Bank without the
consent of the Swingline Bank. The Agent may enter into amendments or
modifications of, and grant consents and waivers to departure from the
provisions of, those Loan Documents to which the Banks are not signatories
without the Banks joining therein, provided, that the Agent has first obtained
the separate prior written consent to such amendment, modification, consent or
waiver from the Majority Banks.

     Section 9.2 Expenses. Whether or not the transactions contemplated hereby
are consummated, the Borrower agrees to reimburse the Agent upon demand for all
reasonable out-of-pocket expenses paid or incurred by the Agent (including
filing and recording costs and fees and expenses of Fabyanske, Westra, Hart &
Thomson, PA, counsel to the Agent) in connection with the negotiation,
preparation, approval, review, execution, delivery,

68



--------------------------------------------------------------------------------



 



administration, amendment, modification and interpretation of this Agreement and
the other Loan Documents and any commitment letters relating thereto. The
Borrower shall also reimburse the Agent upon demand for all reasonable
out-of-pocket expenses (including expenses of legal counsel) paid or incurred by
the Agent in connection with the collection and enforcement of this Agreement
and any other Loan Document. The obligations of the Borrower under this Section
shall survive any termination of this Agreement.

     Section 9.3 Waivers, etc. No failure on the part of the Agent or the holder
of a Note to exercise and no delay in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any power or right preclude any other or further
exercise thereof or the exercise of any other power or right. The remedies
herein and in the other Loan Documents provided are cumulative and not exclusive
of any remedies provided by law; provided, that, except for the exercise of
rights pursuant to Section 7.3 hereof, no Bank may independently exercise any
right or remedy available to it by contract, at law or in equity.

     Section 9.4 Notices. Except when telephonic notice is expressly authorized
by this Agreement, any notice or other communication to any party in connection
with this Agreement shall be in writing and shall be sent by manual delivery,
facsimile transmission, overnight courier or United States mail (postage
prepaid) addressed to such party at the address specified on the signature page
hereof, or at such other address as such party shall have specified to the other
party hereto in writing. All periods of notice shall be measured from the date
of delivery thereof if manually delivered, from the date of sending thereof if
sent by facsimile transmission, from the first Business Day after the date of
sending if sent by overnight courier, or from four days after the date of
mailing if mailed; provided, that any notice to the Agent or any Bank under
Article II hereof shall be deemed to have been given only when received by the
Agent or such Bank.

     Section 9.5 Successors and Assigns; Participations; Purchasing Banks.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Agent, the Banks, all future holders of the Notes, and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Majority Banks.

     (b) Any Bank may, in the ordinary course of its commercial banking business
and in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in a
minimum amount of $10,000,000 in any Revolving Loan or any Swingline Loan or
other Obligation owing to such Bank, any Revolving Note or any Swingline Note
held by such Bank, and any Revolving Commitment or any Swingline Loan Commitment
of such Bank, or any other interest of such Bank hereunder. In the event of any
such sale by any Bank of participating interests to a Participant, (i) such
Bank’s obligations under this Agreement to the other parties to this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible for the
performance thereof, (iii) such Bank shall remain the holder of any such
Revolving Note or any such Swingline Note for all purposes under this

69



--------------------------------------------------------------------------------



 



Agreement, (iv) the Borrower, the Borrower and the Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement and (v) the agreement pursuant to which such
Participant acquires its participating interest herein shall provide that such
Bank shall retain the sole right and responsibility to enforce the Obligations,
including, without limitation the right to consent or agree to any amendment,
modification, consent or waiver with respect to this Agreement or any other Loan
Document, provided, that such agreement may provide that such Bank will not
consent or agree to any such amendment, modification, consent or waiver with
respect to the matters set forth in Sections 9.1(a) through (e) without the
prior consent of such Participant; provided, that each Participant shall be
bound by Section 9.6 as if it was a Bank. The Borrower agrees that if amounts
outstanding under this Agreement, the Revolving Notes, the Swingline Notes and
the Loan Documents are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have, to the extent permitted by applicable law,
the right of setoff in respect of its participating interest in amounts owing
under this Agreement and any Revolving Note, any Swingline Note or other Loan
Document to the same extent as if the amount of its participating interest were
owing directly to it as a Bank under this Agreement or any Revolving Note, any
Swingline Note or other Loan Document; provided, that such right of setoff shall
be subject to the obligation of such Participant to share with the Banks, and
the Banks agree to share with such Participant, as provided in Section 9.11. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Sections 2.23, 2.24, 2.25, 2,26 and 9.2 with respect to its participation in the
Revolving Commitments, Swingline Loan Commitment, Revolving Loans and Swingline
Loans; provided, that no Participant shall be entitled to receive any greater
amount pursuant to such subsections than the transferor Bank would have been
entitled to receive in respect of the amount of the participation transferred by
such transferor Bank to such Participant had no such transfer occurred.

     (c) Each Bank may, from time to time, with the consent of the Agent and the
Borrower (neither of which consents shall be unreasonably withheld or delayed;
and if an Event of Default shall have occurred and be continuing, then consent
of the Borrower shall not be required), assign to other lenders (“Assignees”)
all or part of its rights or obligations hereunder or under any Loan Document in
a minimum amount of $10,000,000 (or, if less, the entire amount of its rights
and obligations hereunder) evidenced by any Revolving Note then held by that
Bank, together with equivalent proportions of its Revolving Commitment pursuant
to written agreements executed by such assigning Bank, such Assignee(s), the
Borrower and the Agent in substantially the form of Exhibit D, which agreements
shall specify in each instance the portion of the Obligations evidenced by the
Revolving Notes which is to be assigned to each Assignee and the portion of the
Revolving Commitment of such Bank to be assumed by each Assignee (each, an
“Assignment Agreement”); provided, that the assigning Bank must pay to the Agent
a processing and recordation fee of $3,500 per assignment. Upon the execution of
each Assignment Agreement by the assigning Bank, the relevant Assignee, the
Borrower and the Agent, payment to the assigning Bank by such Assignee of the
purchase price for the portion of the Obligations being acquired by it and
receipt by the Borrower of a copy of the relevant Assignment Agreement, (x) such
Assignee lender shall thereupon become a “Bank” for all purposes of this
Agreement with a pro rata share

70



--------------------------------------------------------------------------------



 



of the Revolving Commitment in the amount set forth in such Assignment Agreement
and with all the rights, powers and obligations afforded a Bank under this
Agreement, (y) such assigning Bank shall have no further liability for funding,
and shall be released from any further obligation relating to, the portion of
its Commitment assumed by such Assignee and (z) the address for notices to such
Assignee shall be as specified in the Assignment Agreement executed by it.
Concurrently with the execution and delivery of each Assignment Agreement, the
assigning Bank shall surrender to the Agent the Revolving Note a portion of
which is being assigned, and the Borrower shall execute and deliver a Revolving
Note to the Assignee in the amount of its Revolving Commitment, respectively,
and a new Revolving Note to the assigning Bank in the amount of its Revolving
Commitment, after giving effect to the reduction occasioned by such assignment,
all such Notes to constitute “Revolving Notes” for all purposes of this
Agreement and of the other Loan Documents.

     (d) The Borrower shall not be liable for any costs incurred by any Bank in
effecting any participation or assignment under subparagraph (b) or (c) of this
subsection.

     (e) Each Bank may disclose to any Assignee or Participant and to any
prospective Assignee or Participant any and all financial information in such
Bank’s possession concerning the Borrower which has been delivered to such Bank
by or on behalf of the Borrower pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Borrower in connection with such
Bank’s credit evaluation of the Borrower prior to entering into this Agreement,
provided, that, prior to disclosing such information, such Bank shall first
obtain the agreement of such prospective Assignee or Participant to comply with
the provisions of Section 9.6.

     (f) Notwithstanding any other provision in this Agreement, any Bank may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any note held by it in favor of
any federal reserve bank in accordance with Regulation A of the Board or U. S.
Treasury Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law;
provided, that the creation of such security interest or pledge shall not by
itself relieve such Banks from its obligations hereunder.

     Section 9.6 Confidentiality of Information. The Agent and each Bank shall
use reasonable efforts to assure that information about the Borrower and its
operations, affairs and financial condition, not generally disclosed to the
public or to trade and other creditors, which is furnished to or obtained by the
Agent or such Bank pursuant to the provisions hereof is used only for the
purposes of this Agreement and shall not be divulged to any Person other than
the Banks, their Affiliates and their respective officers, directors, employees
and agents, except: (a) to their attorneys and accountants, (b) in connection
with the enforcement of the rights of the Agent and the Banks hereunder and
under the Loan Documents or otherwise in connection with applicable litigation,
(c) in connection with assignments and participations and the solicitation of
prospective assignees and participants referred to in the immediately preceding
Section, (d) if such information is generally available to the public other than
as a result of disclosure by the Agent or any Bank, (e) to any direct or
indirect contractual counterparty in any hedging arrangement or such contractual
counterparty’s professional advisor, (f) to any nationally

71



--------------------------------------------------------------------------------



 



recognized rating agency that requires information about any Bank’s investment
portfolio in connection with ratings issued with respect to such Bank, and
(g) as may otherwise be required or requested by any regulatory authority having
jurisdiction over the Agent or any Bank or by any applicable law, rule,
regulation or judicial process, the opinion of any Bank’s counsel concerning the
making of such disclosure to be binding on the parties hereto. No Bank shall
incur any liability to the Borrower by reason of any disclosure permitted by
this Section.

     Section 9.7 Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES
APPLICABLE TO NATIONAL BANKS. Whenever possible, each provision of this
Agreement and the other Loan Documents and any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto shall be held to be prohibited or invalid under such
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement, the other Loan Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto.

     Section 9.8 Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE ENFORCED IN ANY FEDERAL COURT OR
MINNESOTA STATE COURT SITTING IN HENNEPIN COUNTY; AND THE BORROWER CONSENTS TO
THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY ACTION
IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING
DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE
AGENT, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

     Section 9.9 Waiver of Jury Trial. THE BORROWER, THE AGENT AND EACH BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

     Section 9.10 Survival of Agreement. All representations, warranties,
covenants and agreement made by the Borrower herein or in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be deemed to have been relied upon by the Banks and shall survive the making of
the Loans by the Banks and the execution and delivery to the Banks by the

72



--------------------------------------------------------------------------------



 



Borrower of the Notes, regardless of any investigation made by or on behalf of
the Banks, and shall continue in full force and effect as long as any Obligation
is outstanding and unpaid and so long as the Commitments have not been
terminated; provided, that the obligations of the Borrower under Sections 9.2
and 9.11 shall survive payment in full of the Obligations and the termination of
the Commitments.

     Section 9.11 Indemnification. The Borrower hereby agrees to defend,
protect, indemnify and hold harmless the Agent, the Banks and their respective
Affiliates and the directors, officers, employees, attorneys and agents of the
Agent, the Banks and their respective Affiliates (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all reasonable fees and disbursements of counsel which
may be incurred in the investigation or defense of any matter) imposed upon,
incurred by or asserted against any Indemnitee, whether direct, indirect or
consequential and whether based on any federal, state, local or foreign laws or
regulations (including securities laws, environmental laws, commercial laws and
regulations), under common law or on equitable cause, or on contract or
otherwise:

     (a) by reason of, relating to or in connection with the execution,
delivery, performance or enforcement of any Loan Document, any commitments
relating thereto, or any transaction contemplated by any Loan Document; or

     (b) by reason of, relating to or in connection with any credit extended or
used under the Loan Documents or any act done or omitted by any Person, or the
exercise of any rights or remedies thereunder, including the acquisition of any
collateral by the Banks by way of foreclosure of the Lien thereon, deed or bill
of sale in lieu of such foreclosure or otherwise;

provided, however, that the Borrower shall not be liable to any Indemnitee for
any portion of such claims, damages, liabilities and expenses resulting from
such Indemnitee’s gross negligence or willful misconduct. In the event this
indemnity is unenforceable as a matter of law as to a particular matter or
consequence referred to herein, it shall be enforceable to the full extent
permitted by law.

     This indemnification applies, without limitation, to any act, omission,
event or circumstance existing or occurring on or prior to the date of payment
in full of the Obligations, including specifically Obligations arising under
clause (b) of this Section. The indemnification provisions set forth above shall
be in addition to any liability that the Borrower may otherwise have. Without
prejudice to the survival of any other obligation of the Borrower hereunder the
indemnities and obligations of the Borrower contained in this Section shall
survive the payment in full of the other Obligations.

     Section 9.12 Captions. The captions or headings herein and any table of
contents hereto are for convenience only and in no way define, limit or describe
the scope or intent of any provision of this Agreement.

73



--------------------------------------------------------------------------------



 



     Section 9.13 Entire Agreement. This Agreement and the other Loan Documents
embody the entire agreement and understanding between the Borrower, the Agent
and the Banks with respect to the subject matter hereof and thereof. This
Agreement supersedes all prior agreements and understandings relating to the
subject matter hereof. Nothing contained in this Agreement or in any other Loan
Document, expressed or implied, is intended to confer upon any Persons other
than the parties hereto any rights, remedies, obligations or liabilities
hereunder or thereunder.

     Section 9.14 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

     Section 9.15 Borrower Acknowledgements. The Borrower hereby acknowledges
that (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (b) neither the Agent
nor any Bank has any fiduciary relationship to the Borrower, the relationship
being solely that of debtor and creditor, (c) no joint venture exists between
the Borrower and the Agent or any Bank, and (d) neither the Agent nor any Bank
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the business or operations of the
Borrower and the Borrower shall rely entirely upon its own judgment with respect
to its business, and any review, inspection or supervision of, or information
supplied to, the Borrower by the Agent or any Bank is for the protection of the
Banks and neither the Borrower nor any third party is entitled to rely thereon.

     Section 9.16 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Bank holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Bank in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Bank.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

74



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

         

  LIFE TIME FITNESS, INC.    
 
       

  By:                                                                

  Name: Eric J. Buss    

  Title: Secretary    

Address:
6442 City West Parkway
Eden Prairie, Minnesota 55344
Fax:                                        
Attention: Mr. Michael R. Robinson

     
Revolving Commitment Amount
  U.S. BANK NATIONAL ASSOCIATION,

  as Agent and as a Bank
$48,000,000.00
   

         

  By:                                                                

  Name: Karen E. Weathers    

  Title: Vice President    

Address:
U. S. Bancorp Center, (BC-MN-HO3P)
800 Nicollet Mall
Minneapolis, Minnesota 55402
Fax: (612) 303-2264
Attention: Karen E. Weathers

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  JPMorgan Chase Bank, N. A.
 
   
$38,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  M&I Marshall & Ilsley Bank
 
   
$25,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                
 
       

  and    
 
       

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  National City Bank of the Midwest
 
   
$22,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  Merrill Lynch Capital, a Division of Merrill

  Lynch Business Financial Services Inc.
$20,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  Harris Trust and Savings Bank
 
   
$20,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  Associated Bank, National Association
 
   
$15,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



     
Revolving Commitment Amount
  MB Financial Bank, N.A.
 
   
$12,000,000.00
   

         

  By:                                                                

  Name:                                                                

  Title:                                                                

Address:
                                                                                
                                                                                
Attention:                                                            

SIGNATURE PAGE:
CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION FORM

EXHIBITS

      Exhibit   Contents
A
  Form of Revolving Notes
B
  Form of Swingline Note
C
  Form of Compliance Certificate
D
  Form of Assignment Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A

REVOLVING NOTE

     
$ [BANK’S REVOLVING COMMITMENT AMOUNT]
  Minneapolis, Minnesota

  April 15, 2005

     FOR VALUE RECEIVED, the undersigned, Life Time Fitness, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of [NAME OF BANK]
(the “Bank”), on the “Revolving Loan Termination Date” (as defined in the Credit
Agreement hereinafter described), the principal sum of [BANK’S REVOLVING
COMMITMENT AMOUNT] DOLLARS ($___) or if less, the then aggregate unpaid
principal amount of the Revolving Loans (as such term is defined in the Credit
Agreement) as may be borrowed by the Borrower from the Bank under the Credit
Agreement and are outstanding on the Revolving Loan Termination Date. All
Revolving Loans and all payments of principal shall be recorded by the holder in
its records which records shall be conclusive evidence of the subject matter
thereof, absent manifest error.

     The Borrower further promises to pay to the order of the Bank interest on
each Revolving Loan from time to time outstanding from the date hereof until
paid in full at the rates per annum which shall be determined in accordance with
the provisions of the Credit Agreement. Accrued interest shall be payable on the
dates specified in the Credit Agreement.

     All payments of principal and interest under this Note shall be made in
lawful money of the United States of America in immediately available funds to
U.S. Bank National Association, as the Administrative Agent (in such capacity,
the “Agent”), at the Agent’s office at 800 Nicollet Mall, Minneapolis, Minnesota
55402-7020, or at such other place as may be designated by the Administrative
Bank to the Borrower in writing.

     This Note is one of the Revolving Notes referred to in, and evidences
indebtedness incurred under, a Credit Agreement dated as of April 15, 2005
(herein, as it may be amended, modified or supplemented from time to time,
called the “Credit Agreement”; capitalized terms not otherwise defined herein
being used herein as therein defined) among the Borrower, the “Banks” from time
to time parties thereto including the Bank, the Agent, USBNA, as Lead Arranger,
and J. P. Morgan Securities Inc., as Syndication Agent, to which Credit
Agreement reference is made for a statement of the terms and provisions thereof,
including those under which the Borrower is permitted and required to make
prepayments and repayments of principal of such indebtedness and under which
such indebtedness may be declared to be immediately due and payable.

 



--------------------------------------------------------------------------------



 



REVOLVING NOTE
Page 2

     
$                                        
  Minneapolis, Minnesota

  April 15, 2005

     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

     This Note is made under and governed by the internal laws of the State of
Minnesota without giving effect to conflict of laws principles thereof, but
giving effect to the federal laws of the United States applicable to national
banks.

     

  Life Time Fitness, Inc.
 
   

 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SWINGLINE NOTE

     
$20,000,000.00
  April 15, 2005

  Minneapolis, Minnesota

     FOR VALUE RECEIVED, the undersigned, Life Time Fitness, Inc., a Minnesota
corporation (the “Borrower”), promises to pay to the order of U.S. Bank National
Association, a national banking association (the “Swingline Bank”), on the
“Revolving Loan Termination Date” (as defined in the Credit Agreement
hereinafter described), the principal sum of Twenty Million and No/100ths
Dollars ($20,000,000.00) or if less, the then aggregate unpaid principal amount
of the Swingline Loans (as such term is defined in the Credit Agreement) as may
be borrowed by the Borrower from the Swingline Bank under the Credit Agreement
and are outstanding on the Revolving Loan Termination Date. All Swingline Loans
and all payments of principal shall be recorded by the holder in its records
which records shall be conclusive evidence of the subject matter thereof, absent
manifest error.

     The Borrower further promises to pay to the order of the Swingline Bank
interest on each Swingline Loan from time to time outstanding from the date
hereof until paid in full at the rates per annum which shall be determined in
accordance with the provisions of the Credit Agreement. Accrued interest shall
be payable on the dates specified in the Credit Agreement.

     All payments of principal and interest under this Note shall be made in
lawful money of the United States of America in immediately available funds to
U.S. Bank National Association, as the Administrative Agent (in such capacity,
the “Agent”), at the Agent’s office at 800 Nicollet Mall, Minneapolis, Minnesota
55402-7020, or at such other place as may be designated by the Administrative
Bank to the Borrower in writing.

     This Note is the Swingline Note referred to in, and evidences indebtedness
incurred under, a Credit Agreement dated as of April 15, 2005 (herein, as it may
be amended, modified or supplemented from time to time, called the “Credit
Agreement”; capitalized terms not otherwise defined herein being used herein as
therein defined) among the Borrower, the “Banks” from time to time parties
thereto including the Swingline Bank, the Agent, USBNA, as Lead Arranger, and J.
P. Morgan Securities Inc., as Syndication Agent, to which Credit Agreement
reference is made for a statement of the terms and provisions thereof, including
those under which the Borrower is permitted and required to make prepayments and
repayments of principal of such indebtedness and under which such indebtedness
may be declared to be immediately due and payable.

 



--------------------------------------------------------------------------------



 



SWINGLINE NOTE
Page 2

     
$20,000,000.00
  April 15, 2005

  Minneapolis, Minnesota

     All parties hereto, whether as makers, endorsers or otherwise, severally
waive presentment, demand, protest and notice of dishonor in connection with
this Note.

     This Note is made under and governed by the internal laws of the State of
Minnesota without giving effect to conflict of laws principles thereof, but
giving effect to the federal laws of the United States applicable to national
banks.

              Life Time Fitness, Inc.
 
           
By:                                                                                

  Name:   Eric J. Buss

  Its:   Secretary

 



--------------------------------------------------------------------------------



 



EXHIBIT C

COMPLIANCE CERTIFICATE

     Pursuant to Section 5.1(c) of the Credit Agreement dated as of April 15,
2005 (the Agreement as it may be amended, modified, supplemented or restated
from time to time being the “Credit Agreement”; the terms defined therein being
used herein as therein defined) by and among the undersigned, the banks from
time to time parties thereto (the “Bank(s)”), U. S. Bank National Association,
as Administrative Agent for the Banks (in such capacity, the “Agent”), USBNA, as
Lead Arranger, and J. P. Morgan Securities Inc., as Syndication Agent, the
undersigned certifies to the Agent and the Banks as follows:

     1. The financial statements of the Borrower attached hereto for the period
ending                          , 200___(the “Financial Statements”) have been
prepared in accordance with GAAP applied on a consistent basis subject only to
year-end adjustments which in the aggregate are not expected to be materially
adverse and the omission of footnotes.

     2. The representations and warranties contained in Article IV of the Credit
Agreement are true and correct as of the date hereof as though made on that date
except that the representations and warranties set forth in Section 4.5 to the
financial statements of the Borrower shall be deemed a reference to the audited
and unaudited financial statements of the Borrower, as the case may be, then
most recently delivered to the Banks pursuant to Section 5.1(a) or (c) of the
Credit Agreement, as the case may be.

     3. As of                     , 200_, (the “Measurement Date”) no Default or
Event of Default has occurred and is continuing [except (describe here any
Default or Event of Default and the action which the undersigned proposes to
take with respect thereto.)].

     4. Section 1.1. For purposes of this Certificate:

     EBITDA for the Measurement Period was calculated as follows in accordance
with the Credit Agreement:

                     
(i)
  Net Income   $                               
 
                   
(ii)
  Non-operating Gains/Losses   $            
 
                   
(iii)
  Income attributable to Borrower/Subsidiaries’ Investments not distributed in
cash   $            
 
                   
(iv)
  Adjusted Net Income (Sum of (i) minus (ii) minus (iii))   $            
 
                   
(v)
  Interest Expense   $            
 
                   
(vi)
  Depreciation and Amortization   $            
 
                   
(vii)
  Federal, State and Local Income Taxes   $            
 
                   
(viii)
  EBITDA (Sum of (iv) plus (v) plus (vi) plus (vii))   $            
 
                   
 
                   
 
              $                       
 
                   





--------------------------------------------------------------------------------



 



     EBITDAR for the Measurement Period was calculated as follows in accordance
with the Credit Agreement:

                     
(i)
  EBITDA   $                               
 
                   
 
                   
(ii)
  Rent Expense   $            
 
                   
 
                   
(iii)
  EBITDAR (Sum of (i) plus (ii))   $            
 
                   
 
                   
 
              $                       
 
                   

     5. Section 6.14 If the Measurement Date is a Quarterly Measurement Date,
the undersigned’s minimum required Fixed Charge Coverage Ratio for the
Measurement Period ending at the Measurement Date was not less than 1.60 to 1.00
and the undersigned’s actual ratio at such Measurement Date was
                     to 1.00 and was computed in accordance with the Credit
Agreement as follows:

                     
(i)
  EBITDAR for such Measurement Period   $            
 
                   
(ii)
  Cash Income Taxes paid during such Measurement Period   $            
 
                   
(iii)
  Maintenance Capital Expenditures during such Measurement Period              
 
 
  - General   $ 5,000,000          
 
  - $3 times gross sq. feet per open Club   $            
 
                   
(iv)
  Difference of (i) minus (ii) minus (iii)           $                       
 
                   
(v)
  Interest Expense during such Measurement Period   $            
 
                   
(vi)
  Rent Expense during such Measurement Period   $            
 
                   
(vii)
  Mandatory Principal Payments during such Measurement Period           $    
 
                   
(viii)
  Sum of (v) plus (vi) plus (vii)
  $            
 
                   
(ix)
  Fixed Charge Coverage Ratio(Ratio of (iv) to (viii))                      to
1.00

     6. Section 6.16. If the Measurement Date is a Quarterly Measurement Date,
the undersigned’s maximum permitted Consolidated Leverage Ratio for the
Measurement Period ending at the Measurement Date was not more than 3.75 to 1.00
and the undersigned’s actual ratio at such Measurement Date was
                     to 1.00 and was computed in accordance with the Credit
Agreement as follows:

2



--------------------------------------------------------------------------------



 



                     
(i)
  Revolving Loans   $                               
 
                   
(ii)
  Swingline Loans   $            
 
                   
(iii)
  7 times Rent Expense   $            
 
                   
(iv)
  Letter of Credit Obligations   $            
 
                   
(v)
  Capitalized Lease Obligations   $            
 
                   
(vi)
  Other interest-bearing Indebtedness   $            
 
                   
(vii)
  Contingent Obligations   $            
 
                   
(viii)
  Consolidated Adjusted Funded Debt (Sum of (i) through (vii))           $
                      
 
                   
(ix)
  EBITDAR for Measurement Period           $    
 
                   
(x)
  Consolidated Leverage Ratio (Ratio of (viii) to (ix))                      to
1.00

     7. Section 6.16. If the Measurement Date is a Quarterly Measurement Date,
the undersigned’s maximum permitted Senior Secured Operating Company Leverage
Ratio for the Measurement Period ending at the Measurement Date was not more
than 2.25 to 1.00 and the undersigned’s actual ratio at such Measurement Date
was                      to 1.00 and was computed in accordance with the Credit
Agreement as follows:

                      (i)  
Revolving Loans
  $                                   
 
                (ii)  
Swingline Loans
  $                
 
                (iii)  
Letter of Credit Obligations
  $                
 
                (iv)  
Borrower’s, but not its Subsidiaries’, Capitalized Lease Obligations
  $                
 
                (v)  
Borrower’s, but not its Subsidiaries’, Indebtedness for borrowed money, other
interest-bearing Indebtedness and Seller Financing that is secured
  $                
 
                (vi)  
Borrower’s, but not its Subsidiaries’, Contingent Obligations relating to
Indebtedness for borrowed money, other interest-bearing Indebtedness and Seller
Financing that is secured
  $                
 
                (vii)  
Operating Company Senior Secured Indebtedness (Sum of (i) through (vi)
          $        
 
                (viii)  
EBITDA for such Measurement Period
  $                
 
                (ix)  
Interest Expense during such Measurement Period*
  $                
 
                (x)  
Mandatory Principal Payments during such Measurement Period*
  $                
 
                (xi)  
Difference of (viii) minus (ix) minus(x)
          $                           
 
                (xii)  
Senior Secured Operating Company Leverage Ratio (Ratio of (vii) to (xi))
                     to 1.00



--------------------------------------------------------------------------------

*   Excluding Interest Expense and Mandatory Principal Payments on Operating
Company Senior Secured Indebtedness included in (vii).

3



--------------------------------------------------------------------------------



 



     8. Applicable Margin. If the Measurement Date is a Quarterly Measurement
Date occurring on or after March 31, 2005, the Applicable Margin for the period
from the first day of the month following delivery of this Compliance
Certificate until changed in accordance with definition of “Applicable
Margin”[Check One]:

                                     A.   Consolidated Leverage Ratio is greater
than 3.50:1.00 but less than or equal to 3.75:1.00
 
           

      Base Rate Advances   0.50% per annum

      Eurodollar Rate Advances   2.00% per annum
 
                                   B.   Consolidated Leverage Ratio is greater
than 3.00:1.00 but less than or equal to 3.50: 1.00
 
           

      Base Rate Advances   0.25% per annum

      Eurodollar Rate Advances   1.75% per annum
 
                                   C.   Consolidated Leverage Ratio is greater
than 2.50:1.00 but less than or equal to 3.00:1.00.
 
           

      Base Rate Advances   0.00% per annum

      Eurodollar Rate Advances   1.50% per annum
 
                                   D.   Consolidated Leverage Ratio is greater
than 1.50:1.00 but less than or equal to 2.50:1.00.
 
           

      Base Rate Advances   0.00% per annum

      Eurodollar Rate Advances   1.25% per annum
 
                                   E.   Consolidated Leverage Ratio is less than
or equal to 1.50:1.00.
 
           

      Base Rate Advances   0.00% per annum

      Eurodollar Rate Advances   1.00% per annum.

     
                                        , 200_.
  Life Time Fitness, Inc.
 
 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                

4



--------------------------------------------------------------------------------



 



EXHIBIT D

ASSIGNMENT AGREEMENT

     ASSIGNMENT AGREEMENT, dated as of                     , 200___, among
                               (the “Transferor Bank”),
                               (the “Purchasing Bank”), Life Time Fitness, Inc.,
a corporation organized under the laws of the State of Minnesota (the
“Borrowers”) and U. S. Bank National Association, as Administrative Agent for
the Banks under the Credit Agreement described below (in such capacity, the
“Agent”).

W I T N E S S E T H

     WHEREAS, this Assignment Agreement is being executed and delivered in
accordance with subsection 9.5(c) of the Credit Agreement, dated as of April 15,
2005, among the Borrower, the Transferor Bank, the other Banks party thereto,
the Agent, USBNA, as Lead Arranger, and J. P. Morgan Securities Inc., as
Syndication Agent (as from time to time amended, supplemented or otherwise
modified in accordance with the terms thereof, the “Credit Agreement”; terms
defined therein being used herein as therein defined);

     WHEREAS, the Purchasing Bank (if it is not already a Bank party to the
Credit Agreement) wishes to become a Bank party to the Credit Agreement; and

     WHEREAS, the Transferor Bank is selling and assigning to the Purchasing
Bank rights, obligations and commitments under the Credit Agreement;

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     1. Upon the execution and delivery of this Assignment Agreement by the
Purchasing Bank, the Transferor Bank, the Agent, and the Borrowers, the
Purchasing Bank [shall be] [shall continue to be] a Bank party to the Credit
Agreement for all purposes thereof.

     2. Effective on                               , 200___(the “Effective
Date”), the Transferor Bank hereby sells and assigns to the Purchasing Bank a
portion of its Revolving Commitment Amount equal to $                         
(the “Assignment Amount”), and corresponding portions of the principal amount of
and all interest accrued on its Revolving Loans, Letter of Credit Participations
and Swingline Loan Participations outstanding under the Credit Agreement
(collectively, the “Assigned Outstanding Amounts”). Together with the Assignment
Amount and the Assigned Outstanding Amounts, the Transferor Bank hereby assigns
to the Purchasing Bank a pro rata share of the Transferor Bank’s interest as a
Bank in the Loan Documents (the Assignment Amount, the Assigned Outstanding
Amounts, and such interest in the Loan Documents being hereinafter referred to
as the “Assigned Interest”). The Purchasing Bank hereby assumes the Assignment
Amount, the Assigned Outstanding Amounts and the Transferor Bank’s related
obligations under the Loan Documents.

     3. On the Effective Date, the Purchasing Bank shall pay to the Transferor
Bank a purchase price (the “Purchase Price”) equal to the outstanding principal
amount of the Revolving Loans included in the Assigned Interest as of the day
preceding the Effective Date.

 



--------------------------------------------------------------------------------



 



The Transferor Bank acknowledges receipt from the Purchasing Bank of an amount
equal to the Purchase Price.

     4. All interest and Revolving Commitment Fees accrued on the Assigned
Interest for the billing period in which the Effective Date falls shall be paid
to the Agent as provided in the Credit Agreement, and distributed by the Agent
(a) with respect to amounts accrued before the Effective Date, to the Transferor
Bank and (b) with respect to amounts accrued on or after the Effective Date, to
the Purchasing Bank. The Transferor Bank has made arrangements with the
Purchasing Bank with respect to the portion, if any, to be paid by the
Transferor Bank to the Purchasing Bank of other fees heretofore received by the
Transferor Bank pursuant to the Credit Agreement.

     5. Subject to the provisions of paragraph 4 above, from and after the
Effective Date, principal, interest, fees and other amounts that would otherwise
be payable to or for the account of the Transferor Bank pursuant to the Credit
Agreement and the other Loan Documents in respect of the Assigned Interest
shall, instead, be payable to or for the account of the Purchasing Bank pursuant
to the Credit Agreement. Each time the Banks are asked, from and after the
Effective Date, to make Revolving Loans or otherwise extend credit under the
Loan Documents, the Agent shall advise the Purchasing Bank, as provided in the
Credit Agreement, of the request, and the Purchasing Bank shall be solely
responsible for making a Revolving Loan or otherwise extending credit in
accordance with its Assigned Interest.

     6. Concurrently with the execution and delivery hereof, (i) the Borrower,
the Transferor Bank and the Purchasing Bank shall make appropriate arrangements
so that a replacement Revolving Note is issued to the Transferor Bank (unless it
has transferred its entire Revolving Commitment), and a new Revolving Note is
issued to the Purchasing Bank, in each case in principal amounts reflecting, in
accordance with the Credit Agreement, their Revolving Commitment Amounts (as
adjusted pursuant to this Assignment Agreement), (ii) as and to the extent
provided in the Credit Agreement, the Agent shall prepare and distribute to the
Borrower and the Banks a revised schedule of the Commitments, Loans and credit
percentages of each Bank, after giving effect to the assignment of the Assigned
Interest, and (iii) the Transferor Bank shall pay to the Agent a processing and
recordation fee of $3,500.

     7. The Transferor Bank (a) represents and warrants to the Purchasing Bank
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the Loan Documents
or any other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, or the performance or observance by the
Borrower or any other Person of any of their respective obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

     8. The Purchasing Bank (a) confirms to the Transferor Bank and the Agent
that it has received a copy of the Loan Documents together with such other
documents and

2



--------------------------------------------------------------------------------



 



information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (b) acknowledges that it has,
independently and without reliance upon the Transferor Bank, the Agent or any
Bank and instead in reliance upon its own review of such documents and
information as the Purchasing Bank deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and agrees that it will,
independently and without reliance upon the Transferor Bank, the Agent or any
Bank, and based on such documents and information as the Purchasing Bank shall
deem appropriate at the time, continue to make its own credit decision in taking
or not taking action under the Loan Documents; and (c) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by the Purchasing Bank as a
Bank under the Credit Agreement.

     9. The Transferor Bank and the Purchasing Bank each individually represents
and warrants that (a) it is validly existing and in good standing and has all
requisite power to enter into this Agreement and to carry out the provisions
hereof and has duly authorized the execution and delivery of this Agreement;
(b) the execution and delivery of this Agreement and the performance of the
obligations hereunder do not violate any provision of law, any order, rule or
regulation of any court or governmental agency or its charter, articles of
incorporation or bylaws or constitute a default under any agreement or other
instrument to which it is a party or by which it is bound; and (c) it has duly
executed and delivered this Agreement, and this Agreement constitutes a legal,
valid and binding obligation enforceable against it in accordance with its
terms.

     10. Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.

     11. The address for notices to the Purchasing Bank as well as
administrative information with respect to the Purchasing Bank is as set out
below:

     12. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF MINNESOTA.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers as of the
date first set forth above.

     

 
                                                                                ,

  Transferor Bank
 
   

 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                
 
   

 
                                                                                ,

  as Purchasing Bank
 
   

 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                
 
   

  U. S. Bank National Association,

  as Agent
 
   

 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                
 
   

  Consented and acknowledged:
 
   

  Life Time Fitness, Inc.
 
   

 
By:                                                                                

 
Name:                                                                                

 
Its:                                                                                

4



--------------------------------------------------------------------------------



 



EXECUTION FORM

DISCLOSURE SCHEDULES

      SCHEDULE   CONTENTS
1.1(a)
  Existing Permitted Permanent Loans
2.21(a)
  Non-Permitted Pre-Closing Indebtedness
4.6
  Litigation
4.7
  Environmental Laws
4.12
  Patents, etc.
4.16
  Retirement Benefits
4.18
  Subsidiaries
4.21
  Insurance
6.10
  Existing Investments
6.11
  Existing Indebtedness
6.12
  Existing Liens
6.13
  Existing Contingent Obligations
6.18
  Existing Sale-Leasebacks

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)

Existing Permitted Permanent Loans



I.   Existing Permitted Permanent Loans



  A.   LTF USA Real Estate, LLC



  1.   $11,098,856 (the “Schaumburg Loan”) owed to Teachers pursuant to a
Promissory Note (the “Schaumburg Note”) dated June 14, 2001, relating to the
Club located in Schaumburg, Illinois, which Permitted Permanent Loan is
evidenced and secured by the Teachers’ Related Agreements described below.    
2.   $12,537,594 (the “Warrenville Loan”) owed to Teachers pursuant to a
Promissory Note (the “Warrenville Note”) dated June 14, 2001, relating to the
Club located in Warrenville, Illinois, which Permitted Permanent Loan is
evidenced and secured by the Teachers’ Related Agreements described below.    
3.   $8,266,774 (the “Indianapolis Loan”) owed to Teachers pursuant to a
Promissory Note (the “Indianapolis Note”) dated June 14, 2001, relating to the
Club located in Indianapolis, Indiana, which Permitted Permanent Loan is
evidenced and secured by the Teachers’ Related Agreements described below.    
4.   $8,536,273 (the “Centreville Loan”) owed to Teachers pursuant to a
Promissory Note (the “Centreville Note”) dated June 14, 2001, relating to the
Club located in Centreville, Virginia, which Permitted Permanent Loan is
evidenced and secured by the Teachers’ Related Agreements described below.    
5.   $4,611,823 (the “Columbus Loan”) owed to Teachers pursuant to a Promissory
Note (the “Columbus Note”) dated October 26, 2001, relating to the Club located
in Columbus, Ohio, which Permitted Permanent Loan is evidenced and secured by
the Teachers’ Related Agreements described below.     6.   $12,451,921 (the
“Algonquin Loan”) owed to Teachers pursuant to a Promissory Note (the “Algonquin
Note”) dated October 26, 2001, relating to the Club located in Algonquin,
Illinois, which Permitted Permanent Loan is evidenced and secured by the
Teachers’ Related Agreements described below.     7.   $13,695,871 (the “Burr
Ridge Loan”) owed to Teachers pursuant to a Promissory Note (the “Burr Ridge
Note”) dated November 27, 2002,

 



--------------------------------------------------------------------------------



 



      relating to the Club located in Burr Ridge, Illinois, which Permitted
Permanent Loan is evidenced and secured by the Teachers’ Related Agreements
described below.     8.   $13,695,871 (the “Orland Park Loan”) owed to Teachers
pursuant to a Promissory Note (the “Orland Park Note”) dated November 27, 2002,
relating to the Club located in Orland Park, Illinois, which Permitted Permanent
Loan is evidenced and secured by the Teachers’ Related Agreements described
below.     9.   $13,695,871 (the “Skokie Loan”) owed to Teachers pursuant to a
Promissory Note (the “Skokie Note”) dated November 27, 2002, relating to the
Club located in Skokie, Illinois, which Permitted Permanent Loan is evidenced
and secured by the Teachers’ Related Agreements described below.

LTF USA Real Estate, LLC Total: $98,590,854.



  B.   LTF Michigan Real Estate, LLC



  1.   $10,003,025 (the “Troy Loan”) owed to Teachers pursuant to a Promissory
Note (the “Troy Note”) dated June 14, 2001, relating to the Club located in
Troy, Michigan, which Permitted Permanent Loan is evidenced and secured by the
Teachers’ Related Agreements described below.     2.   $9,266,606 (the “Shelby
Loan”) owed to Teachers pursuant to a Promissory Note (the “Shelby Note”) dated
June 14, 2001, relating to the Club located in Shelby, Michigan, which Permitted
Permanent Loan is evidenced and secured by the Teachers’ Related Agreements
described below.     3.   $8,870,652 (the “Novi Loan”) owed to Teachers pursuant
to a Promissory Note (the “Novi Note”) dated June 14, 2001, relating to the Club
located in Novi, Michigan, which Permitted Permanent Loan is evidenced and
secured by the Teachers’ Related Agreements described below.

LTF Michigan Real Estate, LLC Total: $ 28,140,283.



  C.   LTF Minnesota Real Estate, LLC



  1.   $4,156,682 (the “Eagan Loan”) owed to Teachers pursuant to a Promissory
Note (the “Eagan Note”) dated June 14, 2001, relating to the Club located in
Eagan, Minnesota, which Permitted Permanent Loan is evidenced and secured by the
Teachers’ Related Agreements described below.

2



--------------------------------------------------------------------------------



 



LTF Minnesota Real Estate, LLC Total: $ 4,156,682.



II.   Teachers’ Related Agreements



  A.   Borrower



  -   Environmental Indemnity (6/14/01; reaffirmed 10/21/01 and 11/27/02)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Child Care Indemnity (6/14/01; reaffirmed 10/21/01 and 11/27/02)



  -   Novi, Michigan     -   Shelby, Michigan     -   Troy, Michigan     -  
Eagan, Minnesota     -   Centreville, Virginia     -   Schaumburg, Illinois    
-   Warrenville, Illinois     -   Indianapolis, Indiana



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Non-recourse Carveout Guaranty (6/14/01; reaffirmed 10/21/01 and 11/27/02)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan

3



--------------------------------------------------------------------------------



 



  -   Warrenville Loan     -   Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Letter of Credit



  B.   LTF Real Estate Holdings, LLC



  -   Environmental Indemnity (6/14/01; reaffirmed 10/21/01 and 11/27/02)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Non-recourse Carveout Guaranty (6/14/01; reaffirmed 10/21/01 and 11/27/02)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan

4



--------------------------------------------------------------------------------



 



  -   Orland Park Loan



  C.   LTF USA Real Estate, LLC



  1.   General



  -   Guaranty (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Environmental Indemnity (6/14/01)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Minnesota Secretary of State UCC Financing Statement (6/14/01)



  2.   Schaumburg Loan and Club



  -   Schaumburg Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Schaumburg Loan

5



--------------------------------------------------------------------------------



 



  -   Warrenville Loan     -   Centerville Loan     -   Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   First Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   UCC Financing Statements (6/14/01)

6



--------------------------------------------------------------------------------



 



  -   Cook County, Illinois     -   Illinois Secretary of State



  3.   Warrenville Loan and Club



  -   Warrenville Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   First Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)

7



--------------------------------------------------------------------------------



 



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   UCC Financing Statements (6/14/01)



  -   DuPage County, Illinois     -   Illinois Secretary of State



  4.   Indianapolis Loan and Club



  -   Indianapolis Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centreville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   First Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan

8



--------------------------------------------------------------------------------



 



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   UCC Financing Statements (6/14/01)



  -   Marion County, Indiana     -   Indiana Secretary of State



  5.   Centreville Loan and Club



  -   Centreville Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing Statement (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   First Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan

9



--------------------------------------------------------------------------------



 



  -   Indianapolis Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan



  -   Second Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing Statement (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   UCC Financing Statements (6/14/01)



  -   Fairfax County, Virginia     -   Virginia Secretary of State



  6.   Columbus Loan and Club



  -   Columbus Note



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Open-end Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing Statement (10/26/01)



  -   Columbus Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Assignment of Leases and Rents (10/26/01)



  -   Columbus Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   UCC Financing Statements (10/26/01)

10



--------------------------------------------------------------------------------



 



  -   Franklin County, Ohio     -   Ohio Secretary of State     -   Delaware
Secretary of State



  7.   Algonquin Loan and Club



  -   Algonquin Note



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   First Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (10/21/01)



  -   Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   First Assignment of Leases and Rents (10/21/01)



  -   Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing Statement (10/21/01)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Second Assignment of Leases and Rents (10/21/01)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents

11



--------------------------------------------------------------------------------



 



      (11/27/02)



  -   UCC Financing Statements (10/21/01)



  -   McHenry County, Illinois     -   Illinois Secretary of State     -  
Delaware Secretary of State



  8.   Burr Ridge Loan and Club



  -   Burr Ridge Note     -   First Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Financing Statement (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   First Assignment of Leases and Rents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Financing Statement (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   Second Assignment of Leases and Rents (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   UCC Financing Statements



  -   Cook County, Illinois     -   Delaware Secretary of State



  9.   Orland Park Loan and Club



  -   Orland Park Note

12



--------------------------------------------------------------------------------



 



  -   First Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Financing Statement (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   First Assignment of Leases and Rents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Financing Statement (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   Second Assignment of Leases and Rents (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   UCC Financing Statements (11/27/02)



  -   Cook County, Illinois     -   Delaware Secretary of State



  10.   Skokie Loan and Club



  -   Skokie Note     -   First Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Financing Statement (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan

13



--------------------------------------------------------------------------------



 



  -   Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   First Assignment of Leases and Rents (11/27/02)



  -   Burr Ridge Loan     -   Orland Park Loan     -   Skokie Loan     -  
Algonquin Loan     -   Schaumburg Loan     -   Warrenville Loan     -  
Centerville Loan     -   Indianapolis Loan     -   Columbus Loan



  -   Second Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Financing Statement (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   Second Assignment of Leases and Rents (11/27/02)



  -   Troy Loan     -   Novi Loan     -   Shelby Loan     -   Eagan Loan



  -   UCC Financing Statements (11/27/02)



  -   Cook County, Illinois     -   Illinois Secretary of State



  D.   LTF Michigan Real Estate, LLC



  1.   General



  -   Guaranty (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Centreville Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan

14



--------------------------------------------------------------------------------



 



  -   Environmental Indemnity (6/14/01)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Minnesota Secretary of State UCC Financing Statement (6/14/01)



  2.   Troy Loan and Club



  -   Troy Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Assignment of Leases (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   Second Mortgage (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan

15



--------------------------------------------------------------------------------



 



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Second Assignment of Leases (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   UCC Financing Statements (6/14/01)



  -   Oakland County, Michigan     -   Michigan Secretary of State



  3.   Shelby Loan and Club



  -   Shelby Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Assignment of Leases and Rents (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)

16



--------------------------------------------------------------------------------



 



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Second Mortgage (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   UCC Financing Statements (6/14/01)



  -   Macomb County, Michigan     -   Michigan Secretary of State



  4.   Novi Loan and Club



  -   Novi Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)

17



--------------------------------------------------------------------------------



 



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   First Assignment of Leases (6/14/01)



  -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   Second Mortgage (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Second Assignment of Leases (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   UCC Financing Statements (6/14/01)



  -   Oakland County, Michigan     -   Michigan Secretary of State



  E.   LTF Minnesota Real Estate, LLC

18



--------------------------------------------------------------------------------



 



  1.   General



  -   Guaranty (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Centreville Loan     -   Novi Loan     -   Troy Loan     -   Shelby Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Environmental Indemnity (6/14/01)



  -   Novi Loan     -   Shelby Loan     -   Troy Loan     -   Centreville Loan  
  -   Schaumburg Loan     -   Warrenville Loan     -   Indianapolis Loan     -  
Eagan Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  2.   Eagan Loan and Club



  -   Eagan Note



  -   Omnibus Amendment to Loan Documents (10/21/01)     -   Omnibus Amendment
to Loan Documents (11/27/02)



  -   First Mortgage, Assignment of Lease Leases and Rents, Security Agreement
and Fixture Filing Statement (6/14/01)



  -   Eagan Loan



  -   First Assignment of Leases and Rents (6/14/01)



  -   Eagan Loan

19



--------------------------------------------------------------------------------



 



  -   Second Mortgage, Assignment of Lease Leases and Rents, Security Agreement
and Fixture Filing Statement (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   Second Assignment of Leases and Rents (6/14/01)



  -   Schaumburg Loan     -   Warrenville Loan     -   Centerville Loan     -  
Indianapolis Loan     -   Troy Loan     -   Shelby Loan     -   Novi Loan



  -   Omnibus Amendment to Loan Documents (10/21/01)



  -   Columbus Loan     -   Algonquin Loan



  -   Omnibus Amendment to Loan Documents (11/27/02)



  -   Burr Ridge Loan     -   Skokie Loan     -   Orland Park Loan



  -   UCC Financing Statements (6/14/01)



  -   Dakota County, Minnesota     -   Minnesota Secretary of State

20



--------------------------------------------------------------------------------



 



Schedule 2.21(a)

Non-Permitted Pre-Closing Indebtedness



1.   Amended and Restated Master Construction and Term Loan Agreement dated as
of July 17, 2000, among FCA Real Estate Holdings, LLC, a Delaware limited
liability company, U.S. Bank National Association, a national banking
association, as agent and administrative bank and as collateral agent and the
“Lender” parties thereto, as amended to date.   2.   Second Amended and Restated
Credit Agreement dated as of July 19, 2001, by and among the Company, Antares,
Chase Manhattan Bank, as trustee of the Antares Funding Trust created under the
Trust Agreement dated as of November 30, 1999, Mariner CDO 2002, Ltd., Merrill
Lynch Capital, and M&I Marshall & Ilsley Bank, as amended.   3.   Construction
and Term Loan Agreement dated June 21, 1996, by and between Life Time Fitness,
Inc. and U.S. Bank National Association, as amended.

 



--------------------------------------------------------------------------------



 



Schedule 4.6

Litigation

None.

 



--------------------------------------------------------------------------------



 



Schedule 4.7

Environmental Laws

None.

 



--------------------------------------------------------------------------------



 



Schedule 4.12

Patents, etc.



A.   Trademarks. Borrower has registered or applied for registration on the
following trademarks. The following are in addition to the common law rights
that Borrower holds in and to certain other trademarks used in the normal course
of business.



  a.   United States.



  i.   MULTIVISION FREQUEN-SEES.
Services: Audio and video rebroadcasting to patrons of health clubs.
Registered as number 2,077,538 on July 8, 1997.     ii.   LIFE TIME FITNESS.
Services: Physical fitness instruction and health club services.
Registered as number 2,140,172 on March 3, 1998.     iii.   LIFE TIME FITNESS
AND DESIGN.
Services: Health club services. Registered as number 2,199,734 on October 27,
1998.     iv.   LIFE TIME SPORTS.
Services: Health club services.
Registered as number 2,255,837 on June 22, 1999.     v.   LIFE TIME FITNESS
HEALTH ENHANCEMENT SERIES.
Services: Prerecorded videotapes featuring health and fitness information.
Registered as number 2,416,503 on December 26, 2000.     vi.   MASTER YOUR
METABOLISM.
Services: Prerecorded videotapes featuring health and fitness information.
Registered as number 2,400,952 on October 31, 2000.     vii.   LIFE TIME FITNESS
EXPRESS.
Services: Health club services.
Registered as number 2,436,338 on March 30, 2001.     viii.   MINNEAPOLIS LIFE
TIME ATHLETIC CLUB.
Services: Health club services.
Registered as number 2,413,208 on December 12, 2000.

 



--------------------------------------------------------------------------------



 



  ix.   MEMBER ADVANTAGE LIFE TIME FITNESS.
Services: Promoting the goods and services of others by providing discounts at
participating establishments through use of a membership card for health club
members.
Registered as number 2,415,576 on December 26, 2000.     x.   LOVE LIFE.
Services: Health club services.
Registered as number 2,385,717 on September 12, 2000.     xi.   EXPERIENCE.
Services: Magazines in the field of health, fitness, and exercise.
Registered as number 2,431,813 on February 27, 2001.     xii.   EXPERIENCE LIFE.
Services: Magazines in the field of health, fitness and exercise.
Registered as number 2,544,873 on March 5, 2002.     xiii.   KICKING, RUNNING,
SIT-UP, WEIGHTLIFTING, SWIMMING AND BICYCLING ACTION FIGURES.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of
physical fitness, creative dance, tumbling, movement, and self-esteem building,
and providing recreation facilities with computers and play areas for children.
Registered as number 2,621,306 on September 17, 2002.     xiv.   RUNNING ACTION
FIGURE.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of
physical fitness, creative dance, tumbling, movement, and self-esteem building,
and providing recreation facilities with computers and play areas for children.
Registered as number 2,628,257 on October 1, 2002.     xv.   SWIMMING ACTION
FIGURE.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of
physical fitness, creative dance, tumbling, movement, and self-esteem building,
and providing recreation facilities with computers and play areas for children.
Registered as number 2,628,259 on October 1, 2002.     xvi.   BICYCLING ACTION
FIGURE.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of

2



--------------------------------------------------------------------------------



 



      physical fitness, creative dance, tumbling, movement, and self-esteem
building, and providing recreation facilities with computers and play areas for
children.
Registered as number 2,628,260 on October 1, 2002.     xvii.   LIFE TIME
FITNESS.
Services: Arranging and conducting athletic competitions.
Registered as number 2,689,399 on February 18, 2003.     xviii.   LIFE TIME
FITNESS TRIATHLON AND DESIGN.
Services: Arranging and conducting athletic competitions.
Registered as number 2,722,501 on June 3, 2003.     xix.   LEANSOURCE.
Services: Dietary supplements.
Registered as number 2,802,101 on January 6, 2004.     xx.   TRIANGLE DESIGN.
Services: Dietary and nutritional supplements in liquid, capsule, powder, tablet
and bar form; vitamin and mineral supplements; meal replacement nutritional
drinks; and dietary food supplements.
Registered as number 2,808,049 on January 27, 2004.     xxi.   TRIANGLE DESIGN.
Services: Prerecorded videotapes featuring health, fitness, nutrition, and
weight management information.
Registered as number 2,811,553 on February 3, 2004.     xxii.   TRIANGLE DESIGN.
Services: Physical fitness instruction, yoga instruction, dance instruction;
educational services, namely, offering classes in the field of physical fitness,
yoga, dance and weight management.
Registered as number 2,882,536 on September 7, 2004.     xxiii.   GENERAL
FITNESS AND DESIGN.
Services: Personal trainer services; physical fitness consultation and
instruction; personal training services, namely, strength and conditioning
training.
Registered as number 2,907,824 on December 7, 2004.     xxiv.   LIFE TIME
FITNESS AND DESIGN.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of
physical fitness creative dance, tumbling, movement, and self-esteem building,
and providing recreation facilities with computers and play areas for children.

3



--------------------------------------------------------------------------------



 



      Pending; issued serial number 76/596129 on June 8, 2004.     xxv.  
KICKING, RUNNING, WEIGHTLIFTING, TENNIS, SWIMMING AND BICYCLING ACTION FIGURES.
Services: Physical fitness instruction and health club services; and
entertainment and educational services, namely, classes in the fields of
physical fitness, creative dance, tumbling, movement, and self-esteem building,
and providing recreation facilities with computers and play areas for children.
Pending; issued serial number 78/465481 on August 11, 2004.



  b.   State of Minnesota.



  i.   CAFÉ DELLA VITA AND DESIGN.
Services: Restaurant services.
Registered as number 30347 on September 18, 2000.     ii.   MARTINI BLU.
Services: Restaurant services.
Registered as number 33137 on October 21, 2002.



  c.   Australia.



  i.   LIFE TIME FITNESS.
Services: Health club services.
Registered as number 935300 on July 25, 2003.



  d.   European Union.



  i.   LIFE TIME FITNESS.
Services: Health club services.
Pending; issued serial number 2945962 on November 25, 2002.



  e.   Hong Kong.



  i.   LIFE TIME FITNESS
Services: Health club services.
Pending; issued serial number 2002/18181 on November 22, 2002.



  f.   Mexico.



  i.   LIFE TIME FITNESS.
Services: Health club services.
Registered as number 787820 on April 23, 2003.



  g.   Singapore.



  i.   LIFE TIME FITNESS.
ii. Services: Health club services.
Pending; issued serial number T02/18124D on November 25, 2002.



  h.   Switzerland.

4



--------------------------------------------------------------------------------



 



  i.   LIFE TIME FITNESS.
Services: Health club services.
Registered as number 509.272 on November 25, 2002.



  i.   Taiwan.



  i.   LIFE TIME FITNESS.
Services: Health club services.
Registered as number 189070.



  j.   Thailand.



  i.   LIFE TIME FITNESS.
Services: Health club services.
Pending; issued serial number 510414 on February 7, 2003.



B.   Patents.



  a.   United States.



  i.   Nutritional Supplement Containing 7-Keto-DHEA and Conjugated Linoleic
Acid.
Pending; issued serial number 10/952,992 on September 29, 2004.



C.   Copyrights. Borrower claims common law rights in and to various copyrighted
materials prepared in the normal course of business.

5



--------------------------------------------------------------------------------



 



Schedule 4.16

Retirement Benefits

None.

 



--------------------------------------------------------------------------------



 



Schedule 4.18

Subsidiaries

          Name   State of Formation  
FCA Real Estate Holdings, LLC
  Delaware
FCA Construction Holdings, LLC
  Delaware
FCA Restaurant Holdings, LLC
  Delaware
LTF Real Estate Holdings, LLC
  Delaware
LTF Michigan Real Estate, LLC
  Delaware
LTF Minnesota Real Estate, LLC
  Delaware
LTF USA Real Estate, LLC
  Delaware
LTFMF Real Estate Holdings, LLC**
  Delaware
LTFMF AZ Real Estate, LLC**
  Delaware
Non-profit corporation:
       
Life Time Fitness Foundation***
  Minnesota

NOTES:

Subsidiaries of subsidiary companies are indented and follow the respective
companies by which they are controlled. The percentage of ownership is 100%.



--------------------------------------------------------------------------------

**The Borrower is dissolving and winding up these Subsidiaries, with all assets
being transferred to the Borrower.   ***The Borrower does not have a pledgable
interest in this Subsidiary.

 



--------------------------------------------------------------------------------



 



Schedule 4.21

Insurance

The following is a listing of all property and casualty insurance policies in
force for the Borrower and its Subsidiaries:

Named Insureds:
Life Time Fitness, Inc.
FCA Restaurant Holdings, LLC
LTF Real Estate Holdings, LLC
LTF Michigan Real Estate, LLC
LTF Minnesota Real Estate, LLC
LTF USA Real Estate, LLC
FCA Construction Holdings, LLC
FCA Real Estate Holdings, LLC
LTFMF Real Estate Holdings, LLC
LTFMF AZ Real Estate, LLC
Life Time Fitness Foundation

          Description   Limit   Insurance Company
Computer Equipment
  $5,000,000   St. Paul Fire & Marine
General Liability
  $1,000,000/$2,000,000   Travelers Insurance
Crime Insurance
  $1,000,000   St. Paul Fire & Marine
Auto Liability
  $1,000,000   Travelers Prop. & Cas. Co.
Building and Personal Property
  $519,944,000   St. Paul Fire & Marine Ins. Co.
Employee Benefits Liability
  $1,000,000/$3,000,000   St. Paul Fire & Marine Ins. Co.
Business Income
  $27,475,000   St. Paul Fire & Marine Ins. Co.
Earthquake
  $5,000,000   St. Paul Fire & Marine Ins. Co.
Flood
  $5,000,000   St. Paul Fire & Marine Ins. Co.
Umbrella Liability
  $5,000,000   International Ins. Co. of Hanover
1st Umbrella Excess
  $5,000,000   American Empire Ins.
2nd Umbrella Excess
  $15,000,000   Landmark American
Employer’s Liability and Worker’s Compensation
  $500,000   St. Paul Fire & Marine Ins. Co.
Liquor Liability
  $1,000,000   Travelers Insurance
Professional Liability (Trainers, Nutritionists, Massage Therapists)
  $1,000,000   Northfield Insurance Company
Professional Liability (Barbers and Beauticians)
  $1,000,000/$3,000,000   Northfield Insurance Company
Directors and Officers Liability
  $10,000,000   St. Paul Mercury Insurance Co.
1st Directors and Officers Excess
  $10,000,000   Genesis Insurance Company
2nd Directors and Officers Excess
  $10,000,000   Axis Specialty Insurance Company

 



--------------------------------------------------------------------------------



 



          Description   Limit   Insurance Company
3rd Directors and Officers Excess
  $5,000,000   ACE American Insurance Company

Named Insured:
Life Time Fitness, Inc.

                  Description   Limit     Insurance Company  
Aircraft – Property
  $ 6,280,000     W. Brown
– Liability
  $ 10,000,000          

Named Insureds:
FCA Construction Holdings, LLC
FCA Real Estate Holdings, LLC

          Description   Limit   Insurance Company
General Liability
  $1,000,000/$2,000,000   Cincinnati Insurance Company
Auto Liability
  $1,000,000   Cincinnati Insurance Company
Employer’s Liability and Worker’s Compensation
  $100,000/$500,000   Cincinnati Insurance Company
Umbrella Liability
  $5,000,000   Cincinnati Insurance Company
Employee Benefit Liability
  $1,000,000/$3,000,000   Cincinnati Insurance Company
Builder’s Risk Inland Marine
  $13,500,000 per location   Cincinnati Insurance Company

2



--------------------------------------------------------------------------------



 



Schedule 6.10

Existing Investments



1.   All Subsidiaries in existence as of the Closing Date except that the
Borrower’s Investments in the following Subsidiaries are being liquidated and
shall not constitute permitted Investments after May 31, 2005:



  (a)   LTFMF Real Estate Holdings, LLC; and     (b)   LTFMF AZ Real Estate,
LLC.



2.   $279,933 owed by Vertical Endeavors — Chicago, Inc. to Borrower pursuant to
a Promissory Note dated March 26, 2004 relating to the rock climbing area
located in the Warrenville, Illinois Club.   3.   $1,913,591 deposited in a U.S.
Bank Trust National Association trust account in the name of St. Paul Travelers.
  4.   Investments described in Sections 6.10(b) and (i) of the Credit Agreement
as of the Closing Date.

 



--------------------------------------------------------------------------------



 



Schedule 6.11

Existing Indebtedness



A.   Existing Indebtedness for Borrowed Money and Capital Leases



  1.   $3,081,039 (the “Savage Loan”) owed to Associated Bank, National
Association pursuant to a Term Loan Agreement (the “Savage Loan Agreement”)
dated August 15, 2002, relating to the Club located in Savage, Minnesota, which
Permitted Permanent Loan is evidenced and secured by the Savage Loan Related
Agreements described below.     2.   $2,156,964 (the “Champlin Loan”) owed to
Associated Bank Minnesota pursuant to a Construction-Term Loan Agreement (the
“Champlin Loan Agreement”) dated as January 18, 2002, relating to the Club
located in Champlin, Minnesota, which Permitted Permanent Loan is evidenced and
secured by the Champlin Loan Related Agreements described below.     3.  
$21,852,875 (the “Carlton Leases”) owed to Carlton Financial Corporation and its
various assignees pursuant to a Master Equipment Lease Agreement (“First Master
Lease Agreement”) dated October 24, 1995, and a Master Lease Agreement (“Second
Master Lease Agreement”) dated April 23, 2001, each relating to certain personal
property, which Permitted Permanent Loan is evidenced and secured by the Carlton
Lease Agreement described below.



B.   Related Agreements for Existing Indebtedness for Borrowed Money and Capital
Leases



  1.   Savage Loan



  -   Savage Loan Agreement



  -   Addendum Term Loan Agreement (8/15/02)



  -   Promissory Note (8/15/02)     -   Mortgage and Security Agreement and
Fixture Financing Statement (8/15/02)     -   Environmental and ADA
Indemnification Agreement (8/15/02)     -   Assignment of Rents and Leases
(8/15/02)     -   UCC Financing Statements (8/15/02)



  -   Stevens County, Minnesota     -   Minnesota Secretary of State



  2.   Champlin Loan



  -   Champlin Loan Agreement     -   Promissory Note (1/18/02)     -   Mortgage
and Security Agreement and Fixture Financing Statement (1/18/02

 



--------------------------------------------------------------------------------



 



  -   Environmental and ADA Indemnification Agreement (1/18/02)     -  
Assignment of Rents and Leases (1/18/02)     -   UCC Financing Statements
(1/18/02)



  -   Hennepin County, Minnesota     -   Minnesota Secretary of State



  3.   Carlton Leases



  -   First Master Lease Agreement     -   Second Master Lease Agreement     -  
UCC Financing Statements of various dates filed in and with the states of:



  -   Arizona     -   Illinois     -   Indiana     -   Michigan     -  
Minnesota     -   Ohio     -   Texas     -   Virginia

 



--------------------------------------------------------------------------------



 



Schedule 6.12

Existing Liens



1.   Liens created by the Related Agreements that are described in
Schedule 1.1(a) and Schedule 6.11.   2.   Liens securing Capital Leases that are
described on Schedule 6.11.   3.   Liens arising from precautionary UCC
financing statements regarding operating leases that are of record as of the
Closing Date.   4.   A Lien on Borrower’s membership interest in Bloomingdale
LIFE TIME Fitness, L.L.C., an Illinois limited liability company, in favor of
Banc One.

 



--------------------------------------------------------------------------------



 



Schedule 6.13

Existing Contingent Obligations



1.   Guaranty by Life Time Fitness, Inc., dated September 19, 1999, to 679 Third
Street Investors Company in connection with FCA Restaurant Holdings, LLC’s lease
of restaurant space.   2.   Guaranty by Life Time Fitness, Inc., dated June 7,
2000, to American National Bank and Trust of Chicago in connection with the
Bloomingdale LIFE TIME Fitness, L.L.C. Revenue Bonds, as amended by an amendment
dated April ___, 2005.   3.   Operating Agreement of LIFE TIME, BSC Land, DuPage
Health Services Fitness Center—Bloomingdale, L.L.C., dated December 1, 1999, by
and among Life Time Fitness, Inc., Bloomingdale Sports Center Land Company, and
Central DuPage Health.   4.   Guaranties by, and other Contingent Obligations
of, the Borrower, Holdings, LTF USA Real Estate, LLC, LTF Michigan Real Estate,
LLC and LTF Minnesota Real Estate, LLC arising from the Teachers’ Related
Agreement described on Schedule 1.1(a).

 



--------------------------------------------------------------------------------



 



Schedule 6.18

Existing Sale-Leasebacks



A.   Existing Sale-Leaseback Transactions



  1.   Lease Agreement dated May 16, 2001 (the “Woodbury Lease”) between ATR
Investments, LLC, as landlord, and Borrower, as tenant, relating to the Club
located in Woodbury, Minnesota.     2.   Lease Agreement dated September 30,
2003 (the “Rochester Hills/Canton Lease”) between LT FITNESS (DE) QRS 15-53,
Inc., as landlord, and Borrower, as tenant, relating to the Clubs located in
Rochester Hills, Michigan and Canton, Michigan



B.   Related Agreements for Existing Sale-Leaseback Transactions



  1.   Woodbury Lease and Club



  -   Woodbury Lease     -   Purchase Agreement (5/16/01)     -   Quitclaim Deed
(5/16/01)     -   Bill of Sale (5/16/01)



  2.   Rochester Hills/Canton Lease and Clubs



  -   Rochester Hills/Canton Lease     -   Covenant Deeds (9/30/03)     -   Bill
of Sale (9/30/03)

 